     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19      PageID.1 Page 1 of 176




 1    ROBERT W. FERGUSON
      Attorney General
 2
      RENE D. TOMISSER, WSBA #17509
 3    Senior Counsel
      JEFFREY T. SPRUNG, WSBA #23607
 4    ZACHARY P. JONES, WSBA #44557
      JOSHUA WEISSMAN, WSBA #42648
 5    PAUL M. CRISALLI, WSBA #40681
      NATHAN K. BAYS, WSBA #43025
 6    BRYAN M.S. OVENS, WSBA #32901*
            (*application for admission pending)
 7    Assistant Attorneys General
      8127 W. Klamath Court, Suite A
 8    Kennewick, WA 99336
      (509) 734-7285
 9
                       UNITED STATES DISTRICT COURT
10                    EASTERN DISTRICT OF WASHINGTON
                               AT RICHLAND
11
      STATE OF WASHINGTON;                          NO.
12    COMMONWEALTH OF VIRGINIA;
      STATE OF COLORADO; STATE OF                   COMPLAINT FOR
13    DELAWARE; STATE OF ILLINOIS;                  DECLARATORY AND
      STATE OF MARYLAND;                            INJUNCTIVE RELIEF
14    COMMONWEALTH OF
      MASSACHUSETTS; ATTORNEY
15    GENERAL DANA NESSEL ON
      BEHALF OF THE PEOPLE OF
16    MICHIGAN; STATE OF
      MINNESOTA; STATE OF
17    NEVADA; STATE OF NEW
      JERSEY; STATE OF NEW MEXICO;
18    and STATE OF RHODE ISLAND,

19                   Plaintiffs,

20       v.

21    UNITED STATES DEPARTMENT
      OF HOMELAND SECURITY, a
22


      COMPLAINT FOR                             i                ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
      DECLARATORY AND                                                    Kennewick, WA 99336
                                                                            (509) 734-7285
      INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19   PageID.2 Page 2 of 176




 1    federal agency; KEVIN K.
      McALEENAN, in his official capacity
 2    as Acting Secretary of the United
      States Department of Homeland
 3    Security; UNITED STATES
      CITIZENSHIP AND IMMIGRATION
 4    SERVICES, a federal agency;
      KENNETH T. CUCCINELLI II, in his
 5    official capacity as Acting Director of
      United States Citizenship and
 6    Immigration Services,
 7                   Defendants.
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22


      COMPLAINT FOR                             ii            ATTORNEY GENERAL OF WASHINGTON
                                                                  8127 W. Klamath Court, Suite A
      DECLARATORY AND                                                 Kennewick, WA 99336
                                                                         (509) 734-7285
      INJUNCTIVE RELIEF
     Case 4:19-cv-05210          ECF No. 1          filed 08/14/19         PageID.3 Page 3 of 176




 1                                         TABLE OF CONTENTS
 2    I.     INTRODUCTION ...................................................................................... 1

 3    II.    JURISDICTION AND VENUE................................................................. 8

 4    III.   PARTIES .................................................................................................... 9

 5    IV.    HISTORY OF THE PUBLIC CHARGE EXCLUSION ......................... 13

 6           A.       Origins of Public Charge Exclusion in Colonial, State, and Federal
                      Statutes ........................................................................................... 14
 7
             B.       Early Administrative and Judicial Precedent on Public Charge .... 17
 8
             C.       Modern Regulatory Framework ..................................................... 19
 9
                      1.        Immigration and Nationality Act of 1952 ........................... 20
10
                      2.        Current public charge legal framework ............................... 23
11
                      3.        Illegal Immigration Reform and Immigrant Responsibility
12                              Act of 1996 .......................................................................... 26

13                    4.        Personal Responsibility and Work Opportunity Act of
                                1996 ..................................................................................... 27
14
                      5.        Agency guidance ................................................................. 30
15
      V.     THE DEPARTMENT’S PUBLIC CHARGE RULE .............................. 36
16
             A.       The Trump Administration’s Anti-Immigration Agenda .............. 37
17
             B.       Rulemaking History ....................................................................... 41
18
             C.       The Department’s Proposed Public Charge Rule .......................... 45
19
             D.       Plaintiff States’ Opposition to Proposed Rule ............................... 49
20
                      1.        Comments to proposed rule ................................................. 49
21
                      2.        White House involvement and review ................................ 52
22


      COMPLAINT FOR                                              iii                    ATTORNEY GENERAL OF WASHINGTON
                                                                                            8127 W. Klamath Court, Suite A
      DECLARATORY AND                                                                           Kennewick, WA 99336
                                                                                                   (509) 734-7285
      INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1         filed 08/14/19        PageID.4 Page 4 of 176




 1          E.    The Final Rule................................................................................ 54

 2                1.       Summary of the Final Rule.................................................. 56

 3                         a.       Applicability of the Rule ........................................... 56

 4                         b.       Definitions of “public charge” and “public benefit”. 57

 5                         c.       Heavily weighted negative factors ............................ 58

 6                         d.       Heavily weighted positive factors ............................. 60

 7                         e.       Other criteria.............................................................. 61

 8                         f.       Other provisions ........................................................ 62

 9                2.       The Department’s failure to provide reasoned analysis,
                           examine relevant data, or address public comments’
10                         significant concerns ............................................................. 64

11                         a.       Definition of public charge ....................................... 64

12                         b.       The 12-month public benefit threshold ..................... 65

13                         c.       Heavily weighted negative factors ............................ 67

14                         d.       Private health insurance ............................................ 69

15                         e.       Nonimmigrant applications for change of status or
                                    extension of stay ........................................................ 71
16
                           f.       Application to lawful permanent residents returning
17                                  from 180-day trips abroad ......................................... 72

18                         g.       Disparate impact ........................................................ 73

19                         h.       Credit history and financial liabilities ....................... 74

20                         i.       Immigration fee waiver ............................................. 75

21                         j.       High school diploma ................................................. 76

22                         k.       English proficiency ................................................... 77


      COMPLAINT FOR                                        iv                   ATTORNEY GENERAL OF WASHINGTON
                                                                                    8127 W. Klamath Court, Suite A
      DECLARATORY AND                                                                   Kennewick, WA 99336
                                                                                           (509) 734-7285
      INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1        filed 08/14/19        PageID.5 Page 5 of 176




 1                        l.       Federalism summary impact statement ..................... 79

 2                        m. Cost-benefit analysis ..................................................... 80

 3    VI.   THE RULE’S CHILLING EFFECTS ON PARTICIPATION IN
            FEDERAL AND STATE PUBLIC BENEFITS PROGRAMS............... 84
 4
            A.    Health Care Programs .................................................................... 87
 5
                  1.      Federal health care benefits ................................................. 87
 6
                  2.      State health care benefits ..................................................... 89
 7
                          a.       The Plaintiff States’ medical assistance programs .... 91
 8
                          b.       Irreparable harm to medical assistance programs ..... 97
 9
                                   (1)      Plaintiff States’ residents will lose medical care
10                                          and become uninsured..................................... 99

11                                 (2)      Shift of healthcare costs to the Plaintiff
                                            States ............................................................. 101
12
                                   (3)      Significant public health concerns prompted by
13                                          reduced preventive care ................................ 103

14                                 (4)      Harm to the Plaintiff States’ sovereign interests
                                            in the successful operation of their health care
15                                          systems .......................................................... 104

16          B.    Food Assistance Programs ........................................................... 108

17                1.      Federal Food Assistance Benefits ..................................... 108

18                2.      State food assistance programs .......................................... 110

19                        a.       The Plaintiff States’ food assistance programs ....... 111

20                        b.       Irreparable harm to food assistance programs ........ 113

21                                 (1)      Increased Hunger and Food Insecurity in the
                                            Plaintiff States’ Residents ............................. 115
22


      COMPLAINT FOR                                       v                    ATTORNEY GENERAL OF WASHINGTON
                                                                                   8127 W. Klamath Court, Suite A
      DECLARATORY AND                                                                  Kennewick, WA 99336
                                                                                          (509) 734-7285
      INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1          filed 08/14/19        PageID.6 Page 6 of 176




 1                                 (2)       Significant public health concerns ................ 116

 2          C.    Housing Assistance Programs...................................................... 117

 3                1.      Federal housing assistance benefits ................................... 117

 4                2.      State housing assistance programs .................................... 120

 5                        a.       The Plaintiff States’ housing assistance programs .. 121

 6                        b.       Irreparable harms to the Plaintiff States’ housing
                                   assistance programs ................................................. 124
 7
                                   (1)       Homelessness and other public health
 8                                           consequences ................................................. 125

 9                                 (2)       Poorer health, educational, and other
                                             outcomes ....................................................... 127
10
            D.    Cash Assistance Programs ........................................................... 128
11
                  1.      Federal cash assistance benefits ........................................ 128
12
                  2.      State cash assistance programs .......................................... 131
13
                          a.       The Plaintiff States’ cash assistance programs ....... 131
14
                          b.       Irreparable harm to the Plaintiff States’ cash
15                                 assistance programs ................................................. 135

16          E.    Other State Benefits Programs ..................................................... 136

17                1.      Long term services and supports for elderly and disabled
                          residents ............................................................................. 137
18
                  2.      Job and employment training programs ............................ 139
19
                  3.      Irreparable harm to the Plaintiff States’ support services for
20                        crime victims ..................................................................... 143

21    VII. THE RULE’S OTHER ADVERSE IMPACTS ..................................... 145

22          A.    Family Reunification Impacts ...................................................... 146


      COMPLAINT FOR                                       vi                    ATTORNEY GENERAL OF WASHINGTON
                                                                                    8127 W. Klamath Court, Suite A
      DECLARATORY AND                                                                   Kennewick, WA 99336
                                                                                           (509) 734-7285
      INJUNCTIVE RELIEF
     Case 4:19-cv-05210         ECF No. 1        filed 08/14/19       PageID.7 Page 7 of 176




 1            B.      Workforce Impacts....................................................................... 148

 2            C.      Other Macroeconomic Impacts .................................................... 149

 3            D.      Disparate Impacts......................................................................... 150

 4    VIII. CAUSES OF ACTION .......................................................................... 153

 5    IX.     PRAYER FOR RELIEF ......................................................................... 163

 6
 7
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22


      COMPLAINT FOR                                          vii                  ATTORNEY GENERAL OF WASHINGTON
                                                                                      8127 W. Klamath Court, Suite A
      DECLARATORY AND                                                                     Kennewick, WA 99336
                                                                                             (509) 734-7285
      INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.8 Page 8 of 176




 1          Plaintiffs State of Washington, Commonwealth of Virginia, State of
 2    Colorado, State of Delaware, State of Illinois, State of Maryland, Commonwealth

 3    of Massachusetts, Attorney General Dana Nessel on behalf of the People of

 4    Michigan, State of Minnesota, State of Nevada, State of New Jersey, State of

 5    New Mexico, and State of Rhode Island (together, the Plaintiff States) bring this

 6    lawsuit against the United States Department of Homeland Security (the

 7    Department or DHS); its Acting Secretary Kevin K. McAleenan, in his official

 8    capacity; its sub-agency United States Citizenship and Immigration Services

 9    (USCIS); and USCIS’s Acting Director Kenneth T. Cuccinelli, in his official

10    capacity.

11                               I.    INTRODUCTION

12          1.      The Department’s Final Rule, Inadmissibility on Public Charge

13    Grounds, 84 Fed. Reg. 41,292 1 (August 14, 2019) (the Public Charge Rule or the

14    Rule), effects a radical overhaul of federal immigration law transforming a

15    system that promotes economic mobility among immigrants into one that

16    advantages immigrants with wealth. It does so by penalizing legally present

17    immigrant families who access federally-funded health, nutrition, and housing

18    programs, even briefly. The Rule achieves this sweeping change unlawfully: it

19    expansively redefines the term “public charge”—a previously rare designation

20
21          1
                 Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292

22    (Aug. 14, 2019) (to be codified at 8 C.F.R. § 212.20).


      COMPLAINT FOR                             1              ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
      DECLARATORY AND                                                  Kennewick, WA 99336
                                                                          (509) 734-7285
      INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.9 Page 9 of 176




 1    that triggers exclusion from the United States—in a manner that is contrary to
 2    congressional intent and agency interpretation that has prevailed for nearly 70

 3    years, and contrary to two 1996 federal statutes.

 4          2.     Since the late 19th century, federal immigration law has permitted

 5    the government to deny entry to any noncitizen “likely to become a public

 6    charge.” From colonial times to the present day, “public charge” was used

 7    consistently in American law to mean a pauper—that is, someone permanently

 8    and primarily dependent on the government for subsistence. Until the current

 9    Administration, the Department itself, its predecessor agency the Immigration

10    and Naturalization Service, the U.S. Department of Justice, and the U.S. State

11    Department have all adhered to the established definition of public charge.

12          3.     The Rule departs from this original meaning by redefining a public

13    charge as a noncitizen who receives common forms of federal and state public

14    assistance, even in small amounts and for a short period of time. Never before

15    has the Department considered in a public charge determination an immigrant’s

16    receipt of non-cash public benefits for which they are legally eligible such as

17    Medicaid, Supplemental Nutrition Assistance Program benefits, public housing

18    subsidies under the 1937 U.S. Housing Act, or Section 8 housing assistance.

19    Under the Rule, however, participation in those benefits—which are commonly

20    used by working families—would constitute a negative “heavily weighted factor”

21    triggering a public charge determination.

22


      COMPLAINT FOR                               2            ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
      DECLARATORY AND                                                  Kennewick, WA 99336
                                                                          (509) 734-7285
      INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.10 Page 10 of 176




 1           4.      People who receive those benefits are neither paupers nor primarily
 2     dependent on the government for subsistence. Over half of all non-elderly adults

 3     receiving Medicaid are employed, and almost 80% are from a home where at

 4     least one household member works. Indeed, more than 20% of the U.S.

 5     population participates in such benefits programs on average each month. Yet,

 6     under the Rule, legally present immigrants’ participation in those programs

 7     would block their path to citizenship under the public charge exclusion.

 8           5.      The Public Charge Rule is contrary to law and arbitrary and

 9     capricious in violation of the Administrative Procedure Act for numerous reasons

10     including:

11           6.      First, the Department’s new definition of “public charge” is

12     contrary to its longstanding meaning in the Immigration and Nationality Act.

13     Since its origin in colonial residency requirements and through its reception into

14     state and then federal immigration laws, a “public charge” has been applied to

15     mean a person primarily dependent on the government for subsistence. The

16     Department’s Rule is not a clarification of a well-established rule, but marks the

17     rejection of the core principle underlying the long established unambiguous

18     definition.

19           7.      Second, the Personal Responsibility and Work Opportunity

20     Reconciliation Act of 1996 allows many lawful immigrants to apply for public

21     benefits if they have been in the country for at least five years. The Rule

22


       COMPLAINT FOR                              3             ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                  Kennewick, WA 99336
                                                                           (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.11 Page 11 of 176




 1     eviscerates   Congress’s    intent   by   imposing    an     effective      “bait     and
 2     switch”—punishing immigrants for using public benefits for which Congress

 3     itself made them eligible. The Rule is contrary to this statute, as well as several

 4     others.

 5           8.      Third, the Rule is arbitrary, capricious, and an abuse of discretion

 6     because—among other reasons—it reverses a decades-old, consistent policy

 7     without reasoned analysis, offers an explanation for the Rule that runs counter to

 8     the overwhelming weight of evidence before the Department, and disingenuously

 9     promotes as its purpose self-sufficiency in the immigrant population when, as

10     abundantly shown by the administrative record, its effect is precisely the

11     opposite.

12           9.      The radical expansion of the public charge standard will cause

13     irreparable harm to the working families and children who live in the Plaintiffs

14     States, as well as the states themselves. The Rule will deter hundreds of thousands

15     of noncitizens from utilizing essential public assistance programs for which they

16     are legally eligible, so as not to jeopardize their hopes of becoming Americans.

17     Those “chilling effects” are of two types.

18           10.     First, the Rule will deter lawfully present, legally eligible

19     immigrants or their family members from participating in the enumerated “public

20     benefit” programs. Many of these individuals will be forced into state emergency

21
22


       COMPLAINT FOR                                4             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.12 Page 12 of 176




 1     programs—for example, many will be forced to obtain routine medical care in
 2     the far more expensive setting of state-funded emergency rooms.

 3           11.    Second, the Rule’s true impact sweeps more broadly by chilling

 4     immigrant families’ participation in state and local assistance programs that the

 5     Rule does not classify as public benefits in the public charge test. Out of both fear

 6     of the Trump Administration’s anti-immigrant agenda and confusion over the

 7     byzantine regulatory scheme that the Rule would create, many immigrant

 8     families will disenroll or forbear enrollment in all public benefit programs to

 9     avoid triggering the Department’s expansive and punitive public charge test.

10           12.    Those chilling effects will lead to individuals and families forfeiting

11     health insurance, medical care, nutrition assistance, and shelter not only for

12     themselves but also for their entire households—including U.S. citizen adults and

13     children. In Washington State alone, the state Medicaid agency projects that up

14     to 140,000 families will lose health insurance, and State residents will forgo up

15     to $198 million annually in medical care and up to $55 million annually in food

16     and cash assistance. State and private hospitals will be forced to absorb the vastly

17     more expensive uncompensated care, to the detriment of the State treasury.

18           13.    The resulting loss of economic activity will impose uncompensable

19     social and economic costs on the Plaintiff States that the Department entirely fails

20     to confront. Disenrollment and non-enrollment in health, nutrition, and other

21     state-run assistance programs will make many working class immigrant families

22


       COMPLAINT FOR                               5              ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.13 Page 13 of 176




 1     less healthy, less productive, more reliant on state-covered emergency medical
 2     care, and more likely to experience economic dislocation and homelessness,

 3     which will result in increased strain on state agencies and programs. The broader

 4     chilling effects among all state-run assistance programs will undermine those

 5     programs’ administration and effectiveness. And direct costs to the States will

 6     result from immigrants who shift from federal programs to state programs that

 7     do not qualify as “public benefits” under the Rule.

 8           14.    In Washington State, for example, economic analysis points to the

 9     Rule reducing total economic output by up to $97.5 million annually, cutting

10     wages by up to $36.7 million annually, and eliminating up to 782 jobs. Franklin

11     County, less than five miles from where this Court sits and where, according to

12     Census Bureau data, over half the population is Hispanic and over 15% legal

13     noncitizen, will face particularly harsh increases in public costs and decreases in

14     economic output as a result of the Rule. These consequences will be replicated

15     across the Plaintiff States.

16           15.    The Department’s expansive new public charge test applies to two

17     groups of lawfully present non-citizens: immigrants such as visa-holders seeking

18     to adjust to permanent resident status, and nonimmigrant visitors seeking to

19     extend their visa or change their visa category. It would apply, for example, to:

20                  •      An immigrant mother with a U.S. citizen spouse and U.S.

21           citizen children who applies for lawful permanent residency. Even if she

22


       COMPLAINT FOR                              6             ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                  Kennewick, WA 99336
                                                                           (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.14 Page 14 of 176




 1           and her spouse both work full-time, she could be classified as a public
 2           charge simply because the family received food stamps for one year in a

 3           three-year period.

 4                 •      A lawful permanent resident who travels abroad to care for

 5           his ailing mother and, after her passing, to help with funeral preparations

 6           and settle her estate. If previously he had received Section 8 housing

 7           assistance vouchers for 12 months in any amount, upon his return to the

 8           United States six months later, he could be denied admission under the new

 9           public charge test, which applies to lawful permanent residents after a

10           foreign trip longer than 180 days. Although a federal statute entitles this

11           green card holder to receive federal, state, and local public benefits, the

12           Rule would exclude him from the United States for taking advantage of his

13           statutory right.

14                 •      And an immigrant granted entry for urgent humanitarian

15           reasons (a “humanitarian parolee”), who has two U.S. citizen children and

16           files for permanent residency. If for just four months in the past three years

17           she received Medicaid coverage, food stamps, and Section 8 housing

18           assistance in any amounts, it could trigger a public charge determination

19           and denial of her green card application because each separate benefit

20           would count as an extra month towards the Rule’s 12-month threshold.

21
22


       COMPLAINT FOR                              7              ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.15 Page 15 of 176




 1           16.    The Administration, unable to implement its restrictive immigration
 2     agenda through legislation, now attempts to implement its agenda through an

 3     administrative overhaul of immigration policy that cannot be squared with the

 4     terms of statutes duly enacted by Congress or with the United States Constitution.

 5     To avert irreparable injury to the Plaintiff States and their residents, the Plaintiff

 6     States bring this suit to vacate and set aside the Public Charge Rule.2

 7                          II.    JURISDICTION AND VENUE
 8           17.    This Court has personal jurisdiction over the Defendants pursuant to

 9     28 U.S.C. § 1391(e) because Defendants are agencies and officers of the United

10     States.

11           18.    This Court has jurisdiction over the subject matter of this lawsuit

12     pursuant to 28 U.S.C. § 1331 because this action arises under federal law.

13           19.    Defendants’ publication of the Final Rule in the Federal Register on

14     August 14, 2019, constitutes a final agency action and is therefore judicially

15     reviewable within the meaning of the APA, 5 U.S.C. §§ 704, 706.

16           20.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)

17     because this is a judicial district in which Plaintiff State of Washington resides,

18     the Rule will adversely affect the health and welfare of residents in this district,

19

20           2
                 This Complaint uses the terms “immigrant” and “noncitizen”

21     interchangeably to refer to a foreign national living in the United States, while

22     the Rule generally refers to these individuals as “aliens.”


       COMPLAINT FOR                               8               ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19     PageID.16 Page 16 of 176




 1     and the finances of the State, and this action seeks relief against federal agencies
 2     and officials acting in their official capacities.

 3                                       III.   PARTIES

 4            21.    The States of Washington, Colorado, Delaware, Illinois, Maryland,

 5     Minnesota, Nevada, New Jersey, New Mexico, Rhode Island, and Attorney

 6     General Dana Nessel on behalf of the People of Michigan, and the

 7     Commonwealths of Virginia and Massachusetts, represented by and through their

 8     respective Attorneys General, are sovereign states of the United States of

 9     America.

10           22.    Bob Ferguson is the chief legal adviser to the State of Washington.

11     His powers and duties include acting in federal court on behalf of the State on

12     matters of public concern.

13           23.    Mark Herring is the chief legal adviser to the Commonwealth of

14     Virginia. His powers and duties include acting in federal court on behalf of the

15     State on matters of public concern.

16           24.    Phil Weiser is the chief legal adviser to the State of Colorado. His

17     powers and duties include acting in federal court on behalf of the State on matters

18     of public concern.

19           25.    Kathleen Jennings is the chief legal adviser to the State of Delaware.

20     Her powers and duties include acting in federal court on behalf of the State on

21     matters of public concern.

22


       COMPLAINT FOR                                9               ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                      Kennewick, WA 99336
                                                                               (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.17 Page 17 of 176




 1           26.    Kwame Raoul is the chief legal adviser to the State of Illinois. His
 2     powers and duties include acting in federal court on behalf of the State on matters

 3     of public concern.

 4           27.    Plaintiff State of Maryland is a sovereign state of the United States

 5     of America. Maryland is represented by and through its chief legal officer,

 6     Attorney General Brian Frosh. Under the Constitution of Maryland, and as

 7     directed by the Maryland General Assembly, the Attorney General has the

 8     authority to file suit to challenge action by the federal government that threatens

 9     the public interest and welfare of Maryland residents.

10           28.    Maura Healey is the chief legal adviser to the Commonwealth of

11     Massachusetts. Her powers and duties include acting in federal court on behalf

12     of the State on matters of public concern.

13           29.    Dana Nessel is Michigan’s chief law enforcement officer. Her

14     powers and duties include acting in federal court on behalf of the people of the

15     State of Michigan on matters of public concern.

16           30.    Keith Ellison is the chief legal adviser to the State of Minnesota. His

17     powers and duties include acting in federal court on behalf of the State on matters

18     of public concern.

19           31.    Aaron D. Ford is the chief legal adviser to the State of Nevada. His

20     powers and duties include acting in federal court on behalf of the State on matters

21     of public concern.

22


       COMPLAINT FOR                              10             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.18 Page 18 of 176




 1           32.      Gurbir Singh Grewal is the chief legal adviser to the State of New
 2     Jersey. His powers and duties include acting in federal court on behalf of the State

 3     on matters of public concern.

 4           33.      Hector Balderas is the chief legal adviser to the State of New

 5     Mexico. His powers and duties include acting in federal court on behalf of the

 6     State on matters of public concern.

 7           34.      Peter F. Neronha is the chief legal adviser to the State of Rhode

 8     Island. His powers and duties include acting in federal court on behalf of the State

 9     on matters of public concern.

10           35.      The Plaintiff States bring this action to redress harms to their

11     sovereign, proprietary, and quasi-sovereign interests and their interests as parens

12     patriae in protecting the health and well-being of their residents. The Plaintiff

13     States are affected by the Public Charge Rule, are directly injured by it, and the

14     relief requested will redress their injuries.3

15           36.      The power to create and enforce a legal code is a uniquely sovereign

16     interest. The Plaintiff States have adopted health care programs as parts of their

17     legal codes that operate to improve and protect the health of their residents. These

18     include cooperative federal-state programs such as Medicaid, which Congress

19     has given them substantial financial incentives to establish and administer. The

20     success and effectiveness of the Plaintiff States’ legislative health care programs

21
22           3
                 A copy of the Final Rule is attached as Exhibit A.


       COMPLAINT FOR                               11             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.19 Page 19 of 176




 1     will be significantly undercut by the Rule. The Plaintiff States’ sovereign
 2     interests in enforcing their statutory codes and achieving their purposes are

 3     harmed by Defendants’ challenged action.

 4           37.      As a proprietor, a state is likely to have the same interests as other

 5     similarly situated proprietors. The Plaintiff States have created and operate

 6     programs and institutions to promote and ensure the health, housing stability,

 7     nutrition and well-being of their residents. The success and effectiveness of these

 8     facilities will be harmed by the Rule. The Plaintiff States’ proprietary and

 9     financial interests in programs and institutions they paid for with state taxpayer

10     funds, and which are managed by their employees and subcontractors are injured

11     by the Rule.

12           38.      A state has a quasi-sovereign interest in the health and

13     well-being—both physical and economic—of its residents in general. The

14     Plaintiff States’ have a quasi-sovereign interest in protecting the health, safety,

15     and well-being of their residents. The Final Rule dissuades state residents from

16     utilizing the benefits of the Plaintiff States’ benefits programs. It therefore

17     jeopardizes the health, housing, nutrition, and well-being of their residents,

18     citizen and noncitizen alike.

19           39.      The Plaintiff States and their residents will suffer significant and

20     irreparable harm if the Final Rule goes into effect.

21
22


       COMPLAINT FOR                               12             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210       ECF No. 1    filed 08/14/19   PageID.20 Page 20 of 176




 1            40.       Defendant DHS is an executive agency with responsibility for
 2     administering federal immigration laws.

 3            41.       Defendant Kevin K. McAleenan is the Acting Secretary of DHS. He

 4     is sued in his official capacity.

 5            42.       Defendant USCIS is a component agency of DHS. Since

 6     March 1, 2003, USCIS has had primary responsibility for the immigration

 7     service functions of the federal government, including the administration of

 8     applications by foreign nationals in the United States for adjustment of status to

 9     lawful permanent residency, immigrant and nonimmigrant visas, change of status

10     to a different visa category, or extension of stay.

11            43.       Kenneth T. Cuccinelli II is the Acting Director of USCIS. He is sued

12     in his official capacity. 4

13                IV.    HISTORY OF THE PUBLIC CHARGE EXCLUSION
14            44.       The term “public charge” has an established meaning in American

15     law that dates back to the 17th century. Since its origin in colonial residency

16

17            4
                  Challenges have been raised to the propriety of Cuccinelli’s appointment

18     to this position. Joel Rose, Trump Administration Taps Hard-Liner Cuccinelli

19     For Top Immigration Job, Nat’l Pub. Radio Jun. 10, 2019 (“Legal experts say

20     that [allowing] Cuccinelli to serve as acting director . . . would violate the spirit

21     of the [Federal Vacancies Reform Act], according to Anne Joseph O’Connell, an

22     expert on administrative law at Stanford Law School.”).


       COMPLAINT FOR                                 13             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                      Kennewick, WA 99336
                                                                               (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.21 Page 21 of 176




 1     requirements and through its reception into state and then federal immigration
 2     laws, a “public charge” has consistently meant a person primarily dependent on

 3     the government for subsistence. The Department’s Final Rule disregards that

 4     unambiguous, centuries-old definition.

 5     A.    Origins of Public Charge Exclusion in Colonial, State, and Federal
             Statutes
 6
             45.     As early as the 1650s, the American colonies adopted “poor” laws
 7
       requiring each town to recognize its permanent residents’ claims for relief if they
 8
       became destitute. 5 Based on English models, colonial poor laws made the local
 9
       governments responsible for supporting its poor residents, for whom the towns
10
       cared generously. 6 At the same time, however, such laws permitted towns to
11
       expel transient beggars or vagrants as “public charges.” 7
12
13

14
15           5
                 Historians’ Cmt. at 2, DHS Notice of Proposed Rule “Inadmissibility on

16     Public Charge Grounds,” FR 2018-21106 (Oct. 5, 2018) (Historians’ Cmt.);

17     Gerald L. Neuman, The Lost Century of American Immigration Law

18     (1776-1875), 93 Colum. L. Rev. 1833, 1846 (1993).

19           6
                 Minor Myers III, A Redistributive Role for Local Government, 36 Urb.

20     Law. 753, 773 (2004).

21           7
                 Historians’ Cmt. at 2; Shapiro v. Thompson, 394 U.S. 618, 628

22     (1969), overruled in part on other grounds by Edelman v. Jordan, 415 U.S. 651


       COMPLAINT FOR                             14             ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                  Kennewick, WA 99336
                                                                           (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.22 Page 22 of 176




 1           46.     After the American Revolution, state governments came to play a
 2     greater role in administration of relief for the poor. When a person without a town

 3     “settlement” (or recognized residency right) fell into extreme need, he became a

 4     charge of the state or a “state pauper,” as distinguished from a “town pauper.”8

 5     In each case, in its original public meaning, “public charge” was synonymous

 6     with “pauper.”

 7           47.     State measures against immigration of “foreign paupers” developed

 8     alongside the state poor laws of the early Republic. As European migration to the

 9     United States grew in the early 19th century, states enacted or expanded laws to

10     “prevent the introduction of [p]aupers” at ports of entry as “liable to become

11     chargeable,” i.e., public charges.9 For example, a New York statute prohibited

12     landing of “any lunatic, idiot, deaf and dumb, blind or infirm persons . . . likely

13     to become permanently a public charge.”10 Under that law and similar ones in

14
15     (1974) (“Newcomers to a city, town, or county who might become public charges

16     were ‘warned out’ or ‘passed on’ to the next locality.”).

17           8
                  Kunal M. Parker, State, Citizenship, and Territory: The Legal

18     Construction of Immigrants in Antebellum Massachusetts, 19 L. & Hist. Rev.

19     583, 591 (2001).

20           9
                 Act of Feb. 25, 1820, ch. 290, 1820 Mass. Laws 428.

21           10
                  Annual Reps. of the Comm’rs of Emigration of the State of New York,

22     May 5, 1847, to 1860, 1851 Ch. 105, at 339. (Boston: Dutton and Wentworth,


       COMPLAINT FOR                             15                ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.23 Page 23 of 176




 1     other states, vessel captains were required to post bond or pay a fee to indemnify
 2     the state in the event foreign passengers were to become public charges.11 Again,

 3     these state immigration statutes used the terms “paupers” and “public charges”

 4     interchangeably and in the “legal, technical sense” as persons “unable to maintain

 5     themselves,” and not “merely” those who temporarily had “no visible means of

 6     support.”12 “Public charge” thus referred to people unlikely to ever become

 7     self-sufficient.
 8            48.      Eventually, the U.S. Supreme Court struck down such state statutes

 9     under the Commerce Clause, ushering in the end of the era of state immigration

10

11     1951) (emphasis added); Act of Mar. 20, 1850, ch. 105, § 1, 1850 Mass. Acts &

12     Resolves 338, 339 (“a pauper, lunatic, or idiot, or maimed, aged, infirm or

13     destitute, or incompetent to take care of himself or herself without becoming

14     a public charge as a pauper”).

15            11
                   Historians’ Cmt. at 2; Gerald L. Neuman, The Lost Century of American

16     Immigration Law (1776-1875), 93 Colum. L. Rev. 1833, 1849–51, 1901 & n.151

17     (1993); State, Citizenship, and Territory: The Legal Construction of Immigrants

18     in Antebellum Massachusetts, 19 Law & Hist. Rev. 583, 624 (2001); Act of

19     June 1847, 1847 R.I. Acts 27; R.I. Rev. Stat. ch. 51, §§ 5-8 (1857); Act of

20     June 27, 1820, ch. 26, 1820 Me. Laws 35; Act of Mar. 22, 1838, ch. 339, 1838

21     Me. Pub. Acts 497.

22            12
                   City of Boston v. Capen, 61 Mass. 116, 121–22 (1851).


       COMPLAINT FOR                               16             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210       ECF No. 1   filed 08/14/19   PageID.24 Page 24 of 176




 1     laws.13 In their place, Congress enacted the Immigration Act of 1882, which
 2     borrowed from state laws in erecting a public charge ground of inadmissibility.14

 3     The Act prohibited the landing of “any convict, lunatic, idiot, or any other person

 4     unable to take care of himself . . . without becoming a public charge.”15

 5     Consistent with the plain text and historical context, the legislative history

 6     confirms that “public charges” were those living in “poor-houses and

 7     alms-houses.”16 Indeed, in 1891, Congress amended the exclusion to preclude

 8     admission of “idiots, insane persons, paupers or persons likely to become a public

 9     charge.”17

10     B.    Early Administrative and Judicial Precedent on Public Charge
11           49.        Judicial and administrative decisions applying the federal public

12     charge ground of inadmissibility interpreted the statute consistently with the

13     original public meaning of the term “public charge,” namely, as a person

14     primarily and permanently dependent on the state for subsistence.

15
16

17           13
                  See, e.g., Passenger Cases, 48 U.S. (7 How.) 283 (1849); Henderson v.

18     Mayor of New York, 92 U.S. 259, 274 (1875).

19           14
                  22 Stat. 214 (1882).
             15
20                Id.

21           16
                  13 Cong. Rec. 5109 (statement of Sen. Voorhis).

22           17
                  26 Stat. 1084, 1084 (1891) (emphasis added).


       COMPLAINT FOR                                17             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.25 Page 25 of 176




 1           50.      For example, in Gegiow v. Uhl, the U.S. Supreme Court read “public
 2     charge” consistent with the surrounding statutory categories of exclusions,

 3     including “paupers and professional beggars, . . . idiots,” and “persons

 4     dangerously diseased [or suffering from] . . . a physical defect of a nature to affect

 5     their ability to earn a living.”18 In a decision by Justice Holmes, the Court thus

 6     held that a public charge is excludable only “on the ground of permanent personal

 7     objections accompanying them.” 19 Likewise, an early Second Circuit case held

 8     that the public charge category only “exclude[s] persons who were likely to

 9     become occupants of almshouses.”20 Following those precedents, federal courts

10     in the first half of the 20th century consistently interpreted “public charge” as
11     “generically similar to ‘paupers,’ . . . ‘professional beggars,’ [and] . . . ‘occupants

12     of almshouses.’ ” 21 In the context of the public charge deportability provision,

13     one court defined “public charge” even more narrowly to mean “a person
14     committed to the custody of a department of the government by due course of

15
16           18
                  239 U.S. 3, 9–10 (1915).

17           19
                  Gegiow, 239 U.S. at 10 (emphasis added).

18           20
                  Howe v. United States ex rel. Savitsky, 247 F. 292, 294 (2d Cir. 1917).

19           21
                  Ex parte Mitchell, 256 F. 229, 233 (N.D.N.Y. 1919); see also United

20     States v. Williams, 175 F. 274, 275 (S.D.N.Y. 1910) (L. Hand, J.) (noting that

21     “the primary meaning of the words, [‘likely to become a public charge’]” was

22     probably “likelihood of . . . becoming a pauper”).


       COMPLAINT FOR                               18              ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19    PageID.26 Page 26 of 176




 1     law.” 22 These cases reaffirmed the understanding of “public charge” as a person
 2     permanently and primarily dependent on government for survival.

 3           51.      Federal agencies charged with enforcing immigration laws also

 4     interpreted the public charge ground of inadmissibility in accordance with the

 5     settled meaning of the term. For example, in 1917, the Bureau of Immigration

 6     ruled that “moral perverts” were not “public charges” under the immigration

 7     laws, absent tangible proof of pauper status. 23

 8     C.    Modern Regulatory Framework

 9           52.      It was against the foregoing legal backdrop that Congress enacted

10     the Immigration and Nationality Act of 1952 (INA), 24 which codified the current

11     public charge ground of inadmissibility. In reenacting the federal public charge

12     exclusion—which itself borrowed from earlier state laws—Congress adopted the

13     settled understanding of public charge and ratified the judicial precedents

14
15
16           22
                  Ex parte Tsunetaro Machida, 277 F. 239, 241 (W.D. Wash. 1921).

17           23
                  See Parthenios Colones, Bureau of Immigr., U.S. Dep’t of Labor, INS

18     File No. 54134/62, Accession 60A600, Box 869, Records of the INS, cited in

19     William N. Eskridge, Jr., Law and the Construction of the Closet: American

20     Regulation of Same-Sex Intimacy, 1880-1946, 82 Iowa L. Rev. 1007, 1134

21     (1997).

22           24
                  Pub L. 82–414, 66 Stat. 163.


       COMPLAINT FOR                              19              ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1      filed 08/14/19    PageID.27 Page 27 of 176




 1     interpreting the term. 25 In the 70 years since the INA’s enactment, numerous
 2     statutes and administrative decisions have comported with and confirmed the

 3     settled meaning of public charge as a person permanently and primarily

 4     dependent on government for survival.

 5            1.       Immigration and Nationality Act of 1952

 6            53.      The INA overhauled federal immigration law, unifying previously

 7     scattered sections and adding new provisions in a statutory framework that exists

 8     to this day. 26 Overriding President Truman’s veto, Congress declared its power

 9     to “provide for the elimination of undesirable aliens” and set forth numerous new

10     categories of inadmissibility, including “anarchists,” “Communist[s],” or

11     “affiliated with . . . any . . . totalitarian party.” 27

12            54.      The INA also reenacted the public charge exclusion that had been

13     part of federal immigration law since 1882. Section 212(a) excluded from

14     admission into the United States “[a]liens who, in the opinion of the consular

15     officer at the time of application for a visa, or in the opinion of the Attorney

16

17
18
19            25
                   Bragdon v. Abbott, 524 U.S. 624, 645 (1998); Lorillard v. Pons,

20     434 U.S. 575, 580 (1978).

21            26
                   Act of June 27, 1952, 66 Stat. 163, codified as amended at Title 8 U.S.C.

22            27
                   66 Stat. 184, § 212(a)(28).


       COMPLAINT FOR                                   20             ATTORNEY GENERAL OF WASHINGTON
                                                                          8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                        Kennewick, WA 99336
                                                                                 (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.28 Page 28 of 176




 1     General at the time of application for admission, are likely at any time to become
 2     public charges.”28

 3           55.      In applying the modern public charge exclusion, federal

 4     immigration authorities considered the “totality of the alien’s circumstances,”29

 5     including “economic factors” and “the alien’s physical and mental condition, as

 6     it affects ability to earn a living.”30 The Board of Immigration Appeals (BIA)

 7     held specifically that “[t]he fact that an alien has been on welfare does not, by
 8     itself, establish that he or she is likely to become a public charge.” 31 And in the
 9     government’s appeal from a BIA decision overturning a public charge
10     determination, Attorney General Robert F. Kennedy affirmed, noting that the

11
12
13           28
                  66 Stat. 183, § 212(a)(15).

14           29
                  In re Perez, 15 I. & N. Dec. 136, 137 (BIA 1974) (citing Foreign Affairs

15     Manual, Part III, Vol. 9, Note 1 to 22 CFR 42.91(a)(15)).

16           30
                  In re Harutunian, 14 I. & N. Dec. 583, 588 (BIA 1974); see also

17     Adjustment of Status for Certain Aliens, 53 Fed. Reg. 43986-01, 43996 (1988)

18     (“In determining whether an alien is ‘likely to become a public charge’ financial

19     responsibility of the alien is to be established by examining the totality of the

20     alien’s circumstances at the time of his or her application for legalization.”),

21     codified at 8 C.F.R. § 245a.3(g)(4)(i).

22           31
                  In re Perez, 15 I. & N. Dec. at 137.


       COMPLAINT FOR                               21             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210       ECF No. 1      filed 08/14/19   PageID.29 Page 29 of 176




 1     INA “requires more than a showing of a possibility that the alien will require
 2     public support.”32

 3           56.        In 1989, DOJ issued a final rule establishing guidelines for public

 4     charge determinations in various contexts, including adjustment to lawful

 5     permanent resident status.33 In such determinations, the “financial responsibility

 6     of the alien is to be established by examining the totality of the alien’s

 7     circumstances at the time of his or her application,” and the “existence or absence

 8     of a particular factor should never be the sole criteria for determining if an alien

 9     is likely to become a public charge.”34 The determination “should be a

10     prospective evaluation based on the alien’s age, health, income, and vocation.”35
11     And even where an immigrant’s “income may be below the poverty level,” he is

12     “not excludable” as a public charge if he “has a consistent employment history

13     which shows the ability to support himself.” 36 Though a noncitizen’s past

14     acceptance of “public cash assistance” may “enter into this decision,” the 1989

15
16           32
                  In re Martinez-Lopez, 10 I. & N. Dec. 409, 421 (A.G. 1962).

17           33
                  U.S. Dep’t of Justice, Final Rule: Adjustment of Status for Certain

18     Aliens, 54 FR 29442-01 (July 12, 1989), codified in relevant part at 8 C.F.R.

19     §§ 245a.2(k)(4), 245a.3(g)(4)(iii), 245a.4(b)(1)(iv)(C)

20           34
                  8 C.F.R. § 245a.3(g)(4)(i).
             35
21                Id.

22           36
                  Id. § 245a.3(g)(4)(iii).


       COMPLAINT FOR                                   22             ATTORNEY GENERAL OF WASHINGTON
                                                                          8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                        Kennewick, WA 99336
                                                                                 (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210       ECF No. 1   filed 08/14/19   PageID.30 Page 30 of 176




 1     DOJ rule does not provide for consideration of non-cash public benefits. 37 This
 2     rule reaffirmed the understanding of a public charge as a person permanently and

 3     primarily dependent on government for survival: a person unlikely to ever

 4     become self-sufficient.

 5           2.         Current public charge legal framework

 6           57.        Congress amended the INA in 1990 to drop the “paupers,

 7     professional beggars, or vagrants” exclusions, but retained the public-charge

 8     inadmissibility ground.38 The ranking member of the House Judiciary

 9     Committee, Representative Hamilton Fish IV (R-NY), explained that in

10     eliminating the “paupers, professional beggars, or vagrants” inadmissibility

11     ground, Congress was replacing an “antiquated” exclusion with “one generic

12     standard which exclude[s] aliens who are ‘likely to become a public charge.’ ” 39

13           58.        That provision, INA Section 212(a)(4), is one of two public charge
14     provisions in the INA. In its current form, Section 212(a)(4) provides that “[a]ny

15     alien who, . . . in the opinion of the [Secretary of DHS] at the time of application

16     for admission or adjustment of status, is likely at any time to become a public

17
18
             37
19                Id.

20           38
                  See Immigration Act of 1990, Pub. L. No. 101-649, § 601(a)(4), 104

21     Stat. 4978, 5072 (codified as amended at 8 U.S.C. § 1182).

22           39
                  136 Cong. Rec. 36,844 (1990).


       COMPLAINT FOR                                23             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1    filed 08/14/19   PageID.31 Page 31 of 176




 1     charge is inadmissible.”40 Under the INA, an application for “adjustment of
 2     status” means an application for lawful permanent residency (i.e., a green card).41

 3     USCIS is the agency within DHS that processes applications from foreign

 4     nationals in the United States—including those with immigrant visas and those

 5     with temporary nonimmigrant visas (such as for business or tourism)—for

 6     adjustment of status to lawful permanent residency. 42

 7            59.      The same INA provision also provides that “[a]ny alien who, in the
 8     opinion of the consular officer at the time of application for a visa . . . is likely at

 9     any time to become a public charge is inadmissible.”43 This public charge

10     exclusion is administered by U.S. embassies and consulates abroad, which
11
12
13            40
                   Immigration and Nationality Act of 1952, Pub L. 82–414, 66 Stat. 163.,

14     § 212(a)(4), codified as amended at 8 U.S.C. §1182(a)(4). The text of Section

15     212(a)(4) refers to the “Attorney General,” but pursuant to Congress’s transfer of

16     adjudicatory functions of the former Immigration and Naturalization Service

17     (INS) to DHS, see 6 U.S.C. § 271(b)(5), the reference is “deemed to refer to the

18     Secretary” of Homeland Security.

19            41
                   See, e.g., 8 U.S.C. §§ 1255(a), 1101(a)(20).

20            42
                   See 6 U.S.C.A. § 271 (establishing USCIS under former name).

21            43
                   Immigration and Nationality Act of 1952, Pub L. 82–414, 66 Stat. 163.,

22     § 212(a)(4), codified as amended at 8 U.S.C. §1182(a)(4).


       COMPLAINT FOR                                24              ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                      Kennewick, WA 99336
                                                                               (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1     filed 08/14/19   PageID.32 Page 32 of 176




 1     process visa applications by foreign nationals outside the Untied States.44
 2     Although the Secretary of State may “direct a consular officer to refuse a visa,”45

 3     the Homeland Security Act of 2002 vests the DHS Secretary “exclusively with

 4     all authorities to issue regulations . . . relating to the functions of consular

 5     officers . . . in connection with the granting or refusal of visas.”46

 6           60.        A separate section of the INA, Section 237(a)(5), provides that

 7     “[a]ny alien who, within five years after the date of entry, has become a public

 8     charge from causes not affirmatively shown to have arisen since entry is

 9     deportable.” 47 DOJ enforces this public charge provision under its authority to

10     adjudicate immigration cases, including removal proceedings.48 DOJ is currently
11     preparing a proposed public charge rule to “more closely conform [its]

12     regulations with the DHS public charge rule” challenged here. 49 The Plaintiff

13     States do not now challenge DOJ’s forthcoming rule.
14
15           44
                  See 8 U.S.C. § 1201(a) (authorizing consular officers to issue immigrant

16     and nonimmigrant visas); 9 FAM 302.8.

17           45
                  6 U.S.C. § 236(c)(1).
             46
18                Id.

19           47
                  8 U.S.C. § 1227(a)(5).

20           48
                  See 8 U.S.C. § 1103(g).

21           49
                  Inadmissibility on Public Charge Grounds, RIN 1125-AA84, Spring

22     2019 Spring Regulatory Agenda, Office of Information and Regulatory Affairs,


       COMPLAINT FOR                                 25             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                      Kennewick, WA 99336
                                                                               (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19    PageID.33 Page 33 of 176




 1           3.       Illegal Immigration Reform and Immigrant Responsibility Act
                      of 1996
 2
             61. Section 212(a)(4)’s public charge exclusion has remained largely
 3
       identical throughout Congress’s many reenactments of the INA. The single
 4
       material revision came in the Illegal Immigration Reform and Immigrant
 5
       Responsibility Act of 1996 (Immigration Reform Act), when Congress codified
 6
       the BIA’s long-applied totality of circumstances test.50 Amending the INA, the
 7
       Immigration Reform Act set forth five factors that must be considered “at
 8
       minimum” to determine whether an alien is likely to become a public charge:
 9
       (1) age; (2) health; (3) family status; (4) assets, resources, and financial status;
10
       and (5) education and skills.51 Congress also authorized consular and
11
       immigration officers to consider any “affidavit of support” furnished on behalf
12
       of an applicant and provide that certain family-sponsored and employment-based
13
       immigrants are inadmissible without such affidavits.52
14
             62.      The Immigration Reform Act is also important for what Congress
15
       did not do. The version of the law adopted by the House would have redefined
16

17     Office of Management and Budget, https://www.reginfo.gov/public/do/eAgenda

18     ViewRule?pubId=201904&RIN=1125-AA84 (last visited Aug. 2, 2019).

19           50
                  Pub. L. 104-208, Div. C, 110 Stat. 3009, Sec. 531(a)(4)(B), codified as

20     amended at 8 U.S.C. § 1182.

21           51
                  8 U.S.C. § 1182(a)(4)(B)(i).

22           52
                  8 U.S.C. §§ 1182(a)(4)(B)(ii), 1183a.


       COMPLAINT FOR                              26              ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.34 Page 34 of 176




 1     “public charge” for deportability purposes in a manner strikingly similar to the
 2     Department’s new Rule. The unenacted bill defined “public charge” to “include[]

 3     any alien who receives [means-tested public] benefits for an aggregate period of

 4     at least 12 months.”53 That public charge definition was stricken from the bill

 5     adopted by the full Congress and signed by the President. 54

 6           63.      At no point did Congress ever indicate that it intended to alter the

 7     long-settled meaning of the term, “public charge.” Other than the codification of

 8     the totality of circumstances test, the INA has retained nearly identical language

 9     throughout its many amendments (the most recent in 2013).

10           4.       Personal Responsibility and Work Opportunity Act of 1996

11           64.      The same year it enacted the Immigration Reform Act, Congress

12     enacted the Personal Responsibility and Work Opportunity Reconciliation Act of

13     1996 (Welfare Reform Act). 55 Before 1996, lawfully present immigrants were

14     generally eligible for public benefits on similar terms as U.S. citizens, provided

15     they met the same means-tested eligibility criteria. The Welfare Reform Act

16     significantly altered that general rule, classifying immigrants into two general

17     categories: “qualified” and “non-qualified.”56 Qualified immigrants include

18
19           53
                  H.R. Rep. No. 104-828, at 138 (1996) (Conf. Rep.).

20           54
                  Pub. L. 104-208, Div. C, 110 Stat. 3009.

21           55
                  Pub. L. 104-193, 110 Stat. 2105.

22           56
                  8 U.S.C. § 1641(b).


       COMPLAINT FOR                              27             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1      filed 08/14/19   PageID.35 Page 35 of 176




 1     lawful permanent residents, refugees, asylees, humanitarian parolees, Cuban and
 2     Haitian entrants, noncitizens granted withholding of deportation or conditional

 3     entry, and certain victims of battery or extreme cruelty by a spouse or other family

 4     member. 57 All other immigrants, regardless of their legal status, are non-qualified

 5     under the Welfare Reform Act. With certain exceptions, non-qualified

 6     immigrants are ineligible for federal public benefits.58

 7           65.      Qualified immigrants, however, generally may be eligible for
 8     “federal means-tested public benefits” after five years of entry to the United

 9     States.59 Such benefits include Medicaid, TANF, and State Child Health

10     Insurance Program (CHIP), and, with further limitations, food stamp benefits
11     under the Supplemental Nutrition Assistance Program (SNAP) and Supplemental

12     Security Income (SSI). 60 For certain “designated federal programs” (namely,

13     TANF, social services block grants, and Medicaid), a “State is authorized to
14     determine the eligibility of” qualified immigrants. 61

15
16

17           57
                  8 U.S.C. § 1641(b)–(c).

18           58
                  8 U.S.C. § 1611(a).

19           59
                  8 U.S.C. § 1613(a); Pimentel v. Dreyfus, 670 F.3d 1096, 1100 (9th Cir.

20     2012) (per curiam).

21           60
                  8 U.S.C. §§ 1611(c), 1612(b)(1).

22           61
                  8 U.S.C. § 1612(b)(1).


       COMPLAINT FOR                                 28             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                      Kennewick, WA 99336
                                                                               (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.36 Page 36 of 176




 1           66.      State and local public benefits are less restricted under the Welfare
 2     Reform Act. Not only qualified immigrants, but also temporary, nonimmigrant

 3     visitors, are eligible for state and local public benefits.62 The Welfare Reform Act

 4     expressly authorizes each state to determine the eligibility for any state public
 5     benefits of any qualified alien or nonimmigrant.63 In addition, a state may provide

 6     by statute that “an alien who is not lawfully present in the United States is eligible

 7     for any State or local public benefit.”64

 8           67.      In the wake of the Welfare Reform and Immigration Reform Acts,

 9     “public confusion” emerged concerning the relationship between receipt of

10     federal, state, or local benefits and the public charge provisions of federal

11     immigration law.65 According to the U.S. Department of State, “such confusion

12     led many persons in the immigrant community to choose not to sign up for

13     important benefits, especially health-related benefits, which they were eligible to

14
15
16

17
18           62
                  8 U.S.C. §§ 1621(a), 1622(a).

19           63
                  8 U.S.C. § 1622(a).

20           64
                  8 U.S.C. § 1621(d).
             65
21                Field Guidance on Deportability and Inadmissibility on Public Charge

22     Grounds, 64 Fed. Reg. 28689-01, 28,689 (May 26, 1999) (Field Guidance).


       COMPLAINT FOR                               29              ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.37 Page 37 of 176




 1     receive” out of “concern[s] it would affect their or a family member’s
 2     immigration status.”66

 3           5.       Agency guidance

 4           68.      To alleviate public confusion, the Immigration and Naturalization

 5     Service (INS) issued a memorandum (Field Guidance) providing “new guidance

 6     on public charge determinations in light of the recent changes in law.” 67 The Field

 7     Guidance defined a “public charge” as an immigrant who is “primarily dependent
 8
 9           66
                  U.S. State Department Cable, INA 212(A)(4) Public Charge: Policy

10     Guidance, Ref: 9 FAM 40.41 (hereinafter State Department cable).

11           67
                  64 Fed. Reg. 28,690. On the same day it issued the Field Guidance, DOJ

12     also published a proposed rule adding further gloss to the public charge

13     definition. See Inadmissibility and Deportability on Public Charge Grounds,

14     64 Fed. Reg. 28,676 (May 26, 1999). That proposed rule observed that the

15     “primary dependence model of public assistance was the backdrop against which

16     the ‘public charge’ concept in immigration law developed in the late 1800s,” and

17     “[h]istorically, individuals who became dependent on the Government were

18     institutionalized in asylums or placed in ‘almshouses’ . . . long before the array

19     of limited-purpose public benefits now available existed.” Id. at 28,677.

20     Although DOJ never published a final public charge rule, the Field Guidance’s

21     public charge definition and policies were “adopt[ed] . . . immediately” and have

22     guided DOJ—and, later, DHS—policy ever since.


       COMPLAINT FOR                              30             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.38 Page 38 of 176




 1     on the government for subsistence, as demonstrated by either (i) the receipt of
 2     public cash assistance for income maintenance or (ii) institutionalization for

 3     long-term care at government expense.”68

 4           69.      That definition was not a product of INS’s administrative discretion,
 5     but rather a direct application of the traditional, established meaning of the term

 6     “public charge.” As INS explained in a separate regulation it proposed alongside

 7     the Field Guidance, it based its definition on “the plain meaning of the word

 8     ‘charge’” and “the historical context of public dependency when the public

 9     charge immigration provisions were first adopted more than a century ago.”69

10     The ordinary meaning of the word “charge,” as used in the INA, is “a person or
11     thing committed or entrusted to the care, custody, management, or support of

12     another”—in the case of a public charge, to the government. 70 Because a person

13     who receives only supplemental public assistance is not “committed” to the
14     government’s “care” or “custody,” INS concluded that the term “public charge”

15     encompasses only instances of “complete, or nearly complete, dependence on the

16     Government rather than the mere receipt of some lesser level of financial

17
18
19           68
                  64 Fed. Reg. at 28,689.

20           69
                  Inadmissibility and Deportability on Public Charge Grounds, 64 Fed.

21     Reg. 28,676, 28,677 (May 26, 1999).

22           70
                  Id. (quoting Webster’s Third New International Dictionary 337 (1986)).


       COMPLAINT FOR                               31             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.39 Page 39 of 176




 1     support.”71 Although INS never published a final public charge rule, the
 2     Field Guidance’s        public    charge     definition    and       policies        were

 3     “adopt[ed] . . . immediately” and have guided DOJ—and, later, DHS—policy

 4     ever since.72

 5           70.        The Field Guidance instructed that consular and immigration

 6     “officers should not place any weight on the receipt of non-cash public benefits”

 7     other than long-term institutionalization.73 INS explained that because “non-cash

 8     benefits . . . are by their nature supplemental and do not, alone or in combination,

 9     provide sufficient resources to support an individual or family,” participation in

10     such programs “is not evidence of poverty or dependence.”74 Among the list of

11     benefits that should not be considered for public-charge purposes, the Field

12     Guidance expressly listed “Medicaid and other health insurance and health

13     services,” CHIP, “[n]utrition programs,” and [h]ousing benefits.” 75 Finally, the

14     Field Guidance made clear that it was designed to address “adverse impact . . . on

15     public health and the general welfare” caused by confusion over the public charge

16     standard—namely, that it had “deterred eligible aliens and their families,

17
             71
18                Id.

19           72
                  64 Fed. Reg. at 28,689.

20           73
                  64 Fed. Reg. at 28,689.

21           74
                  Id. at 26,692–93.

22           75
                  64 Fed. Reg. at 28,693.


       COMPLAINT FOR                               32             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210        ECF No. 1   filed 08/14/19   PageID.40 Page 40 of 176




 1     including U.S. citizen children, from seeking important health and nutrition
 2     benefits that they are legally entitled to receive.” 76

 3            71.        In sum, the Field Guidance embraced the traditional understanding

 4     of a public charge as a person permanently and primarily dependent on

 5     government for subsistence. That definition has guided the government’s

 6     application of federal immigration law’s public charge provisions for 20

 7     years—since the end of the Clinton Administration, and through the entire

 8     George W. Bush and Obama Administrations, and even through the

 9     reorganization of the agencies responsible for enforcing the INA.

10            72.        In 2009, DOJ issued a Public Charge Fact Sheet (DOJ Fact Sheet),

11     which confirmed the Field Guidance’s definition of “public charge” to mean “an

12     individual who is likely to become ‘primarily dependent on the government for

13     subsistence.’ ” 77 The DOJ Fact sheet reiterated that “a number of factors must be

14     considered,” in the public charge determination, “including age, health, family

15     status, assets, resources, financial status, education, and skills.” 78 It also made

16

17
18            76
                   64 Fed. Reg. at 28,692.

19            77
                   U.S. Dep’t of Justice, Public Charge Fact Sheet, 2009 WL 3453730

20     (Oct. 29, 2011) (quoting “Field Guidance on Deportability and Inadmissibility

21     on Public Charge Grounds,” 64 Fed. Reg. 28689 (May 26, 1999)).
              78
22                 Id.


       COMPLAINT FOR                                 33             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                      Kennewick, WA 99336
                                                                               (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1    filed 08/14/19     PageID.41 Page 41 of 176




 1     clear that “[n]o single factor—other than the lack of an affidavit of support, if
 2     required—will determine whether an individual is a public charge.” 79

 3           73.        The DOJ Fact Sheet echoed the Field Guidance rule that a public

 4     charge determination may not be based on “non-cash benefits and

 5     special-purpose cash benefits that are not intended for income maintenance.”

 6     Further reflecting the understanding of a public charge as someone permanently

 7     and primarily dependent on government for survival, the DOJ Fact Sheet

 8     specifically identified the following public benefit programs as irrelevant to a

 9     public charge determination:

10                      •     Medicaid and other health insurance and health services other

11           than support for long-term institutional care;

12                      •     Nutrition   programs,        including    SNAP,        the     Special

13           Supplemental Nutrition Program for Women, Infants and Children (WIC),

14           the National School Lunch and School Breakfast Program, and other

15           supplementary and emergency food assistance programs;

16                      •     Housing benefits;

17                      •     Child care services;

18                      •     Job training programs; and

19                      •     Non-cash benefits under TANF such as subsidized child care

20           or transit subsidies.

21
             79
22                Id.


       COMPLAINT FOR                                 34                ATTORNEY GENERAL OF WASHINGTON
                                                                           8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                         Kennewick, WA 99336
                                                                                  (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.42 Page 42 of 176




 1           74.      The DOJ Fact Sheet further provided that while acceptance of “cash
 2     assistance for income maintenance”—including SSI, TANF, or local cash general

 3     assistance programs—could be considered in the public charge determination,

 4     “the mere receipt of these benefits does not automatically make an individual

 5     inadmissible” or “ineligible to adjust status to lawful permanent resident.”

 6     Rather, “each determination is made on a case-by-case basis in the context of the

 7     totality of the circumstances.”

 8           75.     In 2011, USCIS issued its own Public Charge Fact Sheet (USCIS

 9     Fact Sheet) which affirmed that many common public benefits are not considered

10     in making a public charge inadmissibility determination.80 Those benefits

11     included Medicaid and other health insurance and health services assistance

12     (other than support for long-term care); CHIP; nutrition programs, such as food

13     stamps; housing benefits; child care services; energy assistance; emergency

14     disaster relief; foster care and adoption assistance; educational assistance; job

15     training programs; non-cash benefits under TANF; community-based programs

16     or services; and unemployment compensation.

17           76.      Although the USCIS Fact Sheet explained certain cash assistance

18     programs could be considered in a public charge determination, receiving such

19     benefits could not, in and of itself, render an immigrant inadmissible on public

20     charge grounds. Rather, every public charge determination, USCIS confirmed,

21
22           80
                  Public Charge Fact Sheet, USCIS., Apr. 29, 2011.


       COMPLAINT FOR                               35             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.43 Page 43 of 176




 1     must be made on a case-by-case basis in light of all of the available evidence,
 2     considering the totality of the immigrant’s circumstances.

 3           77.      In sum, from the colonial era through 115 Congresses and 44

 4     presidential administrations, American law uniformly interpreted and applied the

 5     term “public charge” to mean a “pauper” or a person permanently and “primarily

 6     dependent on the government for subsistence.” Specifically, federal agencies

 7     reached consensus that an immigrant’s past receipt of non-cash public

 8     benefits—such as health, nutrition, or housing assistance, all of which bolster

 9     overall public health and economic growth—should not be considered for

10     purposes of the public charge exclusion. The Department’s Public Charge Rule

11     rejects that consensus, defying the original meaning of public charge and

12     substituting its own definition and criteria that cannot be reconciled with statutory

13     text, history, or precedent.

14               V.      THE DEPARTMENT’S PUBLIC CHARGE RULE

15           78.      During the 2016 campaign, President Trump ran on a platform to

16     radically transform U.S. immigration policy.

17           79.      Having failed to secure passage of any immigration legislation, the

18     Trump Administration promulgated the Public Charge Rule to circumvent

19     Congress and implement the President’s anti-immigration agenda through the

20     regulatory backdoor. In issuing the Rule, the Department ignored hundreds of

21     thousands of public comments warning of its significant costs to working

22


       COMPLAINT FOR                              36              ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19    PageID.44 Page 44 of 176




 1     families, children, patients, health care providers, American businesses, state and
 2     local governments, and others, while failing to identify any tangible benefit the

 3     Rule may conceivably produce.

 4     A.    The Trump Administration’s Anti-Immigration Agenda

 5           80.     As a candidate and in office, President Trump endorsed significant

 6     cuts to legal immigration and challenged the centrality of family reunification to

 7     federal immigration policy. The official White House website states that “the

 8     President supports ending chain migration, eliminating the Visa Lottery, and

 9     moving the country to a merit-based entry system.” 81

10           81.     Shortly after President Trump’s inauguration in January 2017, the
11     media obtained a draft of an “Executive Order on Protecting Taxpayer Resources

12     by Ensuring Our Immigration Laws Promote Accountability and Responsibility.”

13     The draft Executive Order instructed DHS to “rescind any field guidance” and

14     “propose for notice and comment a rule that provides standards for determining

15     which aliens are admissible or deportable on public charge grounds,” including

16     if a noncitizen receives or is likely to receive non-cash public benefits. The draft

17     Executive Order was never issued.82

18
19           81
                   White House, Immigration, https://www.whitehouse.gov/issues/

20     immigration/ (last visited July 27, 2019).

21           82
                  See Memorandum from Andrew Bremberg Regarding Executive Order

22     on Protecting Taxpayer Resources by Ensuring Our Immigration Laws Promote


       COMPLAINT FOR                                37           ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.45 Page 45 of 176




 1           82.      In 2017, two U.S. senators introduced a bill designed to significantly
 2     reduce legal immigration by, for example, curbing the government’s

 3     long-established policy favoring family reunification. The Reforming American

 4     Immigration for a Strong Economy (RAISE) Act would have given visa

 5     preference only to immediate family and eliminated the diversity visa lottery,

 6     which allots a limited number of visas to countries with historically low rates of

 7     immigration to the United States.83 It also proposed a “merit-based immigration

 8     system,” which gives preference to immigrants between the ages of 26 and 30,

 9     with doctoral degrees, high English proficiency, and a job offer with a high

10     salary. The RAISE Act would have precluded parents of adult U.S. citizens from

11     applying for Legal Permanent Resident status and, if they entered as temporary

12     nonimmigrants, barred those parents from receiving federal, state, or local public

13     benefit.84

14
15
16

17
18     Accountability and Responsibility (Jan. 23, 2017), https://www.nafsa.org

19     /uploadedFiles/NAFSA_Dojo/Professional_Resources/Browse_by_Interest/Inte

20     rnational_Students_and_Scholars/DraftEOtaxprograms.pdf.

21           83
                  S.B. 354, 115th Cong., 1st sess. (2017).

22           84
                  Id. § 4(d)(2)(B).


       COMPLAINT FOR                               38             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210        ECF No. 1   filed 08/14/19   PageID.46 Page 46 of 176




 1            83.        President Trump supported the RAISE Act. 85 Explaining his
 2     support, President Trump said “The RAISE Act prevents new migrants and new

 3     immigrants from collecting welfare . . . . They’re not going to come in and just

 4     immediately go and collect welfare.” The White House also asserted falsely that

 5     “[m]ore than 50 percent of all immigrant households receive welfare benefits,

 6     compared to only 30 percent of native households in the United States that

 7     receive welfare benefits.”86 In fact, immigrants are less likely to consume public

 8     assistance benefits than native-born Americans and, when they do, they generally

 9     consume a lower dollar value of benefits. Overall, immigrants consume 27%

10     fewer benefits on average than native-born Americans with similar incomes and

11     ages. 87

12            84.        In June 2017, shortly before announcing his support for the RAISE

13     Act, President Trump received a briefing on immigration from White House

14     senior adviser Stephen Miller. (Miller, an ardent supporter of the Public Charge

15
16            85
                   White House, Fact Sheets, President Donald J. Trump Backs RAISE

17     Act, Aug. 2, 2017, https://www.whitehouse.gov/briefings-statements/president-

18     donald-j-trump-backs-raise-act/
              86
19                 Id.

20            87
                   Alex Nowrasteh & Robert Orr, Immigration and the Welfare State at 1,

21     7, Cato Institute, May 10, 2018, https://object.cato.org/sites/cato.org/ files/pubs/

22     pdf/irpb6.pdf.


       COMPLAINT FOR                                 39             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                      Kennewick, WA 99336
                                                                               (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.47 Page 47 of 176




 1     Rule, had reportedly once told a former White House communications aide,
 2     “I would be happy if not a single refugee foot ever touched American soil.” 88) At

 3     the briefing, after learning that 15,000 Haitians had received U.S. visas in 2017,

 4     President Trump replied that they “all have AIDS.” When President Trump

 5     learned that 40,000 Nigerians had received visas, he said that they would never

 6     “go back to their huts.” 89

 7           85.      Defendant Cuccinelli has expressed similar sentiments. In a 2012
 8     interview, Cuccinelli compared U.S. immigration policy to local laws governing

 9     treatment of rats, stating that a District of Columbia law prohibiting killing of rats

10     or separating rat families is “worse than our immigration policy—you can’t break

11     up rat families. Or raccoons or all the rest and you can’t even kill them. It’s

12     unbelievable.”90

13

14
15           88
                  Cliff Sims, Team of Vipers: My 500 Extraordinary Days in the Trump

16     White House 191 (2019).

17           89
                  Michael D. Shear & Julie Hirschfeld Davis, Stoking Fears, Trump

18     Defied     Bureaucracy    to   Advance     Immigration     Agenda, N.Y.            Times,

19     Dec. 23, 2017, https://www.nytimes.com/2017/12/23/us/politics/trump-

20     immigration.html?module=inline.

21           90
                  Latino Voices, Ken Cuccinelli Protested With Live Rats Over Comments

22     About Immigrants, Huff. Post. Nov. 5, 2013.


       COMPLAINT FOR                               40              ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.48 Page 48 of 176




 1     B.    Rulemaking History
 2           86.     In December 2017, DHS noted in the Unified Agenda of Federal

 3     Regulatory and Deregulatory Actions its intent to publish a Notice for Public

 4     Rulemaking regarding the public charge ground of inadmissibility. In early 2018,

 5     it was widely reported that the new rule would dramatically expand the types of

 6     public assistance programs that could be considered in the public charge test,

 7     including non-cash benefits like SNAP and Medicaid.91 In January 2018, the

 8     State Department revised the Foreign Affairs Manual (FAM) to instruct consular

 9     officers to consider a wider range of public benefits when determining whether

10     visa applicants who have received or are currently receiving benefits are

11
12
13           91
                  See, e.g., Nick Miroff, Trump proposal would penalize immigrants who

14     use tax credits and other benefits, Wash. Post. Mar. 28, 2018, https://

15     www.washingtonpost.com/world/national-security/trump-proposal-would-pen

16     alize-immigrants-who-use-tax-credits-and-other-benefits/2018/03/28/4c6392e0-

17     2924-11e8-bc72-077aa4dab9ef_story.html?noredirect=on&utm_term=.e291852

18     f1728; Yeganeh Torbati, Exclusive: Trump administration may target

19     immigrants who use food aid, other benefits, Reuters, Feb. 8, 2018,

20     https://www.reuters.com/article/us-usa-immigration-services-exclusive/

21     exclusive-trump-administration-may-target-immigrants-who-use-food-aid-other

22     -benefits-idUSKBN1FS2ZK.


       COMPLAINT FOR                             41             ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                  Kennewick, WA 99336
                                                                           (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1    filed 08/14/19   PageID.49 Page 49 of 176




 1     inadmissible on public charge grounds.92 As revised, the FAM also allowed State
 2     Department officials to consider whether an applicant’s family member has

 3     received public benefits as part of the public charge test.93

 4           87.      Also in January 2018, President Trump rejected a bipartisan
 5     immigration proposal by members of Congress. In reference to the deal’s

 6     protections for immigrants from Haiti and Africa, President Trump asked why he

 7     should accept immigrants from “shithole countries” rather than from nations like

 8     “Norway.” 94

 9           88.      A detailed draft of DHS’s proposed public charge rule was leaked

10     in March 2018. Under the draft proposed rule, new criteria would be considered

11     as heavily weighted negative factors in public charge determinations, including

12
13

14
15
16           92
                   U.S. Dep’t of State, “Public Charge” Update to 9 FAM 302.8

17     (Jan. 4, 2018), https://fam.state.gov/fam/09FAM/09FAM030208.html#M302_8.

18           93
                  Id. at 302.8-2(B)(2)(f)(2)(b)(i).

19           94
                  Julie Hirschfeld Davis, Sheryl Gay Stolberg & Thomas Kaplan, Trump

20     Alarms Lawmakers With Disparaging Words for Haiti and Africa, N.Y. Times,

21     Jan. 11, 2018, https://www.nytimes.com/2018/01/11/us/politics/trump-shithole-

22     countries.html.


       COMPLAINT FOR                                  42           ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.50 Page 50 of 176




 1     whether an immigrant has received non-cash benefits regardless of the
 2     immigrant’s legal entitlement to participate in the benefit program. 95

 3           89.      In spring 2018, shortly after the draft rule leaked, DHS informed the

 4     Office of Management and Budget (OMB) that it “will propose regulatory

 5     provisions guiding the inadmissibility determination on whether an alien is likely

 6     at any time to become a public charge.”96 As first provided to OMB, the proposed

 7     rule was not classified as a “significant regulatory action”97 or a “major” rule
 8     pursuant to the Congressional Review Act. 98

 9           90.      The same month, President Trump said in a meeting at the White

10     House that the United States has “the dumbest laws on immigration in the world”

11     and exhorted his administration officials to “do much better” in keeping out

12
             95
13                Read the Trump administration’s draft proposal penalizing immigrants

14     who    accept     almost    any   public    benefit,   Wash.     Post.,     http://apps.

15     washingtonpost.com/g/documents/world/read-the-trump-administrations-draft-

16     proposal-penalizing-immigrants-who-accept-almost-any-public-benefit/2841/.

17           96
                  Office of Management and Budget (OMB), Office of Information and

18     Regulatory Affairs (OIRA), Inadmissibility on Public Charge Grounds - Spring

19     2018, https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=201804&

20     RIN=1615-AA22.

21           97
                  Exec. Order 12,866, § 3(f).

22           98
                  5 U.S.C. § 804(2).


       COMPLAINT FOR                               43             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.51 Page 51 of 176




 1     undesirable immigrants. “You wouldn’t believe how bad these people are,”
 2     President Trump said. “These aren’t people, these are animals . . . .” 99

 3           91.      In June 2018, Miller emailed then-USCIS Director L. Francis Cissna

 4     regarding DHS’s public charge rule. Miller wrote, “Francis – The timeline on

 5     public charge is unacceptable.” Miller continued, “I don’t care what you need to

 6     do to finish it on time.” Miller also wrote, “It’s an embarrassment that we’ve been

 7     here for 18 months and USCIS hasn’t published a single major reg.” 100

 8           92.      In the same month, President Trump tweeted that immigrants are

 9     “invad[ing]” and “infest[ing]” the United States.101 Of other countries, President

10

11
12
13           99
                   Julie Hirschfeld Davis, Trump Calls Some Unauthorized Immigrants

14     ‘Animals’ in Rant, N.Y. Times, May 16, 2018, https://www.nytimes.com/

15     2018/05/16/us/politics/trump-undocumented-immigrants-animals.html.

16           100
                   Ted Hesson, Emails show Miller pressed hard to limit green cards,

17     Politico, Aug. 2, 2019, available at https://subscriber.politicopro.com/

18     article/2019/08/emails-show-miller-pressed-hard-to-limit-green-cards-1630406.

19           101
                    Donald J. Trump (@realDonaldTrump), Twitter (June 24, 2018,

20     8:02 AM),      https://twitter.com/realdonaldtrump/status/1010900865602019329;

21     Donald J. Trump (@realDonaldTrump), Twitter (June 19, 2018, 9:52 AM),

22     https://twitter.com/realDonaldTrump/status/1009071403918864385.


       COMPLAINT FOR                              44             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1    filed 08/14/19   PageID.52 Page 52 of 176




 1     Trump said at a rally that same month, “They’re not sending their finest. We’re
 2     sending them the hell back.” 102

 3            93.      At a political campaign event in Arizona in October 2018, President

 4     Trump referred to Latin American immigrants as “bad hombres.” 103

 5     C.     The Department’s Proposed Public Charge Rule

 6            94.      On October 10, 2018, DHS published a notice of proposed

 7     rulemaking and proposed rule entitled Inadmissibility on Public Charge Grounds

 8     (the Proposed Rule).104 The Proposed Rule sought to significantly expand the

 9     authority of the USCIS to designate an immigrant as inadmissible on the ground

10     that he or she is likely to become a “public charge,” far beyond the long-settled

11     meaning of the term and its prior application in the history of U.S. immigration

12     law.

13

14            102
                    Katie Rogers & Jonathan Martin, ‘We’re Sending Them the Hell Back,’

15     Trump Says of Securing the Country’s Borders, N.Y. Times, June 20, 2018,

16     https://www.nytimes.com/2018/06/20/us/politics/trump-minnesota-rally.html.

17            103
                    Christopher Cadelago and Brent D. Griffiths, Still hopeful of keeping

18     House, Trump torches Democrats in the Desert, Politico (Oct. 20, 2018).

19            104
                    U.S. Citizenship and Immigration Servs., U.S. Dep’t of Homeland

20     Security, Inadmissibility on Public Charge Grounds, 83 Fed. Reg. 51,114-01,

21     51,198, to be codified at 8 C.F.R. pts. 103, 212, 213, 214, 245, and 248)

22     (Oct. 10, 2018).


       COMPLAINT FOR                                45             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.53 Page 53 of 176




 1           95.       The Proposed Rule redefined the term “public charge” to mean “an
 2     alien who receives one or more public benefit[s].” 105 The Proposed Rule defined

 3     “public benefit” to include not only a wide range of federal, state, local, or tribal

 4     cash benefits but also, in a reversal of decades of past practice and precedent,

 5     specific federally-funded non-cash benefits—namely SSI, SNAP, Section 8

 6     housing assistance, and Medicaid. 106

 7           96.       In fact, the Department’s Final Rule allowing consideration of
 8     SNAP benefits is directly contrary to existing federal law governing those

 9     programs. 107

10           97.       The Proposed Rule would have required DHS in making a public
11     charge determination to consider the immigrant’s “past receipt of public benefits”

12     above certain thresholds as a “heavily weighed negative factor” favoring

13     exclusion. 108 The Proposed Rule’s thresholds differed based on whether the

14     benefit was “monetizable” or “non-monetizable.”

15           98.       For “monetizable” benefits such as SNAP or TANF, the Proposed

16     Rule imposed a dollar-value and durational threshold: it would have weighed

17
18           105
                    83 Fed. Reg. at 51,157 & 51,289 (to be codified at 8 C.F.R.

19     § 212.21(a)).

20           106
                   83 Fed. Reg. at 51,289–90 (to be codified at 8 C.F.R. § 212.21(b)).

21           107
                   7 U.S.C. § 2017(b)

22           108
                   83 Fed. Reg. at 51,289–90 (to be codified at 8 C.F.R. § 212.22(c)(1)(3)).


       COMPLAINT FOR                               46              ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.54 Page 54 of 176




 1     heavily against an immigrant’s application if, within any one-year period, the
 2     amount of public benefits received exceeds 15% of the Federal Poverty

 3     Guidelines (FPG) for a household of one (the 15% threshold). 109 For

 4     non-monetizable benefits such as Medicaid and subsidized housing, the Proposed
 5     Rule set a purely durational threshold: the heavily weighed negative factor would

 6     apply whenever an immigrant received such benefits for 12 months total in any

 7     36-month period, regardless of the actual value of the benefits received (the

 8     12-month threshold).110

 9           99.      Any amount of cash assistance for income maintenance could be

10     considered as a negative factor favoring exclusion (though not “heavily

11     weighed”) under the Proposed Rule. 111 However, it would not have permitted the

12     Department to consider at all an immigrant’s receipt of non-cash public benefits

13     below the applicable durational or dollar-value thresholds.

14           100. The Proposed Rule also sought to extend the public charge test into

15     two areas not provided by statute—noncitizens’ applications for (1) extension of

16     stay, and (2) change of status. Under the Proposed Rule, as a mandatory

17     “condition of approval,” a noncitizen would have had to “demonstrate” that since

18
19

20           109
                   83 Fed. Reg. at 51,289–90 (to be codified at 8 C.F.R. § 211.21(b)(1)).

21           110
                   83 Fed. Reg. at 51,290 (to be codified at 8 C.F.R. § 212.22(b)(2)).

22           111
                   83 Fed. Reg. at 51,292 (to be codified at 8. C.F.R. § 212.22(d)).


       COMPLAINT FOR                               47             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.55 Page 55 of 176




 1     obtaining the nonimmigrant status she seeks to change or extend she has not
 2     received, nor “is likely to receive,” a public benefit.112

 3           101. The Department acknowledged that it had issued the Proposed Rule

 4     despite “anticipat[ing] that a number of individuals would be likely to disenroll

 5     or forego enrollment in a number of public benefits program as a result of the

 6     proposed rule.”113 The Department acknowledged that it was “unable to

 7     determine the exact percentage of individuals who would disenroll or forego
 8     enrollment” in public benefit programs. 114 The Department was also unable to

 9     “determine whether immigrants are net contributors or net users of government-

10     supported public assistance programs.” 115 Finally, the Department was “not able

11     to estimate potential lost productivity, health effects, additional medical expenses

12     due to delayed health care treatment, or increased disability insurance claims as

13     a result of this proposed rule.”116

14
15
16           112
                   83 Fed. Reg. 51,295 (to be codified at 8 C.F.R. § 214.1(a)(3)(iv)

17     extension of stay); 83 Fed. Reg. at 51,296 (to be codified at 8 C.F.R. § 248.1(a)

18     (change of status).

19           113
                   83 Fed. Reg. at 51,264.

20           114
                   83 Fed. Reg. at 51,274.

21           115
                   83 Fed. Reg. at 51,235.

22           116
                   83 Fed. Reg. at 51,236.


       COMPLAINT FOR                               48               ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                      Kennewick, WA 99336
                                                                               (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19   PageID.56 Page 56 of 176




 1     D.    Plaintiff States’ Opposition to Proposed Rule
 2           1.      Comments to proposed rule

 3           102. During the 60-day comment period, the Department received over

 4     260,000 comments on the Proposed Rule. The vast majority of those public

 5     comments opposed the Proposed Rule. Many comments focused on the

 6     significant hardships the Proposed Rule would cause by deterring individuals and

 7     families—immigrants, nonimmigrant visitors, and U.S. citizens alike—from

 8     accessing public benefits for which they are eligible. Commenters also described

 9     the significant administrative and financial burden the Proposed Rule, if

10     finalized, would impose on state and local government agencies, U.S. businesses,

11     families, and individuals.

12           103. The Attorneys General of New Mexico, Virginia, California, the

13     District of Columbia, Connecticut, Delaware, Hawaii, Illinois, Iowa, Maryland,

14     Massachusetts, Minnesota, New Jersey, New York, Oregon, Pennsylvania,

15     Rhode Island, Vermont, and Washington submitted a joint comment letter

16     opposing the Proposed Rule (the Multistate Comment). 117 The Multistate

17     Comment urged the Department to modify or withdraw the Proposed Rule

18     because it would “burden states with additional healthcare costs,” “harm

19

20           117
                   Comment of Commonwealth of Virginia et al. on Proposed Rule:

21     Inadmissibility on Public Charge Grounds, DHS Dkt. No. USCIS-2010-0012

22     (Oct. 10, 2018), Dec. 10, 2018 (Multistate Cmt.).


       COMPLAINT FOR                            49             ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                 Kennewick, WA 99336
                                                                          (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1       filed 08/14/19   PageID.57 Page 57 of 176




 1     families,” “discriminate against people with disabilities,” and “improperly
 2     disfavor non-English speakers.”118 Fear of the new public charge rule “will cause

 3     many eligible immigrants—including some who are exempt from the Proposed

 4     Rule altogether—to drop their benefits or decline to enroll.”119 The Multistate

 5     Comment noted that, following leaks of the draft proposed rule, “individuals and

 6     families dropped out in noticeable numbers from support programs that are not

 7     included in the Proposed Rule.”120 By leading to a reduction in Medicaid program

 8     enrollment, the Proposed Rule would, if finalized, “increase costs to the States

 9     and their residents for state-funded public health clinics, school health programs,

10     and uncompensated emergency care.” 121

11           104. In addition to joining the Multistate Comment, Plaintiff State of

12     Washington submitted its own comment letter opposing the Proposed Rule (the

13     Washington Comment). Signed by Washington’s Governor and Attorney

14     General, as well as the Mayor of Seattle, the Washington Comment urged the

15     Department to withdraw the Proposed Rule because, if adopted, it “will gravely

16     harm Washingtonians, causing children in our State—noncitizens and citizens

17
18
19           118
                   Multistate Cmt. at 2.

20           119
                   Multistate Cmt. at 5.

21           120
                   Multistate Cmt. at 11.

22           121
                   Multistate Cmt. at 2.


       COMPLAINT FOR                                  50             ATTORNEY GENERAL OF WASHINGTON
                                                                         8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                       Kennewick, WA 99336
                                                                                (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1     filed 08/14/19   PageID.58 Page 58 of 176




 1     alike—to forfeit meals, health insurance and a roof over their heads.”122 The
 2     Washington Comment projected that the Proposed Rule would (1) cause “[o]ver

 3     140,000 Washington residents [to] lose health insurance”; (2) cause

 4     Washingtonians to forgo up to $55.3 million in State food and cash benefits and

 5     $198.7 million in medical care annually; (3) reduce total state economic output

 6     by up to $97.5 million annually; (4) cut wages up to $36.7 million per year; and

 7     (5) eliminate up to 782 jobs.123

 8           105. In addition to joining the Multistate Comment, Plaintiff

 9     Commonwealth of Massachusetts and several of its agencies submitted

10     comments opposing the proposed rule and detailing harms to its health care,

11     public health, housing, and public welfare systems.

12           106. By law, the Department was required to review every public

13     comment received and describe and respond to each “significant” comment in

14     the preamble of any final regulation. 124

15
16           122
                   Comment of Governor Jay Inslee, Attorney General Bob Ferguson, and

17     Mayor Jenny Durkan re DHS Dkt. No. USCIS-2010-0012, Proposed Rule:

18     Inadmissibility on Public Charge Grounds, RIN 1615–AA22 (Oct. 10, 2018),

19     Dec. 10, 2018, at 2 (Wash. Cmt.).

20           123
                   Wash. Cmt. at 1–2.

21           124
                   Perez v. Mortg. Bankers Ass’n, 135 S. Ct. 1199, 1203 (2015); Office of

22     Information and Regulatory Affairs, Regulations and the Rulemaking Process,


       COMPLAINT FOR                                51             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.59 Page 59 of 176




 1           2.       White House involvement and review
 2           107. By March 2019, the Department had not yet published a final rule.

 3     At a meeting in the White House Situation Room that month, senior adviser

 4     Stephen Miller expressed his frustration that the “transformative” public charge

 5     rule had not yet been finalized. “You ought to be working on this regulation all

 6     day every day,” Miller shouted. “It should be the first thought you have when

 7     you wake up. And it should be the last thought you have before you go to bed.

 8     And sometimes you shouldn’t go to bed.”125

 9           108. Within weeks of the Situation Room meeting, President Trump

10     removed multiple DHS senior officials from their positions, including

11
12
13

14
15     https://www.reginfo.gov/public/jsp/Utilities/faq.myjsp           (last           visited

16     July 28, 2019). A “significant comment” is one that “raise[s] relevant points and

17     which, if adopted, would require a change in the agency’s proposed rule.” Am.

18     Mining Cong. v. EPA, 965 F.2d 759, 771 (9th Cir. 1992).

19           125
                   Eileen Sullivan & Michael D. Shear, Trump Sees an Obstacle to Getting

20     His Way on Immigration: His Own Officials, N.Y. Times, Apr. 14, 2019, https://

21     www.nytimes.com/2019/04/14/us/politics/trump-immigration-stephen-

22     miller.html.


       COMPLAINT FOR                              52             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1      filed 08/14/19   PageID.60 Page 60 of 176




 1     then-Homeland Security Secretary Kirstjen Nielsen and then-USCIS Director L.
 2     Francis Cissna.126

 3           109. On July 12, 2019, the Department transmitted the Rule to the White

 4     House Office of Management and Budget (OMB) for regulatory review pursuant

 5     to Executive Order 12,866 (E.O. 12,866).127 As required by law, the OMB Office

 6     of Information and Regulatory Affairs (OIRA) held E.O. 12,866 meetings with

 7     interested parties in the two weeks following its receipt of the Rule. On

 8     July 24, 2019, a coalition of 17 states, including the Plaintiff States, requested a

 9     meeting with OIRA—both through the OIRA online E.O. 12866 meeting request

10     system and via letter transmitted by e-mail—to further express their “significant

11     concerns about the severe impact that [the public charge] rule would have on our

12     states’ residents.” Although OIRA held at least four E.O. 12,866 meetings on

13     July 25, 2019, for a full week the Plaintiff States’ July 24 meeting request

14     received no response from OIRA. 128

15
16           126
                   Id.; Geneva Sands & Priscilla Alvarez, Trump’s Citizenship and

17     Immigration Services director out, CNN, May 24, 2019, https://www.cnn.com

18     /2019/05/24/politics/l-francis-cissna-citizenship-and-immigration-

19     services/index.html.

20           127
                   See E.O. 12,866 of Sept. 30, 1993.

21           128
                   EO 12866 Meetings Search Results, Office of Information and

22     Regulatory      Affairs,   Office      of   Management       and     Budget,        https://


       COMPLAINT FOR                                 53             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                      Kennewick, WA 99336
                                                                               (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.61 Page 61 of 176




 1              110. OIRA completed its review of the Rule on July 31, 2019. 129 That
 2     day, OIRA responded to the Plaintiff States declining their E.O. 12,866 meeting

 3     request.

 4     E.       The Final Rule

 5              111. On August 12, 2019, the Department announced the issuance of the

 6     Final Public Charge Rule and it was posted for public inspection. In a press

 7     conference at the White House, Acting USCIS Director Kenneth T. Cuccinelli II

 8     stated that in promulgating “President Trump’s public charge inadmissibility

 9     rule,”     the    Department   was    “promoting      our   shared       history”      and

10     “implement[ing] . . . a law passed by Congress in 1996 that has not been given

11     meaningful effect.”130 Asked about the 1903 plaque on the Statue of Liberty that

12     invites “your tired, your poor, your huddled masses,” Cuccinelli said: “I’m

13     certainly not prepared to take anything down off the Statute of Liberty.”

14
15     www.reginfo.gov/public/do/eom12866SearchResults?pubId=201904&rin=1615

16     -AA22&viewRule=true (last visited July 28, 2019).

17              129
                      OIRA Conclusion of EO 12866 Regulatory Review, Office of

18     Information and Regulatory Affairs, Office of Management and Budget, https://

19     www.reginfo.gov/public/do/eoDetails?rrid=129323 (last visited Aug. 2, 2019).

20              130
                      Cuccinelli on “public charge” immigration rule, CBS News,

21     Aug. 12, 2019,         https://www.cbsnews.com/video/immigration-official-ken-

22     cuccinelli-immigrants-public-charge-rule/.


       COMPLAINT FOR                               54              ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.62 Page 62 of 176




 1           112. In response to questions about the Rule, Cuccinelli publicly stated
 2     that the famous Emma Lazarus Statue of Liberty sonnet inscribed on the Statue

 3     of Liberty “was referring back to people coming from Europe where they had

 4     class-based societies” not to people coming to the United States from outside

 5     Europe. He also reinterpreted it to “[g]ive me your tired and your poor who can

 6     stand on their own two feet . . . .” 131 When asked if the Rule changes the

 7     definition of the American dream, Cuccinelli said, “[n]o one has a right to
 8     become an American who isn’t born here as an American” and that “it is a

 9     privilege to become an American, not a right for anybody who is not already an

10     American citizen.”132 He also said the Rule was “part of President Trump keeping

11     his promises.”133

12
13

14
15
16

17           131
                   Rebecca Morin, Immigration official Ken Cuccinelli: Statue of Liberty

18     poem refers to immigrants from Europe, USA Today Aug. 13, 2019.

19           132
                   Sasha Ingber and Rachel Martin, Immigration Chief: ‘Give Me Your

20     Tired, Your Poor Who Can Stand On Their Own 2 Feet’, Nat’l Pub. Radio,

21     Aug. 13, 2019.
             133
22                 Id.


       COMPLAINT FOR                              55             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.63 Page 63 of 176




 1           113. On August 14, 2019, the Department published the Final Rule in the
 2     Federal Register.134

 3           1.       Summary of the Final Rule

 4                    a.    Applicability of the Rule
 5           114. The Public Charge Rule applies to any noncitizen subject to section
 6     212(a)(4) of the INA who, after the October 15, 2019 effective date, applies to

 7     the Department for admission to the United States or for adjustment of status to

 8     that of lawful permanent resident.135 The Rule catalogues a list of immigrant

 9     groups that are exempted from its provisions, based on preexisting exemptions

10     created by Congress or DHS regulations. These include, for example, refugees

11     and asylees, certain Afghan or Iraqi nationals employed by or on behalf of the

12     U.S. government, and certain Cuban and Haitian entrants. See 84 Fed. Reg. at

13     41,504 (proposed 8 C.F.R. § 212.23).

14           115. The Rule also applies to requests for extension of stay and change
15     of status by nonimmigrant visitors to the United States. A nonimmigrant is

16     generally admitted into the United States for a limited period and for a particular

17     purpose. Section 212(a)(4) does not apply to an extension of stay or change of

18
19           134
                   U.S. Citizenship and Immigration Servs., U.S. Dep’t of Homeland

20     Security, Inadmissibility on Public Charge Grounds, 84 Fed. Reg. at 41,292, to

21     be codified at 8 C.F.R. pts. 103, 212-214, 245, and 248) (August 14, 2019).

22           135
                   84 Fed. Reg. at 41,501 (proposed 8 C.F.R. § 212.20).


       COMPLAINT FOR                              56             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.64 Page 64 of 176




 1     status. Nevertheless, the Department asserts authority to apply its expanded
 2     public charge provisions to a nonimmigrant’s application to extend his or her

 3     status or change it from one classification to another. 136

 4                    b.    Definitions of “public charge” and “public benefit”
 5           116. The Rule defines “public charge” to mean “an alien who receives

 6     one or more public benefits . . . for more than 12 months in the aggregate within

 7     any 36-month period (such that, for instance, receipt of two benefits in one month

 8     counts as two months).”

 9           117. “Public benefit” means any of the following six forms of public

10     assistance: (1) “[a]ny Federal state, local or tribal cash assistance for income

11     maintenance,” including SSI, TANF, or state “General Assistance”; (2) SNAP;

12     (3) Section 8 housing assistance vouchers; (4) Section 8 project-based rental

13     assistance; (5) Medicaid (with exceptions for benefits or services (i) for an

14     emergency medical condition, (ii) under the Individuals with Disabilities

15     Education Act, (iii) that are school-based, (iv) to immigrants who are under 21

16     years of age or a woman during pregnancy); and (6) public housing under section

17     9 of the U.S. Housing Act of 1937.137

18           118. In several respects, those core definitions are even more draconian

19     than the corresponding provisions of the Proposed Rule. First, the Department

20
21           136
                   See 84 Fed. Reg. at 41,507-08, (proposed 8 C.F.R. §§ 214.1, 248.1).

22           137
                   84 Fed. Reg. at 41,501 (to be codified at 8. C.F.R.§ 212.21(b)).


       COMPLAINT FOR                               57                ATTORNEY GENERAL OF WASHINGTON
                                                                         8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                       Kennewick, WA 99336
                                                                                (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.65 Page 65 of 176




 1     eliminated the Proposed Rule’s distinction between monetizable and
 2     non-monetizable benefits. While the Proposed Rule would have considered

 3     monetizable benefits received only if they exceeded 15% threshold, in the Final

 4     Rule the Department applies the 12-month threshold to all public benefits. Thus,

 5     any amount of benefits received for a total of 12 months in the aggregate in a

 6     36-month period as a factor weighing “heavily” in favor of a public charge

 7     determination.138 An additional benefit counts as an extra month, such that receipt

 8     of two benefits triggers the threshold after six months; three benefits, after four

 9     months; and four benefits, after just three months.

10           119. Second, the Final Rule permits the Department to consider as a

11     negative factor favoring a public charge determination any past receipt of

12     non-cash public benefits, even if below the 12-month threshold.139 The Proposed

13     Rule would have only permitted consideration of cash benefits below the
14     applicable thresholds.

15                    c.     Heavily weighted negative factors

16           120. The Rule establishes four factors that will “generally weigh heavily

17     in favor of a finding that an alien is likely to become a public charge.”

18           121. First, it is a “heavily weighted negative factor” if the immigrant “is

19     not a full-time student and is authorized to work, but is unable to demonstrate

20
21           138
                   84 Fed. Reg. at 41,504 (to be codified at 8 C.F.R.§ 212.22(c)(1)(ii)).

22           139
                   84 Fed. Reg. at 41,503 (to be codified at 8 C.F.R. § 212.22(b)(4)(E)).


       COMPLAINT FOR                               58             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.66 Page 66 of 176




 1     current employment, recent employment history or no reasonable prospect of
 2     future employment.” 140

 3           122. Second, it is a “heavily weighted negative factor” if the immigrant

 4     “has received or has been certified or approved to receive one or more public

 5     benefits, as defined in § 212.21(b), for more than 12 months in the aggregate

 6     within any 36 month period, beginning no earlier than 36 months immediately

 7     preceding the alien’s application for admission or adjustment of status.141 The

 8     lookback period can begin no earlier than 36 months before an immigrant’s

 9     application for admission or adjustment of status on or after October 15, 2019.

10           123. Third, it is a “heavily weighted negative factor” if an immigrant both

11     (a) “has been diagnosed with a medical condition that is likely to require

12     extensive medical treatment or institutionalization or that will interfere with the

13     alien’s ability to provide for him- or herself, attend school, or work”; and (b) “is

14     uninsured and has neither the prospect of obtaining private health insurance, or

15     the financial resources to pay for reasonably foreseeable medical costs related to

16     a the medical condition.”142

17
18
19

20           140
                   84 Fed. Reg. at 41,504 (to be codified at 8. C.F.R.§ 212.22(c)(1)(i)).

21           141
                   84 Fed. Reg. at 41,504 (to be codified at 8. C.F.R.§ 212.22(c)(1)(ii)).

22           142
                   84 Fed. Reg. at 41,504 (to be codified at 8. C.F.R.§ 212.22(c)(1)(iii)).


       COMPLAINT FOR                               59              ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.67 Page 67 of 176




 1           124. Fourth, it is a “heavily weighted negative factor” if the “alien had
 2     previously been found inadmissible or deportable on public charge grounds by

 3     an Immigration Judge or the Board of Immigration Appeals.”143

 4                    d.     Heavily weighted positive factors
 5           125. The Rule establishes three factors that “will generally weigh heavily

 6     in favor of a finding that an alien is not likely to become a public charge.” First,

 7     it is a “heavily weighted positive factor” if the noncitizen’s “household has

 8     income, assets, or resources, and support . . . of at least 250 percent of the Federal

 9     Poverty Guidelines for the alien’s household size.”144

10           126. Second, it is a “heavily weighted positive factor” if the “alien is
11     authorized to work and is currently employed in a legal industry with an annual

12     income . . . of at least 250 percent of the Federal Poverty Guidelines for the

13     alien’s household size.” 145

14           127. Third, it is a “heavily weighted positive factor” if the “alien has

15     private health insurance” that is “appropriate for the expected period of

16     admission,” except health insurance for which an immigrant receives premium

17     tax credits under the Patient Protection and Affordable Care Act (ACA). 146

18
19           143
                   84 Fed. Reg. at 41,504 (to be codified at 8. C.F.R.§ 212.22(c)(1)(iv)).

20           144
                   84 Fed. Reg. at 41,504 (to be codified at 8. C.F.R.§ 212.22(c)(2)(i)).

21           145
                   84 Fed. Reg. at 41,504 (to be codified at 8. C.F.R.§ 212.22(c)(2)(ii)).

22           146
                   84 Fed. Reg. at 41,504 (to be codified at 8. C.F.R.§ 212.22(c)(2)(iii)).


       COMPLAINT FOR                               60              ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.68 Page 68 of 176




 1                  e.     Other criteria
 2           128. The Rule requires DHS to consider various other criteria in any

 3     public charge determination. Those other criteria that will weigh in favor of a

 4     public charge determination include whether the immigrant: (1) is under the age

 5     of 18 or over the minimum early retirement age for Social Security (currently age

 6     62); (2) has a “medical condition that is likely to require extensive medical

 7     treatment or institutionalization” or “interfere with [his] ability to provide and

 8     care for himself,” to “attend school,” or “to work”; (3) has an annual household

 9     gross income under 125% of the Federal poverty guideline (FPG) (or 100% for

10     active duty service members); (4) has a household size that makes the immigrant

11     “more likely than not to become a public charge at any time in the future”;

12     (5) lacks “significant assets, such as savings accounts, stocks, bonds, certificates

13     of deposit, real estate or other assets”; (6) lacks “sufficient household assets and

14     resources to cover any reasonably foreseeable medical costs related to a medical

15     condition,” (7) has “any financial liabilities”; (8) has applied for, “been certified

16     to receive” or received “public benefits” since [October 15, 2019]; (9) has applied

17     for or has received a USCIS fee waiver for an immigration benefit request since

18     [October 15, 2019]; has a lower “credit history and credit score”; (10) lacks

19     private health insurance or other sufficient assets and resources to cover

20
21
22


       COMPLAINT FOR                              61              ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1    filed 08/14/19   PageID.69 Page 69 of 176




 1     “reasonably foreseeable medical costs”; (11) lacks a high school diploma (or
 2     equivalent) or a “higher education degree”; or (12) is not proficient in English.147

 3            129. Under the Rule, the Department must also consider any required

 4     affidavit of support meeting the statutory sponsorship and income requirements.

 5     But an affidavit of support would not be dispositive, and its weight would depend

 6     on the “likelihood that the sponsor would actually provide the statutorily-required

 7     amount of financial support” in the judgment of USCIS. 148 Again, this is a major

 8     departure from prior agency practice and precedent, which had long treated a

 9     compliant affidavit of support as a significant, if not outcome-determinative

10     factor in favor of the applicant.149

11                     f.     Other provisions

12            130. The Rule would apply a more exacting standard to applications for

13     adjustment of status or immigrant visas than to applications for temporary

14     nonimmigrant visas. Specifically, USCIS would consider the “immigration status

15     that the alien seeks and the expected period of admission as it relates to the alien’s

16     ability to financially support for [sic] himself or herself during the duration of the

17     alien’s stay.” 150

18
19            147
                    84 Fed. Reg. at 41,502-04 (to be codified at 8. C.F.R.§ 212.22(b)).

20            148
                    84 Fed. Reg. at 41,504 (to be codified at 8 C.F.R. § 212(b)(7)).

21            149
                    83 Fed. Reg. at 51,186.

22            150
                    84 Fed. Reg. at 41,504 (to be codified at 8. C.F.R.§ 212.22(b)(6)(i)).


       COMPLAINT FOR                                62             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.70 Page 70 of 176




 1           131. The Rule also authorizes the Department to allow a lawful
 2     permanent resident applicant determined likely to become a public charge to

 3     submit a “public charge bond” as a condition of his or her green card approval.

 4     The decision to allow a public charge bond is discretionary, but the Department

 5     “generally will not favorably exercise discretion” if at least one heavily weighed

 6     negative factors applies. The amount of the bond must be at least $8,100, which

 7     is breached in full if the applicant receives any public benefits for more than 12

 8     months in the aggregate within any 36-month period after becoming a lawful

 9     permanent resident.151

10           132. Like the Proposed Rule, the Final Rule also imposes additional
11     requirements on nonimmigrants applying for a change of status or an extension

12     of stay, though the INA’s public charge exclusion applies in neither situation.

13     The Rule provides that such applications will be denied unless the applicant

14     demonstrates that he or she has not received public benefits since obtaining the

15     nonimmigrant status that he is seeking to extend or change for 12 months total

16     within a 36-month period.152 Unlike the Proposed Rule, the Final Rule does not

17     require or permit consideration of whether a nonimmigrant applicant for change

18     of status or extension of stay is “likely to receive public benefits” in the future.

19

20           151
                   84 Fed. Reg. at 41,505-07 (to be codified at 8 C.F.R. § 213.1).

21           152
                   84 Fed. Reg. at 41,507 (amending 8 C.F.R.§§ 214.1(a) & (c) and

22     248.1(a) & (c).


       COMPLAINT FOR                               63             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.71 Page 71 of 176




 1           2.       The Department’s failure to provide reasoned analysis,
                      examine relevant data, or address public comments’ significant
 2                    concerns
 3           133. As mentioned above, the Department received more than 260,000

 4     public comments on the Proposed Rule, the “vast majority” in opposition.153 The

 5     public comments raised significant concerns regarding the legality and impact of

 6     the Department’s radical proposed transformation of the public charge exclusion.

 7     In the preamble to the Final Rule, the Department failed to provide reasoned

 8     analysis, examine the relevant data, or adequately address the significant

 9     concerns raised in the public comments.

10                    a.    Definition of public charge

11           134. First and foremost, the Department failed to account for its decision

12     to redefine the term public charge in a manner inconsistent with the historical

13     understanding of public charge, Congressional intent, and more than a century of

14     judicial and administrative precedent. In response, the Department asserted that

15     the Rule interprets “ambiguous terms that Congress itself left undefined,”

16     offering the ipse dixit that it “believes that its definition with what it means to be

17     a public charge.”154

18
19

20
21           153
                   84 Fed. Reg. at 41,297 & 41,304.

22           154
                   84 Fed. Reg. at 41,317.


       COMPLAINT FOR                               64              ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19   PageID.72 Page 72 of 176




 1                   b.   The 12-month public benefit threshold
 2           135. Many commenters criticized the Proposed Rule’s thresholds for

 3     consideration of public benefits as arbitrary. Under the Proposed Rule,

 4     monetizable public benefits would weigh in favor of a public charge

 5     determination if they exceeded 15% of FPG in a 12-month period, while

 6     non-monetizable benefits would be a negative factor if received for 12 months

 7     within a 36-month period. Commenters noted that the Department had provided

 8     no data to support its 15% threshold, which would have considered the receipt of

 9     just $150 per month (or $5 per day) in benefits as a heavily weighted factor

10     favoring a public charge finding. Commenters also criticized the 12-month

11     standard for non-monetizable benefits as arbitrary and irrational, particularly

12     with respect to specific programs like Medicaid, which is designed for continuous

13     enrollment.

14           136. Implicitly acknowledging the arbitrariness of the 15% threshold, the

15     Department correctly abandoned it in the Final Rule—but only to adopt the

16     flawed 12-month threshold for monetizable benefits as well. Under the Rule’s

17     public charge test, the receipt of any public benefit—monetizable or not—for 12

18     or more months in a 36-month period would constitute a heavily weighted

19     negative factor. Each additional benefit received in the same period would count

20     as an additional month, such that just three months of Medicaid, housing

21     vouchers, food stamps, and income assistance could result in a public charge

22


       COMPLAINT FOR                            65             ATTORNEY GENERAL OF WASHINGTON
                                                                   8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                 Kennewick, WA 99336
                                                                          (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1    filed 08/14/19   PageID.73 Page 73 of 176




 1     finding—no matter how small the actual dollar value of the benefits. The
 2     Department acknowledged that by ignoring the value of benefits received, its

 3     12-month threshold could result in a public charge finding based on an

 4     immigrant’s receipt of “only hundreds of dollars or less in public benefits.” The

 5     Department did not provide a reasoned explanation to justify the 12-month

 6     threshold’s “incongruities.” 155

 7           137. Indeed, the only justification the Department provided for adopting
 8     this strict 12-month threshold for all public benefits is that it is “simpler and more

 9     administrable” than its 15% of FPG threshold. 156 But just because a regulation is

10     administrable does not make it rational or non-arbitrary. The Department fails to
11     provide data, evidence, or reasoned analysis to explain why it believes an

12     immigrant’s past receipt of public assistance for as little as a few months is at all

13     predictive of whether she will become a public charge in the future. The

14     Department cited a Census Bureau study finding that 31.2% of participants in

15     “one or more means-tested assistance programs” ended their participation within

16     a year, ignoring that many of those participants may have received more than one

17     benefit program—rendering the study entirely irrelevant to the Rule’s 12-month

18     threshold. 157 As the Department’s own analysis reveals, of individuals who

19

20           155
                   84 Fed. Reg. at 41,360-61.

21           156
                   84 Fed. Reg. at 41,359.

22           157
                   84 Fed. Reg. at 41,360.


       COMPLAINT FOR                                66             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.74 Page 74 of 176




 1     receive the enumerated public benefits, “at least nearly 35 percent received two
 2     or more public benefits on average per month.” 158 The Department’s decision to

 3     aggregate multiple benefits in the 12-month threshold overlooks its own findings

 4     on how beneficiaries utilize temporary public assistance in actual practice.

 5                    c.     Heavily weighted negative factors

 6           138. The Department received multiple comments criticizing the use of

 7     “heavily weighted factors” (or “weighed,” in the Proposed Rule’s terminology),

 8     separate from the enumerated considerations that Congress mandated the

 9     Department to consider in the totality of circumstances test codified in the

10     Immigration Reform Act. Attempting to defend its decision to create

11     non-statutory heavily weighted factors, the Department asserts that it “does not

12     change that the public charge inadmissibility determination is one that is made

13     based on the totality of the alien’s individual facts and circumstances.” 159 Yet the

14     Department fails to account for the fact that the Rule’s heavily weighted negative

15     factors—which overlap considerably to the point of double-counting—will often

16     be dispositive in operation, contrary to Congressional intent.

17           139. In particular, the public benefit factor is likely to be

18     outcome-determinative in most cases. That factor weighs heavily in a public

19     charge determination if an immigrant receives one or more public benefits for 12

20
21           158
                   84 Fed. Reg. at 41,361.

22           159
                   84 Fed. Reg. at 41,442.


       COMPLAINT FOR                              67              ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.75 Page 75 of 176




 1     months total within a 36-month period. The Department asserts that the factor
 2     “will not necessarily be dispositive in the inadmissibility determination,”

 3     overlooking that whenever it applies, at least one other enumerated negative

 4     factor will always also apply. That is so because the Rule requires consideration

 5     of evidence that the immigrant has “applied for,” “received,” or “been certified

 6     or approved to receive” any public benefits.160 Furthermore, because the

 7     enumerated public benefits are all means-tested, the vast majority of recipients
 8     will also have an annual income below 125 percent of FPG, which would itself

 9     also “generally be a heavily weighed negative factor.”161

10           140. So too, is the medical condition negative factor likely to be
11     dispositive. That heavily weighted factor is triggered where an applicant (1) has

12     a medical condition “likely to require extensive medical treatment or

13     institutionalization” and is (2) both uninsured and has neither the prospect of

14     obtaining private health insurance nor the resources to pay for medical costs.162

15     That standard is literally duplicative with the ostensibly separate “health” factor,

16     which weighs in favor of a public charge determination when an “alien has been

17     diagnosed with a medical condition that is likely to require extensive medical

18
19

20           160
                   84 Fed. Reg. at 41,503.

21           161
                   84 Fed. Reg. at 41,323.

22           162
                   84 Fed. Reg. at 41,445.


       COMPLAINT FOR                              68             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.76 Page 76 of 176




 1     treatment or institutionalization.”163 And a person who meets that standard is also
 2     likely to fail under the “assets, resources, and financial status factor,” which

 3     considers whether he has “sufficient household assets and resources to cover any

 4     reasonably foreseeable medical costs.” 164 Here again, the Department stacks the

 5     deck to convert the totality of circumstances inquiry into a bright-line test focused

 6     myopically on non-statutory considerations (such as the receipt of public

 7     assistance and private health insurance coverage) that the Department assigns

 8     talismanic significance.

 9           141. These factors thus do not merely “coincide or relate to each other,”

10     as the Department contends, but instead engender obvious double-counting.165

11     The Department does not provide a reasoned basis for creating duplicative—and

12     effectively dispositive—“heavily weighted factors” that outweigh the

13     considerations Congress has expressly set forth in the statutory totality of

14     circumstances test.

15                    d.     Private health insurance

16           142. Commenters expressed significant concern over the Proposed

17     Rule’s consideration of private health insurance as a factor in the public charge

18     test. As numerous commenters pointed out, many immigrants work in industries

19

20           163
                   84 Fed. Reg. at 41,502 (to be codified at 8 C.F.R. § 212.22(b)(2)).

21           164
                   84 Fed. Reg. at 41,502-03 (to be codified at 8 C.F.R. § 212(b)(4)).

22           165
                   84 Fed. Reg. at 41,406.


       COMPLAINT FOR                               69             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.77 Page 77 of 176




 1     that tend not to provide employer-based health insurance. Many commenters also
 2     noted that considering health insurance and related factors, such as having

 3     sufficient household assets and resources to cover “reasonably foreseeable

 4     medical costs,” would disproportionately and negatively affect certain

 5     populations, including people with disabilities; people with chronic health

 6     conditions; the elderly; and immigrants of color.166

 7           143. The Department entirely disregarded those concerns, instead
 8     elevating private health insurance coverage to a heavily weighted positive factor

 9     in the Final Rule. The Department stated that it will proceed to consider “whether

10     a person has health insurance or has the household assets and resources to pay

11     for reasonably foreseeable medical costs,” and that having private insurance will

12     generally be weighed as a heavily positive factor (provided the insurance is not

13     for example offset by tax credits under the ACA). 167 Further, the Department

14     readily conceded that “certain individuals may choose to forego public health

15     insurance, such as Medicaid, because of the impact on public charge.” 168 The

16     Department did not explain how such disenrollment from health coverage could
17     possibly advance its purported goal to promote immigrants’ self-sufficiency and

18     economic independence.

19

20           166
                   84 Fed. Reg. at 41,442.

21           167
                   84 Fed. Reg. at 41,428.

22           168
                   84 Fed. Reg. at 41,428.


       COMPLAINT FOR                              70             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.78 Page 78 of 176




 1           144. Although the Department notably stated it would not consider
 2     programs other than Medicaid as public benefits, its response to these comments

 3     clarifies that the “evaluation may in some cases require DHS to consider an

 4     alien’s publicly funded or subsidized health insurance that is not defined as a

 5     public benefit under this rule.”169 Finally, regarding the potentially

 6     disproportionate impact on certain populations such as the disabled, the

 7     Department responded simply that it “does not intend to disproportionately affect

 8     such groups.”170 Such a cursory explanation does not justify the arbitrary and

 9     capricious nature of the factor, which double counts certain evidence to

10     disadvantage immigrants who use medical benefits they are entitled to receive.

11                    e.    Nonimmigrant applications for change of status or
                            extension of stay
12
             145. Numerous commenters criticized the Proposed Rule for applying a
13
       public charge-like test to nonimmigrant applicants for a change of status or
14
       extension of stay, neither of which is subject to the INA’s public charge
15
       exclusion. Under the Public Charge Rule, extension of stay and change of status
16
       applicants must establish that they have not received public benefits in an
17
       aggregate of 12 months in the prior 36-month period. The Department denies that
18
       it is “intended to “apply the public charge ground of inadmissibility to extension
19

20
21           169
                   84 Fed. Reg. at 41,428.

22           170
                   84 Fed. Reg. at 41,429.


       COMPLAINT FOR                              71             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.79 Page 79 of 176




 1     of stay or change of status applicants.” Rather, the Department claims that it is
 2     simply “exercising its statutory authority to set a new condition for approval of

 3     extension of stay and change of status applications.” 171

 4           146. The Department’s denial is implausible. Not only does this “new
 5     condition of approval” appear in the very regulation called “Inadmissibility on

 6     Public Charge Grounds,” but it bootstraps into change of status and extension of

 7     stay applications the central criterion of the Department’s new public charge test

 8     (i.e., the receipt of public benefits above the 12-month threshold). The

 9     Department fails to explain how expanding that core criterion beyond the public

10     charge exclusion’s statutory bounds comports with its authority under the INA.

11                    f.    Application to lawful permanent residents returning
                            from 180-day trips abroad
12
             147. Commenters also criticized the Department for failing to estimate
13
       the consequences or costs of applying its expansive new public charge standard
14
       to lawful permanent residents returning to the United States after 180 or more
15
       days abroad. The Department’s only response is that it “does not believe such a
16
       quantitative estimate is necessary.” 172 That brusque response fails to give due
17
       consideration to a significant concern about how the regulation will affect lawful
18
       permanent residents on the path to U.S. citizenship.
19

20
21           171
                   84 Fed. Reg. at 41,329.

22           172
                   84 Fed. Reg. at 41,327.


       COMPLAINT FOR                              72               ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.80 Page 80 of 176




 1                    g.    Disparate impact
 2           148. Numerous commenters pointed to the racially and ethnically

 3     disparate impact the Department’s public charge test would have by

 4     disproportionately affecting immigrants of color. For example, one analysis

 5     predicted that the public charge test’s income thresholds would have

 6     “disproportionate effects based on national origin and ethnicity, blocking 71

 7     percent of applicants from Mexico and Central America, 69 percent from Africa,

 8     and 52 percent from Asia—but only 36 percent from Europe, Canada and

 9     Oceania.”173

10           149. The Department did not dispute that the Rule would have a disparate
11     impact on immigrants of color. Instead, the Department claimed it did not

12     intentionally “codify this final rule to discriminate”174 and that it “does not

13     understand commenters’ statements about the ‘unequal application’ of the public
14     charge inadmissibility rule.”175 Although it provided no evidence, the

15     Department “disagree[d] that the public charge inadmissibility rule would be

16     unequally applied to different groups of aliens along the lines of race.”176 That

17     bald denial fails to meaningfully address an important aspect of the

18
19           173
                   84 Fed. Reg. at 41,322.

20           174
                   84 Fed. Reg. at 41,309.

21           175
                   84 Fed. Reg. at 41,323.

22           176
                   84 Fed. Reg. at 41,323.


       COMPLAINT FOR                              73             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.81 Page 81 of 176




 1     problem—the Rule’s discriminatory effects—and to consider the significant
 2     disadvantages and injustice of its decision.

 3                  h.    Credit history and financial liabilities
 4           150. Several commenters expressed concern that the Proposed Rule

 5     sought to consider an immigrant’s credit history as a factor in the determination

 6     of whether the immigrant is likely to become a public charge. As these

 7     commenters noted, credit scores and credit histories were not intended to be used

 8     in the immigration context; do not assess an immigrant’s likelihood of being

 9     self-sufficient; have no correlation with the evaluation factor; are often highly

10     inaccurate; and may be affected by factors outside the immigrant’s control but

11     from which they may recover. Further, commenters noted that credit reports

12     contain irrelevant data, such as medical debts that do not measure an individual’s

13     financial status, while at the same time omitting potentially more relevant data,

14     such as consistency of rent payments. Other commenters noted that considering

15     credit scores would essentially “double count” evidence already factoring into

16     the public charge determination.

17           151. The Department largely disregarded these concerns, however,

18     instead stating in conclusory fashion that it believes such information is useful

19     “in determining whether aliens are able to support themselves.” According to the

20     Department, credit reports “generally assist creditors to determine the credit

21     worthiness or risk of a person,” and the Department proposes its use of credit

22


       COMPLAINT FOR                             74             ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                  Kennewick, WA 99336
                                                                           (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.82 Page 82 of 176




 1     reports “focuses on the assessment of these debts, liabilities, and related
 2     indicators, as one indicator of an alien’s strong or weak financial status.” The

 3     Department’s decision is arbitrary and capricious, however, as it elevates private

 4     credit reports into a realm they were never intended to occupy—a lawful

 5     immigrant’s status and admissibility—arbitrarily introducing error, irrelevant

 6     factors, and double counting into the analysis. 177

 7                    i.    Immigration fee waiver
 8           152. Many commentators criticized the Proposed Rule for taking into

 9     consideration whether an immigrant had ever received an immigration fee waiver

10     as a negative factor weighing in favor of a public charge finding. As these

11     commentators noted, there is no evidence to suggest the one-time receipt of an

12     immigration fee waiver correlates to whether an immigrant is likely to become a

13     public charge. For example, commenters noted that an immigrant’s financial

14     condition often improves after receiving the immigration benefits for which they

15     received the fee waiver. Further, commenters noted that considering the one-time

16     receipt of a fee waiver leads to double counting income, which unduly punishes

17     immigrants who received fee waivers based on temporarily adverse economic

18     circumstances. Finally, other commentators noted that punishing immigrants for

19     seeking fee waivers is counter-productive, as immigrants often seek such waivers

20     for work authorization (as they have no income at the time they apply) or to

21
22           177
                   84 Fed. Reg. at 41,426.


       COMPLAINT FOR                              75             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.83 Page 83 of 176




 1     ensure their immigration documents are timely filed when they have not had
 2     sufficient time to save enough money for the application fee (perhaps because

 3     they are using the money for other household expenses, thus promoting

 4     self-sufficiency).

 5           153. The Department largely brushed these concerns aside, however,

 6     essentially arguing that any problems resulting from consideration of fee waivers

 7     would be minimal, as they constitute “only one evidentiary consideration in the

 8     totality of the circumstances and [are] not heavily weighted.”178 But, injecting an

 9     arbitrary and unreliable factor into a totality-of-the-circumstances analysis does

10     not make consideration of the factor any less arbitrary. Here, the Department has

11     failed to proffer any non-arbitrary or capricious basis for considering the

12     one-time receipt of a fee-waiver as a factor.

13                    j.    High school diploma

14           154. Many commenters stated that considering whether an immigrant has

15     a high school diploma or comparable educational background will arbitrarily

16     discriminate against large categories of immigrants, including farm workers and

17     other trade workers who may have been lawfully present and working for many

18     years without obtaining such a degree. Several commenters also noted the factor

19     discriminates in particular against immigrant women, many of whom come from

20     countries where women are discouraged or prevented from attending school.

21
22           178
                   84 Fed. Reg. at 41,424.


       COMPLAINT FOR                              76             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210       ECF No. 1     filed 08/14/19   PageID.84 Page 84 of 176




 1     Other commenters expressed concerns over the arbitrary and undue burden such
 2     a factor would place on disabled immigrants, many of whom often face

 3     significant educational and employment-related obstacles and benefit from

 4     public assistance programs in their pursuit of these goals. In response, the

 5     Department noted merely that it was required to consider an immigrant’s

 6     educational background in the totality of circumstances review. The Department

 7     conceded that “lack of formal education such as the lack of a high school diploma

 8     or other education are generally a negative consideration,” but noted that

 9     employment history and “occupational skills, certifications or licenses” may also

10     be considered.179 The Department’s undue emphasis on a formal diploma—even

11     despite overwhelming evidence and commentary noting that immigrants

12     frequently      work     and       contribute    without    any     such       educational

13     background—renders the factor arbitrary and capricious.

14                    k.      English proficiency

15           155. Many commenters objected to including an immigrant’s proficiency

16     in English as a factor in the public charge determination, noting that “requiring

17     English proficiency would mark a fundamental change from the nation’s historic

18     commitment to welcoming and integrating immigrants.” 180 Other commenters

19     noted that English language learners often benefit from receipt of Medicaid or

20
21           179
                   84 Fed. Reg. at 41,430.

22           180
                   84 Fed. Reg. at 41,432.


       COMPLAINT FOR                                   77            ATTORNEY GENERAL OF WASHINGTON
                                                                         8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                       Kennewick, WA 99336
                                                                                (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.85 Page 85 of 176




 1     other non-cash public benefits in their pursuit of attending language classes and
 2     becoming fluent. As numerous commenters noted, the Rule will deter these

 3     immigrants from accepting the very benefits that would better enable them to

 4     improve their employability. Other commenters argued that evaluating English

 5     proficiency will unduly burden immigrant women and deaf immigrants;

 6     constitutes discrimination on the basis of national origin; and has no relation to

 7     the rule’s purported goal, as skilled immigrants may readily obtain employment

 8     in fields that do not require English proficiency. According to these commenters,

 9     the Rule would “improperly reject many people with practical job skills doing

10     essential work in our economy that have limited formal education and English

11     proficiency highlighted farmworkers as an example.” 181 The Department largely

12     shrugged off these concerns, however, noting repeatedly that it was not

13     “mandating English proficiency for admissibility.” 182 And, although the

14     Department conceded that individuals who lack English proficiency might

15     already be working or able to obtain employment, it nevertheless argued that

16     “people with the lowest English speaking ability tend to have the lowest

17     employment rate, lowest rate of full-time employment, and lowest median

18     earnings.”183 The Department’s willful disregard of these comments

19

20           181
                   84 Fed. Reg. at 41,434.

21           182
                   84 Fed. Reg. at 41,432.

22           183
                   84 Fed. Reg. at 41,432.


       COMPLAINT FOR                              78             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.86 Page 86 of 176




 1     demonstrates that the English proficiency factor is entirely arbitrary and
 2     capricious, and its inclusion as only one factor in a totality of circumstances does

 3     not make it any less so.

 4                    l.    Federalism summary impact statement
 5           156. Although Executive Order 13,132 requires the Department to

 6     produce a federalism summary impact statement, the Department summarily

 7     asserted that the Rule “does not have substantial direct effects on the States” and

 8     the Rule “requires no further agency action or analysis.” 184

 9           157. The Department’s analysis of its obligations under Executive Order
10     13,132 was insufficient because the Department did not identify the myriad costs
11     and effects of the Rule on the Plaintiff States. As discussed throughout this

12     complaint, the Rule has profound direct effects on state and local governments

13     and will impose substantial costs on state and local governments.

14           158. The Plaintiff States raised the concern about the Proposed Rule’s
15     lack of federalism summary impact statement in their comment letter—as did

16     various other commentators. Had OIRA granted the Plaintiff States an

17     E.O. 12,866 meeting, the Plaintiff States could have discussed this issue with

18     OIRA.

19

20
21
22           184
                   84 Fed. Reg. at 41,481.


       COMPLAINT FOR                              79             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.87 Page 87 of 176




 1                    m.    Cost-benefit analysis
 2           159. DHS generally failed to conduct a true or adequate cost-benefit

 3     analysis, instead only aiming to quantify the direct reduction in transfer payments

 4     resulting from the Rule. For example, DHS failed to estimate the chilling effects

 5     of the Rule because it was “difficult to predict the rule’s disenrollment impacts

 6     with respect to people who are not regulated by this rule, such as people who

 7     erroneously believe themselves to be affected.” 185 The preamble also repeatedly

 8     diminishes the significance of impacts to those people, businesses, and state

 9     governments that are not “directly” regulated by the Rule. In neglecting to

10     conduct deeper quantitative analysis of the costs to states or their economies, the

11     preamble cites, for example, “great uncertainty” to “the broader economy” as a

12     result of diminished transfer payments. 186

13           160. With respect to chilling effects, the preamble makes broad,
14     unsupported assumptions. DHS dismisses widespread confusion that currently

15     exists and that will be exacerbated by the Rule, saying only that it would be

16     “unwarranted” for people to disenroll from a benefit if they were not subject to

17     the Rule and that DHS “will not alter the rule to account for such unwarranted

18     choices.”187 This significantly understates the impacts of a drastic change in

19

20           185
                   84 Fed. Reg. at 41,313.

21           186
                   84 Fed. Reg. at 41,472 & 41,478 & 41,480.

22           187
                   84 Fed. Reg. at 41,313.


       COMPLAINT FOR                              80             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.88 Page 88 of 176




 1     agency position, particularly when combined with other proposed and final
 2     regulatory actions publicized by federal officials.

 3           161. In purporting to analyze the number of noncitizens who would

 4     choose to forego benefits to which they are legally entitled, DHS arbitrarily used

 5     a figure of 2.5% of the estimated number of foreign-born noncitizens

 6     participating in any particular program. Instead of actually attempting to

 7     determine the number of people who were expected to disenroll, DHS apparently

 8     selected this figure by using the number of individuals seeking to adjust status

 9     within a given time period.188

10           162. DHS downplays the number of impacted individuals by the Rule in
11     numerous ways. For example, the preamble states that most applicants are

12     “unlikely to suffer negative consequences from past receipt of public benefits

13     because they will have been residing outside the United States. . . .” 189 The

14     preamble then cites statistics showing that only about 33% of the relevant group

15     of immigrants between fiscal years 2015 and 2017 adjusted their status while in

16     the United States. However, because the United States admitted over 541 million

17
18           188
                   Department of Homeland Security, [CIS No. 2499-10; DHS Docket No.

19     USCIS-2010-0012]; RIN 1615-AA22, Proposed Rule: Inadmissibility on Public

20     Charge Grounds, Economic Analysis Supplemental Information for Analysis of

21     Public Benefits Program, Table 4, n. 1.

22           189
                   84 Fed. Reg. at 41,313.


       COMPLAINT FOR                              81             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.89 Page 89 of 176




 1     nonimmigrants during this time period, this still leaves over 178 million people
 2     residing in the United States during the cited time period who could have been

 3     affected by the Rule, had it been in place at the time. This is but one example of

 4     arbitrary qualitative analysis minimizing the reach of the Rule.

 5           163. DHS does not adequately assess the costs to states. While

 6     acknowledging that state and local governments would “incur costs,” DHS goes

 7     on to dismiss these costs as “unclear” and “indirect,” with no substantive

 8     analysis.190

 9           164. DHS repeatedly cites the Office of Management and Budget’s

10     Circular A-4 as excusing quantitative or even qualitative analysis of various

11     impacts. OMB’s Circular A-4 assists agencies in conducting a regulatory analysis

12     of economically significant actions consistent with Executive Order 12866. Far

13     from excusing analysis of “chilling effects” on immigrants, costs to state

14     governments, private businesses such as hospitals, or the economy, Circular A-4

15     expressly states that agencies should include the monetary values of

16     “Private-sector compliance costs and savings” and “Government administrative

17     costs and savings.” Circular A-4 also does not excuse analysis where there is

18     uncertainty. Rather, it states that while the precise benefits and costs of regulatory

19     options are not always known, “the probability of their occurrence can often be

20     developed.”

21
22           190
                   84 Fed. Reg. at 41,469-70.


       COMPLAINT FOR                               82              ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.90 Page 90 of 176




 1           165. By focusing only on the reduction in direct transfer payments, DHS
 2     greatly overstates the benefits of the Rule. In many instances, these “savings”

 3     will be offset by even greater costs that are simply shifted to others, including

 4     other federal or state programs, or private parties. DHS’s treatment of the impacts

 5     to the Medicaid program provides a clear example of this deficiency in analysis.

 6     DHS estimates a reduction in transfer payments related to Medicaid of over

 7     $1 billion.191 But this estimate fails to take into account increased costs from

 8     emergency services that will result from delaying health care until conditions

 9     become emergent and they are much more costly to treat. At that time, costs are

10     borne by other federal programs, states, private hospitals and health providers,

11     and individuals receiving care. For example, in Washington, the Alien

12     Emergency Medical Program covers certain emergency care for noncitizens. The

13     program is funded through both state and federal sources. Private medical

14     providers will also suffer costs by providing uncompensated care. By making no

15     effort to analyze these resulting costs, DHS has overstated the actual benefits of

16     the Rule in its cost-benefit analysis.

17
18
19           191
                   Department of Homeland Security, [CIS No. 2499-10; DHS Docket No.

20     USCIS-2010-0012]; RIN 1615-AA22, Proposed Rule: Inadmissibility on Public

21     Charge Grounds, Economic Analysis Supplemental Information for Analysis of

22     Public Benefits Program, Table 5.


       COMPLAINT FOR                              83             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.91 Page 91 of 176




 1       VI.     THE RULE’S CHILLING EFFECTS ON PARTICIPATION IN
                FEDERAL AND STATE PUBLIC BENEFITS PROGRAMS
 2
               166. As the Department itself recognizes, the Rule will cause lawfully
 3
       present noncitizens whom Congress specifically made eligible to participate in
 4
       federal benefit programs—and U.S. citizens with participating or eligible family
 5
       members—to disenroll or forbear enrollment. The Rule does so by making the
 6
       receipt of benefits (including five non-cash federal benefits—SNAP, Medicaid,
 7
       Section 8 vouchers, Section 8 rental assistance, and public housing subsidies) a
 8
       ground for designating a person a public charge. Even harsher, the Rule makes
 9
       an immigrant beneficiary’s exclusion virtually inevitable by making receipt of
10
       such benefits a “heavily weighed negative factor” in the determination.
11
               167. The chilling effects of the Rule began to materialize long before its
12
       publication, and were observed quickly following the leaks in January 2017 of
13
       the draft Executive Order and in March 2018 of the draft Rule. Due to the
14
       ambiguity and complexity of the Rule, many noncitizens and their families have
15
       foregone and will forego participation in a wide swath of federal, state, and local
16
       benefits. Widespread confusion over which forms of “public benefits” will
17
       trigger a public charge determination will exacerbate the Rule’s harms to the
18
       Plaintiff States and their residents.
19
               168. As eligible noncitizens and their families disenroll or refrain from
20
       seeking federal benefits for fear of jeopardizing their ability to immigrate, many
21
       will turn to the Plaintiff States’ programs to fill the gap. Others will refrain from
22


       COMPLAINT FOR                              84              ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.92 Page 92 of 176




 1     seeking any government assistance at all—including state-funded non-cash
 2     benefits that would not even be subject to the Rule—leading to increased poverty,

 3     homelessness, hunger, poor health, and other social costs. These harms to

 4     individuals and families will place increased downstream financial strain on the

 5     Plaintiff States, including their housing, public health, and education systems.

 6           169. The Department admits that the Rule will deter immigrant

 7     participation in public benefits programs, despite Congress’s express

 8     determination allowing immigrant participation.192 Indeed, in the Department’s

 9     view, the chilling effects are not a vice of the Rule but a virtue—regardless of the

10     acknowledged decline in health, income, educational opportunities, housing, and

11     overall quality of life they will cause among millions in our communities.193 The

12     Department even suggests that state agencies “advise potential beneficiaries of

13     the potential immigration consequences of receiving certain public benefits.”194

14     The manifest intent of the Rule is to exclude immigrants this Administration

15     deems “undesirable” from the United States and, barring that, to exclude them

16     and their families from the U.S. social safety net, contrary to congressional and

17     state determinations regarding eligibility.

18
19

20           192
                   83 Fed. Reg. at 51,267.

21           193
                   83 Fed. Reg. at 51,270.

22           194
                   83 Fed. Reg. at 51,174.


       COMPLAINT FOR                              85             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.93 Page 93 of 176




 1           170. As a result of those chilling effects, implementation of the Rule will
 2     also cause severe and irreparable harm to the Plaintiff States. First, States will

 3     lose federal dollars from benefits programs that they administer to the benefit of

 4     their residents. Additional direct costs to states will result from immigrants who

 5     shift from federal programs to state programs that do not qualify as “public

 6     benefits” under the Rule. At the same time, disenrollment and non-enrollment in

 7     nutrition, health, and other federal and state assistance programs will make many

 8     working class immigrant families less healthy, less productive, more reliant on

 9     state-covered emergency medical care, more likely to experience economic

10     dislocation and homelessness—all of which will redound to greater strains on

11     state agencies and programs. Further, the broader chilling effects among all state-

12     run assistance programs will undermine those programs’ administration and

13     effectiveness. Those affected programs include, but are not limited to, medical

14     and healthcare services, food assistance programs, housing benefits, financial and

15     cash assistance programs, long-term support services for elderly and disabled

16     residents, education systems, job and employment training programs, and

17     programs supporting crime victims.

18           171. For any immigrants reviewing this Complaint for guidance on the

19     types of programs that are deemed a “public benefit” for purposes of the Rule,

20     the Plaintiff States strongly urge the immigrant to contact the relevant State

21
22


       COMPLAINT FOR                             86             ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                  Kennewick, WA 99336
                                                                           (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.94 Page 94 of 176




 1     agency. As mentioned throughout, many state programs do not qualify as “public
 2     benefits” under the Rule.

 3     A.    Health Care Programs

 4           172. The Plaintiff States manage and administer medical services and

 5     benefits programs such as Medicaid. Some of these programs are jointly funded

 6     by federal and state funds and others by only state funds. As set forth below, the

 7     Rule would imperil the effectiveness of these programs by reducing enrollment,

 8     jeopardizing public health, and dramatically increasing costs to the Plaintiff

 9     States.

10           1.       Federal health care benefits

11           173. Congress created Medicaid in 1965 to assist states in furnishing

12     medical assistance to individuals and families.195

13           174. Medicaid is jointly funded by the states and the federal government.
14     A state’s participation in Medicaid is voluntary, but once a state chooses to

15     participate it must comply with federal statutory and regulatory requirements to

16     receive federal matching funds.196

17           175. Anyone who qualifies under program rules can receive Medicaid.

18
19

20           195
                   See Pub. L. 89-97, 79 Stat. 286, codified as amended at 42 U.S.C.

21     § 1396-1.

22           196
                   42 U.S.C. §§ 1396–1, 1396a, 1396b, 1396c.


       COMPLAINT FOR                              87             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1    filed 08/14/19   PageID.95 Page 95 of 176




 1            176. States administer Medicaid and generally determine financial
 2     eligibility criteria for participants.

 3            177. Federal law requires coverage for certain groups of individuals,

 4     including some low-income families, qualified pregnant women and children,

 5     and individuals receiving Supplemental Security Income. States may offer

 6     coverage for additional groups, such as people receiving home and

 7     community-based services and children in foster care who are not otherwise

 8     eligible. States may extend Medicaid coverage to all children and pregnant

 9     women, including any immigrants lawfully residing in the United States.197

10            178. The Affordable Care Act established a new methodology for
11     determining Medicaid income eligibility. Some individuals are eligible for

12     Medicaid based on methodology other than income, such as disability. These

13     changes resulted in greater participation in the Medicaid Program. Thirty-six

14     states, and the District of Columbia, participated in the Medicaid expansion.

15            179. Over half of all non-elderly adults receiving Medicaid—about

16     60%—are working. An even greater number of Medicaid recipients—about

17     79%—are from a home where at least one household member works. Among

18     adult Medicaid enrollees who work, over half (about 51%) work full-time for the

19     entire year.

20
21
22            197
                    42 U.S.C.§ 1396b(v)(4)(A).


       COMPLAINT FOR                                88             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.96 Page 96 of 176




 1           180. Under the Welfare Reform Act, states may extend Medicaid
 2     eligibility to lawful permanent residents and all other “qualified” immigrants

 3     after a five year waiting period.198 States may also elect to use state-only funds

 4     to cover qualified immigrants during the five-year ban.199 Many of the Plaintiff
 5     States have done so.200 Although such state-only health benefits do not constitute

 6     “public benefits” under the Rule’s public charge test, many noncitizens will fear

 7     that enrollment in state-funded programs (which often have the same name as the

 8     state’s Medicaid program) will carry adverse immigration consequences.

 9           2.       State health care benefits

10           181. The Plaintiff States manage and administer numerous health care

11     services programs, including Medicaid.

12           182. Certain classes of citizens and noncitizens are eligible to participate

13     in these state-run medical services programs. If implemented, the Rule would

14     result in many otherwise eligible individuals—including citizens—disenrolling

15
16           198
                   See 8 U.S.C. § 1613(a).

17           199
                   8 U.S.C. § 1622(a).

18           200
                   See ASPE Issue Brief: Overview of Immigrants’ Eligibility for SNAP,

19     TANF, Medicaid, and CHIP, Office of the Ass’t Sec’y for Planning & Eval., U.S.

20     Dep’t of Health & Human Servs. (Mar. 2012), https://aspe.hhs.gov/basic-report/

21     overview-immigrants-eligibility-snap-tanf-medicaid-and-chip

22     (HHS Issue Brief).


       COMPLAINT FOR                               89             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                    Kennewick, WA 99336
                                                                             (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.97 Page 97 of 176




 1     or forbearing enrollment for fear of jeopardizing their own or their family
 2     members’ immigration status.

 3           183. Individuals who are eligible to enroll in these programs but elect not

 4     to participate because of the Rule will likely delay seeking both routine and

 5     necessary medical treatment (including vital preventative services such as

 6     vaccinations) until they require emergency care. Indeed, the Department

 7     essentially concedes this fact, noting that “DHS acknowledges that increased use

 8     of emergency rooms and emergent care as a method of primary healthcare due to

 9     delayed treatment is possible and there is a potential for increases in

10     uncompensated care in which a treatment or service is not paid for by an insurer

11     or patient.”201 Individuals who resort to emergency care as a method of primary

12     healthcare are more likely to experience severe medical conditions, creating

13     public health concerns and requiring unnecessarily expensive emergency medical

14     treatment, the overwhelming cost of which will be borne by the Plaintiff States

15     and their private hospitals.

16           184. As set forth below, implementing the Rule will cause irreparable

17     harm to the Plaintiff States by undermining the functions and effectiveness of

18     these health care services programs.

19

20
21
22           201
                   84 Fed. Reg. at 41,384.


       COMPLAINT FOR                              90             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.98 Page 98 of 176




 1                  a.      The Plaintiff States’ medical assistance programs
 2           185. Each of the Plaintiff States manages and administers a Medicaid

 3     program for its residents. In addition, the Plaintiff States administer numerous

 4     other health care programs, some with combined federal and state funds and some

 5     with state-only funds. With community, state, and national partners, the Plaintiff

 6     States provide evidence-based, cost-effective services that support the health and

 7     well-being of individuals, families, and communities in their States.

 8           186. Many of the Plaintiff States’ Medicaid programs include coverage

 9     groups encompassing citizens and noncitizens, including adults between the ages

10     of 19 and 65; certain parents and caretakers; the elderly; the blind and disabled;

11     those using long-term support services or hospice; and Medicare Savings

12     Program enrollees.

13           187. The Washington Health Care Authority (HCA) administers

14     Washington’s Medicaid program, as well as other federal and state-funded

15     medical assistance programs. HCA has over 1,300 employees and a biennial

16     budget of over $20 billion.

17           188. Washington Apple Health is the name for Washington’s medical

18     assistance programs, which include not only the state Medicaid program, which

19     is covered under the Rule, but also other programs that are not expressly covered

20     but are likely to be affected, including because of the Rule’s chilling effect on

21     eligible individuals. This chilling effect on programs not expressly covered under

22


       COMPLAINT FOR                              91             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                   Kennewick, WA 99336
                                                                            (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210       ECF No. 1   filed 08/14/19   PageID.99 Page 99 of 176




 1     the Rule will extend to CHIP and various health-assistance programs funded
 2     solely by the state.

 3           189. Through the Apple Health program, Washington purchases health

 4     care for approximately 1.9 million people. In state fiscal year 2019, Washington’s

 5     HCA is expected to spend $10.1 billion to support Apple Health and its

 6     Community Behavioral Health Services program. Of this amount, $6.8 billion

 7     will come from federal contributions.

 8           190. Washington’s Apple Health currently covers adults with incomes up

 9     to 138 percent of the federal poverty level under the Adult Medical Program and

10     provides these individuals with essential health coverage, including preventative

11     care, inpatient hospitalization, prescription drugs, and many other health services.

12           191. The Massachusetts Executive Office of Health and Human Services

13     (EOHHS) manages Massachusetts’s Medicaid program, which is covered by the

14     Rule, as well as other health assistance programs that are not expressly covered

15     but are likely to be affected by the Rule’s chilling effect on eligible individuals.

16     EOHHS comprises 12 agencies, has over 22,000 employees, and oversees an

17     annual budget of over $22 billion.

18           192. Massachusetts’s Medicaid program and CHIP are combined into

19     one program, MassHealth, through which Massachusetts provides healthcare

20     benefits to almost 1.8 million adults, children, and people with disabilities. In

21     state fiscal year 2019, Massachusetts’s MassHealth spent $16.5 billion to support

22


       COMPLAINT FOR                                92             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
       DECLARATORY AND                                                     Kennewick, WA 99336
                                                                              (509) 734-7285
       INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19   PageID.100 Page 100 of 176




 1      MassHealth medical and behavioral programs and services to covered
 2      populations. Of this amount, $4.3 billion came from state contributions.

 3      Massachusetts’s MassHealth provides essential health coverage to adults and

 4      children, including inpatient and outpatient services, preventive care, mental

 5      health and addiction services, and various other services and benefits.

 6            193. The Virginia Department of Medical Assistance Services (DMAS)

 7      administers Virginia’s Medicaid program, which is subject to the Rule, as well

 8      as various other programs that the Rule does not expressly cover. Virginia’s

 9      Medicaid program currently covers adults with incomes up to 138% of the federal

10      poverty level and provides a full range of inpatient and outpatient services,

11      pharmacy, mental health and addiction treatment, long term services and

12      supports. In 2018, 983,000 Virginians received Medicaid benefits. That number

13      is projected to rise to as many as 1,406,000 people in 2019.

14            194. The Maryland Department of Health runs the state Medicaid

15      program. Through Maryland’s medical assistance programs, the state provides

16      assistance to 1,160,067 enrollees.

17            195. In New Mexico, 840,860 people were enrolled in the state Medicaid

18      program in 2018. The program, which is covered by the Rule, is administered by

19      the State’s Human Services Department.

20            196. In New Jersey, the State’s Medicaid and CHIP programs together

21      serve approximately 1.8 million low- and moderate-income residents—or about

22


        COMPLAINT FOR                            93              ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.101 Page 101 of 176




 1      20% of the State’s population. Notably, New Jersey is one of the most diverse
 2      states in the country, with 22% of its residents having been born in a foreign

 3      country.

 4            197. The Rhode Island Executive Office of Health and Human Services

 5      and the Department of Human Services administer the State’s Medicaid program,

 6      as well as other federal- and State- funded medical assistance programs. Under

 7      the State’s Medicaid expansion, eligible Rhode Island residents between the ages

 8      of 19 and 64 with incomes up to 133% of the federal poverty level are eligible

 9      for Medicaid coverage. Rhode Island’s health care services cover approximately

10      300,000 Rhode Island residents, including citizens and noncitizens.

11            198. The Minnesota Department of Human Services administers

12      Minnesota’s Medicaid program, known as Medical Assistance, as well as other

13      related federal and state-funded health care assistance programs, collectively

14      known as Minnesota Health Care Programs. Through the State’s Medical

15      Assistance program, Minnesota purchases health care for approximately

16      1,031,888 people.

17            199. The Plaintiff States also provide supplemental health care programs

18      specifically targeted to children. Although the Rule exempts from its public

19      charge test Medicaid benefits received by immigrants under age 21 and pregnant

20      women, 202 it nevertheless will likely undermine these supplemental children’s

21
22            202
                    84 Fed. Reg. at 41,297.


        COMPLAINT FOR                              94             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.102 Page 102 of 176




 1      health care programs because of (1) the chilling effect the Rule will have on
 2      eligible participants; and (2) the programs’ close and intertwined relationship to

 3      Medicaid benefits (which are generally considered “public benefits”). For

 4      example, Virginia’s CHIP program, called Family Access to Medical Insurance

 5      Security (FAMIS), provides free health coverage to children in households at or

 6      below 205% of the poverty level. In fiscal year 2018, Virginia’s CHIP program

 7      alone provided medical care services to more than 200,000 children and pregnant

 8      women. Virginia relies on the CHIP Program to assist in providing low-income

 9      children with health insurance coverage and keeping all children in Virginia

10      healthy. In fiscal year 2017, Virginia received approximately $291.1 million

11      federal allotment under the CHIP program.

12            200. Washington Apple Health for Kids similarly provides free coverage

13      to children in households at or below 210% of the federal poverty level. For a

14      monthly premium, the program also provides coverage to households at or below

15      312% of the federal poverty level. Washington Apple Health for Kids is partially

16      funded through CHIP, which receives matching federal funds under the Social

17      Security Act 203 and provides low-income children with essential health coverage,

18      including preventive care, inpatient hospitalization, prescription drugs, and many

19      other health services.

20
21
22            203
                    See 42 U.S.C. § 1397dd.


        COMPLAINT FOR                             95             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210       ECF No. 1   filed 08/14/19   PageID.103 Page 103 of 176




 1            201. As part of the Washington Apple Health for Kids program,
 2      Washington uses federal funds related to CHIP to provide services for

 3      low-income children whose families are slightly above the income cutoff for free

 4      child health coverage. CHIP dollars also fund other Washington programs and

 5      services, such as medical coverage for lawfully present noncitizen children, and

 6      prenatal coverage for pregnant women ineligible for Medicaid because of their

 7      citizenship status.

 8            202. The Plaintiff States also manage and administer several related

 9      health care programs, which are not considered “public benefits” under the Rule

10      but which will likely be affected by its chilling effect on eligible participants. For

11      example, the Washington Family Medical Program provides coverage to adults

12      with countable income at or below the applicable Medicaid standard who have

13      dependent children living in their home under age 18. Similarly, Washington’s

14      Pregnancy and Family Planning Program provides coverage to pregnant women

15      at or below 193% of the federal poverty level without regard to citizenship or

16      immigration status.

17            203. Washington provides a host of other medical services programs that

18      likewise are not directly covered by the Rule but are likely to be harmed by it,

19      including the Community and Behavioral Health Services Program; the Breast

20      and Cervical Cancer Treatment Program for Women; the Refugee Medical

21      Assistance Program; the Alien Emergency Medical Program; the Supplemental

22


        COMPLAINT FOR                                96             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                     Kennewick, WA 99336
                                                                               (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.104 Page 104 of 176




 1      Security Income Program; Healthcare for Workers with Disabilities; the
 2      Medically Needy Program; the Medicare Savings Program; and Long-Term

 3      Services and Supports and Hospice.

 4            204. Similarly, Virginia state agencies administer a host of additional

 5      medical services that are not covered by the Rule but are likely to be affected by

 6      it, including community mental health services through Community Service

 7      Boards; newcomer refugee health program; breast and cervical cancer prevention

 8      and treatment; labor and delivery services, and dialysis services.

 9            205. Massachusetts similarly administers various other medical services

10      programs that, while not covered by the Rule, are likely to be harmed by it. These

11      include programs targeted towards infectious and chronic disease prevention,

12      substance abuse treatment and prevention, cancer screening and diagnosis, and

13      sexual and domestic violence prevention.

14            206. Many of the Plaintiff States also provide state-only-funded health

15      coverage to qualified immigrants prior to the five-year ban. Those states include

16      Illinois, Massachusetts, Minnesota, New Mexico, Virginia, and Washington.204

17                     b.    Irreparable harm to medical assistance programs

18            207. The Rule will cause irreparable harm to the Plaintiff States’ medical

19      assistance programs. For example, the Rule will result in (1) a loss of medical

20      care and healthcare insurance for the Plaintiff States’ residents; (2) higher and

21
22            204
                    HHS Issue Brief at 5–6.


        COMPLAINT FOR                              97             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.105 Page 105 of 176




 1      more frequent emergency services costs and uncompensated care for the Plaintiff
 2      States; (3) severe public health concerns, including by deterring eligible

 3      individuals from accessing routine preventative medical care such as

 4      vaccinations; and (4) significant harm to the Plaintiff States’ sovereign interests

 5      in the effective administration of their health services programs.

 6             208. The Rule will cause a devastating loss of health coverage under

 7      government-sponsored health programs in the Plaintiff States. If the Rule is

 8      implemented, the Plaintiff States will experience disenrollment rates for

 9      noncitizens ranging from 15 to 35%, based on metrics and data analysis from the

10      Kaiser Family Foundation, a non-profit foundation focused on providing the

11      United States public with unbiased research and journalism on major health care

12      issues.205

13             209. Below are specific examples of the types of harms the Plaintiff
14      States and their residents will experience.

15
16

17
18             205
                     See S. Artiga, R. Garfield, A. Damico, Estimated Impacts of the

19      Proposed Public Charge Rule of Immigrants and Medicaid (Henry J. Kaiser

20      Family Foundation Oct. 11, 2018), https://www.kff.org/disparities-policy/issue-

21      brief/estimated-impacts-of-the-proposed-public-charge-rule-on-immigrants-

22      and-medicaid/.


        COMPLAINT FOR                              98             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.106 Page 106 of 176




 1                           (1)   Plaintiff States’ residents will lose medical care and
                                   become uninsured
 2
              210. In Washington, as of October 31, 2017, there were 107,244
 3
        noncitizens insured for health coverage under Apple Health. These enrollees will
 4
        be deterred from using government health insurance and government-funded
 5
        health services by the Rule.
 6
              211. An additional 140,612 Washington families had a member of a
 7
        household who might be subject to a public charge determination while another
 8
        household member is receiving Apple Health coverage. Although the Rule does
 9
        not expressly consider public benefits accessed by another member of the
10
        immigrant’s household, 206 members of mixed-status households will fear
11
        accessing Apple Health-covered services to which they are legally entitled,
12
        resulting in public health concerns and increased costs due to delays in accessing
13
        preventative care, vaccinations, prenatal care, and wellness checks.
14
              212. Based on projected disenrollment rates in Washington the Rule will
15
        result in an annual reduction in medical and behavioral care in Washington of
16
        between $42.6 million and $99.4 million.
17
              213. Based on projected disenrollment rates in Washington the Rule will
18
        cause approximately 10,000 to 24,000 lawfully present adults to lose medical
19
        care annually and become uninsured.
20
21
22            206
                    84 Fed. Reg. at 41,370.


        COMPLAINT FOR                              99             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19    PageID.107 Page 107 of 176




 1            214. Based on projected disenrollment rates in Washington the Rule will
 2      cause approximately 2,600 to 6,000 undocumented adults and children to lose

 3      Medicaid annually and become uninsured.

 4            215. The severe effects of such a loss of coverage could also result in a

 5      reduction of health care jobs and supporting services, particularly in rural regions

 6      of Washington.

 7            216. In Massachusetts, as of December 2018, approximately 264,000

 8      MassHealth members were noncitizens, including 52,000 children. Six thousand

 9      of these children were enrolled in CHIP.

10            217. Based on projected disenrollment rates in Massachusetts the Rule

11      will cause approximately 39,600 to 92,400 lawfully present MassHealth

12      members to lose medical care annually and become uninsured.

13            218. Based on projected disenrollment rates in Massachusetts the Rule

14      will cause approximately 7,800 to 18,200 citizen or lawfully present noncitizen

15      children to lose MassHealth medical coverage annually and become uninsured.

16            219. The effects of the Rule, however, are not merely limited to deterring

17      individuals who may be subject to a public charge determination from

18      participating in assistance programs specifically defined as “public benefits.” The

19      Rule will also likely have a chilling effect on individuals who are not subject to

20      it and on assistance programs that are not considered “public benefits” under the

21      analysis.

22


        COMPLAINT FOR                              100            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.108 Page 108 of 176




 1            220. For example, for many families in Massachusetts, some household
 2      members will be subject to a public charge determination while others will not,

 3      and some family members may receive benefits that are part of the public charge

 4      analysis while others receive benefits not subject to the rule. The Massachusetts

 5      Health Connector estimates that as of December 2018, up to 60,000 enrollees live

 6      in households where participation in Massachusetts’s health care benefits

 7      programs could result in negative immigration consequences under the Final

 8      Rule for at least one family member. Because of the complexity of determining

 9      these impacts and disenrolling only those family members from only those

10      benefits that could have negative impacts, however, whole families may opt to

11      simply withdraw their participation from the Massachusetts health insurance

12      exchange.

13                          (2)   Shift of healthcare costs to the Plaintiff States

14            221. The harms to the Plaintiff States will include an increase in

15      emergency and uncompensated care, which refers to unreimbursed medical

16      services provided by hospitals to patients resulting in charity care or bad debts.

17            222. Individuals who lose their health insurance coverage will likely

18      delay seeking medical care until their conditions require emergency treatment.

19      When these individuals present at a hospital emergency room for such treatment,

20      the Plaintiff States will ultimately bear the more expensive cost of their care.

21
22


        COMPLAINT FOR                             101             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210       ECF No. 1   filed 08/14/19   PageID.109 Page 109 of 176




 1      Further, because their conditions are more serious, they will require greater
 2      resources to treat.

 3            223. Many of the Plaintiff States have made significant gains in reducing

 4      their uninsured populations, all of which will be undermined by implementation

 5      of the Rule. Between 2013 and 2016, for example, Washington significantly

 6      reduced its rate of uninsured residents, from 14% in 2013 to 5.4% in 2016. The

 7      State’s reduction in its number of uninsured residents is associated with a parallel

 8      reduction in uncompensated care for medical services, which dropped from

 9      $2.638 billion in 2013 to $932 million in 2016.

10            224. Similarly, Virginia has reduced its number of uninsured residents

11      with the state’s January 1, 2019 expansion of its Medicaid program. As of

12      July 2019, over 300,000 adults in the state have newly enrolled in the program.

13            225. In Maryland, the uninsured rate likewise fell by more than 64%

14      between 2013 and 2017. The drop in uninsured rates closely aligns with a

15      reduction in uncompensated care: From fiscal year 2013 to 2015, hospital

16      uncompensated care costs in Maryland declined by approximately $311 million.

17            226. Because of the Public Charge Rule, however, the Plaintiff States

18      stand to lose all these gains. For example, Massachusetts foresees a substantial

19      increase in the provision of uncompensated care across the Commonwealth due

20      to loss of health coverage resulting from the Rule. Safety net providers such as

21      hospitals and community health centers will disproportionately bear the financial

22


        COMPLAINT FOR                                102            ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                     Kennewick, WA 99336
                                                                               (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.110 Page 110 of 176




 1      burden of providing uncompensated care, and in turn, the demand on state
 2      programs that compensate providers for such care will increase. The state’s

 3      EOHHS estimates that Massachusetts hospitals are in danger of losing almost

 4      $457 million in Medicaid and CHIP funding because of the chilling effect of the

 5      Rule on otherwise-eligible individuals.

 6            227. Because the Rule will reduce the number of insured residents and

 7      increase the amount of individuals who rely on emergency treatment for their

 8      primary source of medical care, uncompensated care in the Plaintiff States will

 9      rise. This increase will result in higher medical bills and health care costs charged

10      by hospitals, undermining the Plaintiff States’ efforts to reduce their uninsured

11      populations and harming their economies.

12                           (3)   Significant public health concerns prompted by
                                   reduced preventive care
13
              228. By deterring individuals from accessing the government-sponsored
14
        healthcare coverage to which they are legally entitled, the Final Rule discourage
15
        these individuals from engaging in routine medical care such as wellness exams
16
        and vaccinations.
17
              229. A general decline in engagement with such routine medical
18
        preventive services, including vaccinations, risks increasing the spread of viruses
19
        and communicable diseases in the Plaintiff States. As a result, the Rule threatens
20
        to cause dangerous public health hazards for the Plaintiff States and their
21
        residents.
22


        COMPLAINT FOR                              103             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.111 Page 111 of 176




 1            230. DOJ has previously recognized that discouraging eligible
 2      immigrants from accessing these health care benefits may lead to the very same

 3      public health concerns cited by the Plaintiff States. As noted above, in 1999 DOJ

 4      proposed a rule, 64 Fed. Reg. 28,676, stating: “Immigrants’ fears of obtaining

 5      these necessary medical and other benefits are not only causing them

 6      considerable harm, but are also jeopardizing the general public. For example,

 7      infectious diseases may spread as the numbers of immigrants who decline

 8      immunization services increase.”

 9                          (4)    Harm to the Plaintiff States’ sovereign interests in
                                   the successful operation of their health care
10                                 systems
11            231. In addition to the above costs, implementation of the Rule will also

12      harm the Plaintiff States’ sovereign interests in administering their health benefits

13      systems.

14            232. The Plaintiff States have carefully developed state-funded health

15      care programs to fill gaps in Medicaid and to provide coverage to financially or

16      medically vulnerable individuals, including noncitizens. Although the Rule

17      expressly applies only to Medicaid-related health benefits, the Plaintiff States’

18      own programs are often closely intertwined with their Medicaid programs, and

19      the Rule will cause noncitizens and mixed-status families to forgo health

20      coverage to which they are legally entitled—even when such coverage would not

21      be considered a negative factor under the Department’s public charge test. This

22


        COMPLAINT FOR                              104             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.112 Page 112 of 176




 1      chilling effect will undermine the comprehensive network of services the Plaintiff
 2      States have developed to address their unique public health needs.

 3            233. The Rule would, for example, undermine Massachusetts’s ability to

 4      achieve its policy of universal health coverage among its residents. As of 2017,

 5      97.2% of Massachusetts residents are covered by health insurance, the highest

 6      insurance coverage rate in the nation. This is largely due to watershed health

 7      reform legislation enacted by the state in 2006, including state subsidy programs

 8      for low- and moderate-income individuals and a state-level individual mandate

 9      to have health insurance.

10            234. The Department’s highly restrictive, complex, and vague treatment

11      of public benefits, however, threatens to upend the system of incentives and

12      disincentives that informs the choices of individuals and families enrolling in

13      health insurance through Massachusetts’s health insurance marketplace.

14            235. Since 2006, Massachusetts has required that most adult

15      Massachusetts residents have health coverage or pay a penalty through their tax

16      returns.   The Rule, however, will interfere with Massachusetts’s ability to

17      maintain this requirement, particularly for any residents who would face adverse

18      immigration consequences by virtue of accessing health coverage.

19            236. About 260,000 Massachusetts residents individually purchase

20      health coverage through the Health Connector, which procures high-quality plans

21      at competitive prices that residents can access. Any disenrollment that will follow

22


        COMPLAINT FOR                             105            ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.113 Page 113 of 176




 1      from the Rule will diminish the collective impact of individuals purchasing health
 2      coverage and make Massachusetts’s health insurance marketplace less

 3      competitive. A less competitive health insurance marketplace will put at risk the

 4      progress Massachusetts has made towards universal health coverage for all its

 5      residents.

 6            237. In Massachusetts, individuals and small businesses share the same

 7      risk pool, insurance products, and premiums. The Massachusetts Health

 8      Connector’s data shows that on average, noncitizen enrollees have 25% lower

 9      medical claims than their citizen counterparts, which is attributable to the overall

10      lower age of noncitizens and their lower utilization of medical services. A decline

11      in enrollment or retention of coverage for noncitizens as a result of the Rule could

12      impact the overall risk pool in Massachusetts, which could in turn lead to monthly

13      premium increases for citizens and noncitizens alike. Based on the merged

14      structure of the insurance risk pool in Massachusetts, such impacts can flow

15      beyond the Health Connector and cause premiums to increase for not only the

16      small business community but potentially throughout the health insurance

17      market.

18            238. Federal regulation requires that state health exchanges use a single

19      streamlined application that collects the information needed to determine an

20      applicant’s eligibility for a qualified health plan, health coverage subsidies,

21      Medicaid, CHIP, or a basic health plan.

22


        COMPLAINT FOR                             106             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.114 Page 114 of 176




 1            239. In Massachusetts, all applicants for federally funded and state
 2      funded health insurance—including Medicaid, CHIP, and ConnectorCare—use

 3      a uniform application portal, and after applying are matched with the appropriate

 4      program for which they are determined eligible. The chilling effect of the Rule

 5      will likely require Massachusetts to create new forms, policies, and procedures

 6      for its various health care programs and services to ensure that benefits applicants

 7      are aware of the potential public charge consequences of their application and

 8      can choose to apply only for those programs which are not considered as part of

 9      the public charge analysis.

10            240. Additionally, MassHealth and Health Connector may have to

11      expand its customer service support to answer questions about public charge

12      consequences from potentially affected individuals. MassHealth and the Health

13      Connector would have to absorb the costs and administrative burden for these

14      modifications.

15            241. Further, the Plaintiff States will be required to cover expenses

16      associated with adopting new laws, regulations, and administrative practices,

17      policies, and procedures as a result of the Public Charge Rule. Those changes

18      will be necessary to adapt to and mitigate the effects of enrollment decisions by

19      noncitizens and mixed-status families, as well as the public health consequences

20      for their reduced access to health care services.

21
22


        COMPLAINT FOR                             107             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1     filed 08/14/19   PageID.115 Page 115 of 176




 1      B.    Food Assistance Programs
 2            242. The Plaintiff States manage and administer various state and

 3      federally funded food assistance programs for eligible individuals and families,

 4      including noncitizens. Implementation of the Public Charge Rule, however, will

 5      irreparably harm the Plaintiff States by undermining the effectiveness of these

 6      programs, as eligible individuals—including working families and their

 7      children—will opt not to participate for fear of jeopardizing their immigration

 8      status. This reduction in participation will lead to significant public health

 9      concerns, including child hunger and malnourishment.

10            1.       Federal Food Assistance Benefits

11            243. In 1977, Congress created the federal Food Stamp Program, known

12      since 2008 as the Supplemental Nutrition Assistance Program (SNAP), which

13      provides food purchasing assistance to low-income individuals and families.207

14            244. SNAP benefits are provided on a “household” basis. For purposes

15      of SNAP eligibility, a “household” is defined as “an individual who lives alone

16      or who, while living with others, customarily purchases food and prepares meals

17      for home consumption separate and apart from others; or a group of individuals

18      who live together and customarily purchase food and prepare meals together for

19      home consumption.”208

20
21            207
                    See 7 U.S.C. § 2013 (2018).

22            208
                    7 U.S.C. § 2012(m).


        COMPLAINT FOR                                108            ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                     Kennewick, WA 99336
                                                                               (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1      filed 08/14/19   PageID.116 Page 116 of 176




 1              245. Under federal law, SNAP is available to households with income at
 2      or below 130% of the federal poverty level; a net monthly income after

 3      deductions for housing, child care and other expenses at less than or equal to

 4      100% of the federal poverty level; and with assets under the amount set in the

 5      applicable federal regulations.

 6              246. The    average    monthly       SNAP      benefit   per     household         is

 7      $253—or $8.40 per day, per household. SNAP households may purchase food

 8      by using the benefit at one of the quarter million retailers authorized by the

 9      federal Food and Nutrition Service to participate in the program.

10              247. SNAP imposes work requirements on program participants. Federal

11      law requires that able-bodied adult SNAP recipients who are not exempt register

12      to work, accept a job if offered, and not quit a job without good cause. The

13      Welfare Reform Act limits SNAP benefits for able-bodied adults without

14      dependents to 3 months of assistance within a 36 month period unless they are

15      participating in work activities for at least 20 hours per week. States also operate

16      SNAP Employment and Training (E&T) programs, which help participants build

17      job skills, receive training, find work, and increase work experience.

18              248. About 14.9 million workers—or about 10% of workers

19      nationwide—are from households that received SNAP benefits over the past

20      year.

21
22


        COMPLAINT FOR                                109             ATTORNEY GENERAL OF WASHINGTON
                                                                         8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                      Kennewick, WA 99336
                                                                                (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.117 Page 117 of 176




 1            249. Under the Welfare Reform Act, adult immigrants with lawful
 2      permanent residency status, and other “qualified” immigrants, are eligible for

 3      SNAP after five years.209 The five-year ban does not apply to children,

 4      immigrants with 40 qualifying quarters of work, or to members of the military
 5      and veterans (or their spouses), all of whom are immediately eligible for SNAP

 6      benefits upon adjustment to lawful permanent resident status. 210

 7            250. States have the authority to use state-only funds to provide nutrition
 8      assistance benefits to non-qualified immigrants and qualified immigrants before

 9      the five-year SNAP ban. Plaintiff States Minnesota and Washington have done

10      so. Although such state-only nutrition benefits do not constitute “public benefits”

11      under the Department’s public charge test, many noncitizens will fear that

12      enrollment in state-funded programs will carry adverse immigration

13      consequences, and therefore disenroll or forbear enrollment.

14            251. As set forth below, implementing the Rule will cause irreparable

15      harm to the Plaintiff States by undermining the functions and effectiveness of

16      these food assistance programs.

17            2.       State food assistance programs

18            252. The Plaintiff States manage and administer various food assistance

19      programs, including SNAP. These programs are intended to reduce food

20
21            209
                    8 U.S.C. § 1612(a)(2)(L).

22            210
                    8 U.S.C. § 1612(a)(2)(B)–(C) & (J).


        COMPLAINT FOR                              110            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.118 Page 118 of 176




 1      insecurity and assist in fulfilling the food and nutritional needs of some of the
 2      states’ most vulnerable populations.

 3            253. Certain classes of citizens and noncitizens are eligible to participate

 4      in these state-run food assistance programs. If implemented, the Rule would

 5      result in many otherwise eligible individuals—including citizens—disenrolling

 6      or refraining from participating for fear of jeopardizing their or their family

 7      members’ immigration status.

 8            254. As set forth below, implementing the Rule will cause irreparable

 9      harm to the Plaintiff States by undermining the functions and effectiveness of

10      their food assistance programs.

11                     a.    The Plaintiff States’ food assistance programs

12            255. All Plaintiff States manage and administer a SNAP program for their

13      residents. In addition, the Plaintiff States administer numerous other food

14      assistance programs, some using combined federal and state funds and some

15      using state-only funds. While the Rule considers only SNAP-related benefits as

16      “public benefits” under the public charge test, other state-only food assistance

17      programs are likely to be harmed because of the broad chilling effects on eligible

18      individuals.

19            256. Washington’s Basic Food program assists eligible children and

20      adults in purchasing food. The Basic Food program combines federally funded

21      SNAP benefits with the state-funded Food Assistance Program for legal

22


        COMPLAINT FOR                              111            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.119 Page 119 of 176




 1      immigrants (FAP). FAP is available to individuals who are lawfully present and
 2      meet all eligibility requirements for SNAP except for their citizenship or

 3      immigration status.

 4              257. Virginia’s food assistance program includes SNAP (including debit

 5      card technology for accessing SNAP benefits); nutrition education; supplemental

 6      nutrition program for women, infants, and children; nutrition program for seniors

 7      (Fresh Market Fresh for Seniors), national school lunch program, food banks, and

 8      meals on wheels.

 9              258. Massachusetts’s Department of Transitional Assistance (MA-DTA)

10      assists and empowers low-income individuals and families to meet their basic

11      needs, improve their quality of life, and achieve long-term economic

12      self-sufficiency through training programs, and cash and food benefits, such as

13      SNAP. Massachusetts also funds a supplement to SNAP through the state budget.

14      In state fiscal year 2019, the SNAP state supplement was $300,000. Another

15      $300,000 for the state supplement has been appropriated for state fiscal year

16      2020.

17              259. Maryland’s Food Supplement Program reached 684,000 Maryland

18      residents in fiscal year 2017, or 11% of the state population. The state

19      supplemented the program with approximately $3.3 million in state funds during

20      state fiscal year 2019, and over $4.1 million in fiscal year 2020.

21
22


        COMPLAINT FOR                             112             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1     filed 08/14/19   PageID.120 Page 120 of 176




 1            260. In New Mexico, approximately 25% of the State’s residents receive
 2      SNAP benefits, with enrollment capped for a family of four at the federal poverty

 3      limit of $25,100. In March 2018, for example, there were 456,190 people enrolled

 4      in the state’s program.

 5            261. New Jersey administers a SNAP program that helps provide food

 6      assistance to residents suffering from food insecurity. An estimated 1 in 10 New

 7      Jersey residents are food insecure—which translates to more than 900,000

 8      residents, including nearly 270,000 children.

 9            262. In Rhode Island, the Department of Human Services administers the

10      SNAP program to low-income families and individuals with income less than

11      185% of the federal poverty level. Rhode Island residents who meet eligibility

12      requirements may receive up to $642 per month in food-assistance based on their

13      family size and income level.

14                   b.    Irreparable harm to food assistance programs

15            263. The Plaintiff States’ food assistance programs will be irreparably

16      harmed by the Rule, which will result in, among other things, (1) more vulnerable

17      families and individuals in the Plaintiff States experiencing food insecurity; and

18      (2) severe public health concerns, including child hunger and malnutrition.

19            264. The Rule will cause a devastating loss of food assistance for working

20      families and individuals in the Plaintiff States. This will occur in SNAP-related

21
22


        COMPLAINT FOR                              113            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.121 Page 121 of 176




 1      programs that are “public benefits” under the Rule as well as other state-only
 2      food assistance programs that are not “public benefits” under the Rule.

 3            265. For example, using metrics and data analysis from the above-noted

 4      Kaiser Family Foundation study, the Washington State Department of Social and

 5      Health Services (DSHS) has estimated the effects the Rule will have on food

 6      assistance participation in the state.211 Specifically, DSHS estimates the Rule will

 7      lead to disenrollment rates ranging from 15 to 35% among food assistance
 8      enrollees in cases involving a noncitizen. DSHS further estimates that full

 9      implementation of the Rule will reduce combined food and cash assistance to

10      Washington families by up to $55.3 million.

11            266. In Massachusetts, each year between 2009 and 2012, SNAP benefits

12      kept 141,000 residents out of poverty, including 57,000 children. It is estimated

13      the Rule will jeopardize approximately $122 million in SNAP benefits, or almost

14      10 percent of Massachusetts’s SNAP program.

15            267. In New Jersey, it is estimated that as many as 50,000 residents who

16      are eligible for and receiving SNAP benefits might be affected by the chilling

17      effect of the Rule.

18            268. Below are examples of the specific types of harms the Plaintiff

19      States and their residents will experience.

20
21
22            211
                    See S. Artiga, R. Garfield, A. Damico, supra.


        COMPLAINT FOR                              114              ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                     Kennewick, WA 99336
                                                                               (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1      filed 08/14/19   PageID.122 Page 122 of 176




 1                         (1)    Increased Hunger and Food Insecurity in the
                                  Plaintiff States’ Residents
 2
              269. The Plaintiff States’ food assistance programs are specifically
 3
        tailored to provide food assistance to low-income individuals who otherwise
 4
        likely could not afford to purchase sufficient food for themselves and their
 5
        families.
 6
              270. Individuals who are eligible to participate in the Plaintiff States’
 7
        food assistance programs but who forgo participation because of the Rule are
 8
        likely to experience greater food insecurity and will struggle to provide food for
 9
        themselves and their families.
10
              271. In Massachusetts, speculation about the impact of the Rule has
11
        already spurred a decline in numbers of participants in public nutrition programs
12
        such as the Special Supplemental Nutrition Program for Women, Infants, and
13
        Children (WIC), even though the program is not a “public benefit” under the
14
        Rule. Since February 2018, when Reuters released a draft of the Proposed Rule,
15
        which included WIC as a public benefit, there has been a 2,000 person decrease
16
        from 2017 levels in WIC participation in Massachusetts.
17
              272. The number of individuals and households disenrolling from or
18
        forgoing participation in the Plaintiff States’ SNAP programs, which are
19
        considered “public benefits” under the Rule, is likely to be even greater.
20
              273. This increase in food insecurity and hunger directly undermines the
21
        purposes and effectiveness of the Plaintiff States’ food assistance programs,
22


        COMPLAINT FOR                               115            ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.123 Page 123 of 176




 1      which are intended to alleviate hunger and improve nutrition for the States’ most
 2      vulnerable residents.

 3                          (2)    Significant public health concerns

 4            274. The Plaintiff States’ food assistance programs are specifically

 5      tailored to assist working families who might not otherwise be able to afford

 6      sufficient food for their children.

 7            275. The projected reduction in the number of immigrants and

 8      mixed-status families participating in these programs because of fears associated

 9      with the Rule will undermine the programs and lead to significant public health

10      concerns, including increases in child hunger and malnutrition.

11            276. Children       who    experience      hunger,   food     insecurity,       and

12      malnourishment are more likely to suffer deficits in cognitive development,

13      behavioral problems, and poor health, along with reduced learning and academic

14      achievement, all of which tends to diminish future earning potential. Children

15      who are hungry will experience more difficulty in school and will require greater

16      resources from the Plaintiff States’ educational systems.

17            277. Further, eligibility for many federal school breakfast and lunch

18      programs—which provide free or reduced price meals to eligible students—are

19      based at least in part on enrollment in SNAP. Thus, although the Rule does not

20      expressly consider receipt of free or reduced price school meals as a “public

21      benefit” under the public charge test, the Rule will undoubtedly have a negative

22


        COMPLAINT FOR                              116             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.124 Page 124 of 176




 1      effect on these programs by limiting enrollment in the underlying programs. In
 2      this way, the Rule will negatively affect far more assistance programs than only

 3      the limited programs it expressly identifies as public benefits.

 4            278. The Plaintiff States will ultimately bear the higher healthcare and

 5      other costs associated with treating the medical conditions resulting from this

 6      unnecessary child malnourishment.

 7            279. For this reason, the increase in food insecurity resulting from the

 8      Rule would undermine not only the Plaintiff States’ interests in healthy, stable,

 9      productive residents and workforces, but also a purported goal of the Rule

10      itself—to “better ensure” that immigrants “are self-sufficient, i.e., do not depend

11      on public resources to meet their needs.”

12      C.    Housing Assistance Programs

13            280. The Plaintiff States manage and administer various state and

14      federally funded housing assistance programs for eligible individuals and

15      families, including noncitizens. The Rule, however, will irreparably harm the

16      Plaintiff States by undermining the effectiveness of these programs, as eligible

17      individuals and their families will disenroll or refrain from seeking housing

18      assistance for fear of jeopardizing their ability to immigrate.

19            1.     Federal housing assistance benefits

20            281. In general, individuals and families with incomes at or below 50 to

21      80% of their area median income are eligible for federal housing assistance.

22


        COMPLAINT FOR                             117             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19    PageID.125 Page 125 of 176




 1      Federal housing assistance is not an entitlement program, and for families that
 2      make it on the waiting list, the average wait time to receive a housing voucher is

 3      2.5 years. Thus, federal housing assistance serves only about 25% of eligible

 4      households.

 5            282. The Housing Act of 1937 212 provides for subsidies to be paid from

 6      the U.S. government to local public housing agencies to improve living

 7      conditions for low-income families (Subsidized Housing Program). There are

 8      currently approximately 1 million units in the federal public housing subsidies

 9      program. Nearly two-thirds of public housing subsidies households are

10      considered “extremely low income,” with incomes below 30% of the Area

11      Median Income and an average annual income of $14,605. Approximately 3.3

12      million children live in such subsidized public housing.213

13            283. The Section 8 Housing Choice Voucher Program (Housing Voucher
14      Program) is the federal government’s major program for assisting low-income

15      families, the elderly, and the disabled to afford decent, safe, and sanitary housing

16      in the private market. 214 Housing choice vouchers are administered locally by

17
18
19            212
                    Pub. L. 75-412, 50 Stat. 888.

20            213
                     Public Housing, National Housing Law Project, www.nhlp.org/

21      resource-center/public-housing/ (last visited Aug. 14, 2019).

22            214
                    42 U.S.C. §§ 1437f, 1437u.


        COMPLAINT FOR                               118            ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210       ECF No. 1   filed 08/14/19   PageID.126 Page 126 of 176




 1      public housing agencies, which receive federal funds from the U.S. Department
 2      of Housing and Urban Development (HUD).

 3              284. The Section 8 Project-Based Rental Assistance (PBRA) program

 4      also provides housing assistance to low-income families.215 This HUD program

 5      provides critical affordable housing stock to more than 2 million people—in 1.2

 6      million households—across the country. HUD contracts with private owners to

 7      rent units in their housing developments, paying a subsidy that helps pay tenants’

 8      rent.

 9              285. The Housing Voucher and PBRA programs (together, Section 8

10      programs) and the Subsidized Housing Program help prevent homelessness and

11      other kinds of housing instabilities. To participate in the Section 8 programs,

12      families must demonstrate incomes at or below certain threshold levels; an

13      absence of criminal- or drug-related records and evictions; and proof of

14      citizenship or eligible immigrant status.

15              286. Under the Welfare Reform Act and the Housing and Community

16      Development Act of 1980, lawful permanent residents and certain other qualified

17      immigrants are eligible for Section 8 programs. 216 The Welfare Reform Act’s five

18
19

20              215
                      42 U.S.C. 1437f; 24 CFR parts 5, 402, 880–81, 883–84, and 886.

21              216
                      Pub. L. 96-399, 94 Stat. 1614, Sec. 214, codified as amended at

22      42 U.S.C. § 1436a(a); 8 U.S.C. § 1611(a) & (c).


        COMPLAINT FOR                                119            ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                     Kennewick, WA 99336
                                                                               (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.127 Page 127 of 176




 1      year ban applicable to Medicaid, SNAP, and other “federal means-tested public
 2      benefits” does not apply to Section 8 programs. 217

 3            287. The Rule treats as “public benefits” (1) Section 8 Housing

 4      Assistance under the Housing Choice Voucher program; (2) Section 8

 5      Project-Based Rental Assistance; and (3) Public Housing under Section 9 of the

 6      Housing Act of 1937. Under the Rule, an immigrant’s participation in any of

 7      these programs could constitute a heavily weighed negative factor favoring a

 8      public charge determination, even though Congress has explicitly authorized

 9      eligible noncitizens to participate in those programs. 218

10            2.      State housing assistance programs
11            288. The Plaintiff States manage and administer a variety of housing

12      assistance programs, including by using a combination of state, federal, and

13      private funding to provide safe and stable shelter options for eligible individuals

14      and their families. Certain classes of citizens and noncitizens are eligible to

15      participate in these housing assistance programs.

16

17            217
                    8 U.S.C. § 1613(a); 8 C.F.R. § 213a.1; Eligibility Restrictions on

18      Noncitizens: Inapplicability of Welfare Reform Act Restrictions on Federal

19      Means-Tested Public Benefits, Dep’t of Housing and Urban Devel., 65 Fed. Reg.

20      49994-01, Aug. 16, 2000.

21            218
                    83 Fed. Reg. at 51,289–90 (to be codified at 8 C.F.R.

22      § 212.21(b)(1)(ii)(B) & (b)(2)(iv)).


        COMPLAINT FOR                              120               ATTORNEY GENERAL OF WASHINGTON
                                                                         8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                      Kennewick, WA 99336
                                                                                (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19    PageID.128 Page 128 of 176




 1            289. The chilling effect of the Rule, however, will deprive vulnerable
 2      individuals of opportunities to obtain such housing assistance, and irreparably

 3      harm the functioning of the Plaintiff States’ programs.

 4                   a.    The Plaintiff States’ housing assistance programs

 5            290. All Plaintiff States manage and administer housing assistance

 6      programs. Working together with community, state, and national partners, the

 7      Plaintiff States provide effective programs seeking to prevent and alleviate

 8      homelessness and housing instability for their most vulnerable residents.

 9      Although the Department does not consider receipt of state-only housing

10      assistance as a “public benefit”—unlike the federal programs described

11      above— these state programs are likely to be harmed by the Rule’s broad chilling

12      effects on eligible individuals and families who forgo participation for fear of

13      jeopardizing their ability to immigrate.

14            291. For example, the Washington Department of Commerce administers

15      Washington’s state and federal housing assistance funding. The Department of

16      Commerce manages the Washington State Housing Trust Fund, a 33-year-old

17      source of capital to develop and preserve affordable housing for low-income and

18      vulnerable Washingtonians. County governments act as lead grantees and are

19      responsible for directing and managing the local homeless response system.

20      These local homeless response systems assist homeless families and individuals

21      who need help obtaining or maintaining permanent housing.

22


        COMPLAINT FOR                              121            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19   PageID.129 Page 129 of 176




 1            292. Washington’s housing assistance programs receive approximately
 2      $196 million per year in funding from a variety of sources, including private

 3      funders as well as federal, state, and local governments. Using these funds, the

 4      programs seek to both (1) stabilize households that are currently in permanent

 5      housing but are at risk of homelessness; and (2) provide homeless individuals and

 6      families with emergency shelter, temporary housing, or placement into

 7      permanent housing.

 8            293. DSHS administers the Washington Housing and Essential Needs

 9      (HEN) Referral Program, which provides access to essential needs items and

10      potential rental assistance for low income individuals and families who are

11      unable to work for at least 90 days due to a physical and/or mental incapacity.

12      DSHS provides this assistance even if the individuals are ineligible to receive

13      federal funds.

14            294. The Massachusetts Department of Housing and Community

15      Development (MA-DHCD) similarly administers numerous federal and state

16      housing programs and services to promote safe and affordable housing for

17      residents. In particular, MA-DHCD oversees the operations of approximately 240

18      local housing authorities as well as programs that provide federal- and

19      state-funded rental vouchers to low-income families; assist families in moving

20      from shelter into housing or in avoiding homelessness altogether; and provide

21
22


        COMPLAINT FOR                            122            ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                 Kennewick, WA 99336
                                                                           (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.130 Page 130 of 176




 1      shelter access for all low-income families that become homeless if they meet
 2      certain eligibility criteria.

 3             295. Massachusetts’s state budget allocated over $500 million for

 4      homelessness and housing safety net programs and services in fiscal year 2019.

 5      The Massachusetts Rental Voucher Program (MRVP), which provides both

 6      mobile and project-based vouchers, alone received $100 million in state funding,

 7      and Massachusetts’s Emergency Assistance (MA-EA) program, through which

 8      MA-DHCD funds family shelters, received over $175 million.

 9             296. The Virginia Department of Housing and Community Development

10      (VDHCD) and Virginia Housing Development Authority (VHDA), under the

11      oversight of Virginia’s Secretary of Commerce and Trade, administer Virginia’s

12      housing assistance programs. VDHCD creates safe and affordable housing by

13      regulating building and fire codes while investing more than $100 million each

14      year into affordable housing and community development projects throughout

15      Virginia. VHDA promotes access to home loans, homeowner and homebuyer

16      education to ensure quality, affordable housing for all in Virginia.

17             297. VDHA also administers the federal Housing Choice Voucher and

18      Housing Credit programs in Virginia, and administers multiple programs that

19      offer state and federal funding to address homelessness. For example, the

20      Virginia Homeless Solutions Programs is a homeless and special needs housing

21      funding source that supports the development and implementation of localized

22


        COMPLAINT FOR                              123            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.131 Page 131 of 176




 1      emergency crisis response systems with housing-focused, coordinated
 2      community-based activities. VDHCD also administers the housing opportunities

 3      for persons with AIDS program, HUD funding dedicated to the housing needs of

 4      low income people living with HIV/AIDS.

 5                   b.     Irreparable harms to the Plaintiff States’ housing
                            assistance programs
 6
              298. The Rule will lead to reduced immigrant participation in federal
 7
        housing assistance programs for eligible residents of the Plaintiff States.
 8
              299. Further, while the Rule does not treat the above state housing
 9
        assistance programs as “public benefits,” because of the complexity of the
10
        regulatory regime and widespread public confusion and fear, it will nevertheless
11
        deter many immigrants and mixed-status families from participating in state-
12
        funded housing assistance programs for which they are eligible.
13
              300. For these reasons, the Rule will cause irreparable harm to the
14
        Plaintiff States. Among other harms, the Rule will (1) lead to increased numbers
15
        of homeless individuals and families in the Plaintiff States; and (2) result in
16
        poorer health, educational, and other outcomes for vulnerable children who reside
17
        in the Plaintiff States and who, because of their or their family member’s
18
        immigration status, will be deprived of opportunities for emergency shelter or
19
        placement into permanent housing.
20
              301. Below are examples of the specific types of harms the Plaintiff
21
        States and their residents will experience.
22


        COMPLAINT FOR                             124             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.132 Page 132 of 176




 1                         (1)    Homelessness and other public health consequences
 2            302. If the Rule is implemented, it will cause increased numbers of

 3      individuals and families to experience homelessness in the Plaintiff States, as

 4      individuals who are otherwise eligible for such assistance will forgo seeking it

 5      for fear of jeopardizing their or their family member’s ability to immigrate.

 6            303. The Rule provides that officials will consider Public Housing and

 7      Section 8 participation in making a determination regarding whether someone is

 8      likely to become a public charge. This will deter many eligible households from

 9      seeking benefits and will delay placement of homeless families into permanent

10      housing.

11            304. For example, in Washington, over 78,000 low-income households

12      use Public Housing and Section 8 assistance to afford modest rents and make

13      ends meet. Most of these individuals are either working themselves or come from

14      working families that cannot afford fair market rents.

15            305. In Massachusetts, approximately 175,000 households receive

16      Section 8 or Public Housing assistance. Massachusetts’s MRVP supported 5,100

17      households as of January 2013.

18            306. In Maryland, approximately 84,000 households receive Section 8 or

19      Public Housing assistance. Approximately 48,000 Maryland households receive

20      federal rental assistance through the Section 8 Housing Choice Voucher Program.

21
22


        COMPLAINT FOR                             125            ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19   PageID.133 Page 133 of 176




 1            307. Further, many immigrant workers are employed in typically
 2      low-wage fields such as agriculture, construction, building and grounds cleaning

 3      and maintenance, and food service, which make it difficult for them to afford

 4      current market-based rents.

 5            308. In Massachusetts, large numbers of low-wage immigrant workers

 6      are employed in the health care system, serving in positions such as home health

 7      aides and nursing assistants. A minimum wage worker in Massachusetts would

 8      need to work, on average, at least 104 hours per week to afford a two-bedroom

 9      apartment.

10            309. Washington currently provides 50,000 families per year with rental

11      assistance, and about 15,000 of these families have children. About 14% of these

12      families who receive rental assistance and have children are immigrant families.

13            310. Washington has recently faced increased homelessness, with an

14      estimated 3,285 homeless families with children. About 14% of the State’s

15      homeless families with children are immigrant families. Available data suggests

16      the Rule is likely to compel over 10,000 immigrants and their families in

17      Washington to give up the lifeline assistance that prevents them from suffering

18      homelessness. For other eligible families, implementation of the Rule will

19      significantly delay their placement into permanent housing.

20            311. The homeless population in Massachusetts increased by 2,500

21      people, or 14%, in 2018. Massachusetts estimates that about 3,600 families with

22


        COMPLAINT FOR                            126            ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                 Kennewick, WA 99336
                                                                           (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.134 Page 134 of 176




 1      children and pregnant individuals are in the MA-EA shelter system on any given
 2      night. This number does not include families who are doubled up, living in unsafe

 3      conditions, or sleeping in their cars.

 4             312. Further, because many of the placements into permanent housing

 5      are related to Public Housing or Section 8 programs (17% of placements in

 6      Washington last year), the Rule will hinder the Plaintiff States’ ability to

 7      successfully transition homeless individuals and their families into permanent

 8      housing, significantly harming their residents who are otherwise unable to obtain

 9      permanent housing.

10                           (2)   Poorer health, educational, and other outcomes

11             313. The Rule will also lead to other harmful related costs for the Plaintiff

12      States and their homeless and housing-insecure populations.

13             314. Access to good housing is well-recognized as a social determinant

14      of public health, as families and individuals without stable housing are more

15      likely to use emergency services and require hospitalizations.

16             315. Data shows that children who suffer homelessness and housing

17      insecurity experience dramatically poorer health outcomes, including having

18      twice as many respiratory infections and being three times more likely to be

19      hospitalized for asthma. This creates significant public health concerns for the

20      Plaintiff States.

21
22


        COMPLAINT FOR                              127            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.135 Page 135 of 176




 1            316. Further, children who experience homelessness and housing
 2      insecurity also tend to suffer worse educational outcomes and generally have

 3      access to fewer and less profitable work opportunities. This results in harm to the

 4      Plaintiff States’ economies and job markets.

 5            317. Directly contrary to the supposed purpose of the Rule, needlessly

 6      depriving children of access to housing assistance only makes it more likely these

 7      children will require additional assistance as they grow older and will carry with

 8      them the adverse effects of their childhood homelessness.

 9            318. The many negative effects of increased homelessness in families

10      with children will irreparably harm the families, their children, and the Plaintiff

11      States, which will ultimately bear responsibility for the many increased costs and

12      other consequences associated with childhood homelessness.

13      D.    Cash Assistance Programs

14            319. The Plaintiff States manage and administer various state and

15      federally funded cash assistance programs for eligible individuals and families,

16      including noncitizens. Under the Rule, however, eligible individuals and their

17      families will opt not to seek critical financial assistance for fear of jeopardizing

18      their immigration status.

19            1.     Federal cash assistance benefits

20            320. Congress created the Temporary Assistance to Needy Families

21      (TANF) program in 1996 as part of the Welfare Reform Act.

22


        COMPLAINT FOR                             128             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.136 Page 136 of 176




 1            321. TANF provides grant funds to states to provide families with
 2      financial assistance and related support services including childcare assistance,

 3      job preparation, and work assistance.

 4            322. To qualify for TANF, individuals must either be pregnant or

 5      responsible for a child under 19, have a low or very low income, and be

 6      unemployed, under-employed, or about to be unemployed.

 7            323. As the first word in the program name suggests, TANF was designed

 8      as a temporary benefit to help otherwise self-sufficient, working families get back

 9      on their feet while experiencing joblessness, unanticipated adverse life events, or

10      other hard times.

11            324. Federal law imposes work requirements applicable to TANF

12      participants. It requires states administering TANF to (1) ensure that cash

13      assistance recipients are working within 24 months of receiving assistance, or

14      sooner if the state deems them ready for work, and (2) achieve annual work

15      participation rates. Fifty percent of all TANF families with one work-eligible

16      adult and 90 percent of families with two work-eligible adults must engage in

17      specified work or work-related activities for a minimum number of weekly hours.

18            325. The Welfare Reform Act allows qualified immigrants, including

19      lawful permanent residents, to participate in TANF after five years in qualified

20      immigrant status. Certain qualified immigrants are exempt from the five year ban,

21      including members of the military and veterans (and their spouses and children).

22


        COMPLAINT FOR                              129            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.137 Page 137 of 176




 1            326.      States are permitted under the Welfare Reform Act to provide
 2      state-funded cash assistance benefits to nonexempt qualified immigrants during

 3      the five year TANF ban to replace the loss of federal benefits, as well as to

 4      provide state-only-funded assistance to nonqualified immigrants.

 5            327. The Rule treats TANF as a “public benefit” program in which an

 6      immigrant’s participation could constitute a heavily weighed negative factor

 7      favoring a public charge determination.

 8            328. The Rule also treats some state-only-funded cash assistance as

 9      “public benefits” in which an immigrant’s participation could constitute a heavily

10      weighed negative factor favoring a public charge determination. The Rule’s

11      definition of public benefit includes “[s]tate or local cash benefit programs for

12      income maintenance (often called ‘General Assistance in the State context, but

13      which may exist under other names).” 219 That ambiguous definition does not

14      provide clear notice of the state cash assistance programs in which an

15      immigrant’s participation may “heavily” weigh in favor of a public charge

16      determination.

17            329. As set forth below, implementing the Rule will cause irreparable

18      harm to the Plaintiff States by undermining the functioning and effectiveness of

19      their cash assistance programs.

20
21
22            219
                    84 Fed. Reg. at 41,501 (to be codified at 8 C.F.R. § 212.21(b)(1)(iii)).


        COMPLAINT FOR                               130             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                     Kennewick, WA 99336
                                                                               (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1     filed 08/14/19   PageID.138 Page 138 of 176




 1            2.     State cash assistance programs
 2            330. All Plaintiff States manage and administer various financial

 3      assistance programs intended to provide modest monetary assistance to eligible

 4      residents and their families for maintaining financial stability in certain

 5      circumstances. Certain classes of citizens and noncitizens are eligible to

 6      participate in these programs.

 7            331. The Rule, however, considers as “public benefits” not only federal

 8      cash assistance programs such as TANF but also state and local cash benefit

 9      programs for income maintenance. As a result, the Rule will deprive vulnerable

10      individuals and their families of opportunities to access these programs and

11      achieve financial stability.

12                   a.     The Plaintiff States’ cash assistance programs

13            332. All Plaintiff States manage and administer cash assistance programs

14      to assist eligible individuals and their families in dealing with financial hardship.

15            333. For example, the Washington Department of Social and Health

16      Services administers Washington’s TANF program as well as several other cash

17      assistance programs for eligible individuals.

18            334. Washington’s TANF program provides cash assistance to certain

19      parents or caregivers and pregnant individuals to bolster their ability to support

20      their families’ foundational needs, including a safe home, healthy food, reliable

21      transportation, and school supplies.

22


        COMPLAINT FOR                               131            ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.139 Page 139 of 176




 1            335. During the 2017 to 2019 biennium, the Washington TANF program
 2      cost over $300 million in combined federal and state service and administrative

 3      costs, including over $90 million in total state funding.

 4            336. Washington complements TANF with a state-funded program

 5      called State Family Assistance (SFA). SFA is available to individuals who meet

 6      TANF’s income requirements but are ineligible for TANF for other reasons,

 7      including certain noncitizens. Washington extends SFA cash assistance to

 8      qualified immigrants during the five year TANF ban, as well as to non-qualified

 9      immigrants who are residents of Washington and legally present in the United

10      States.220 Some families receive a mix of TANF and SFA based on the eligibility

11      or immigrant status of each family member. Under the Rule, SFA constitutes a

12      state cash benefit program for income maintenance in which an immigrant’s

13      participation could constitute a “heavily weighed negative factor” favoring a

14      public charge determination.

15            337. The Virginia Department of Social Services administers Virginia’s

16      TANF program. Virginia’s TANF program provides eligible families with a

17      monthly cash payment to meet their basic needs. Virginia’s TANF program

18      emphasizes personal responsibility. Participants may be provided with services

19      such as job skills training, work experience, job readiness training, child care

20      assistance, transportation and other work related expenses. The Virginia TANF

21
22            220
                    WAC 388-400-0010, 388-424-0001, 388-468-0005.


        COMPLAINT FOR                             132               ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                     Kennewick, WA 99336
                                                                               (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.140 Page 140 of 176




 1      program also includes an employment advancement program that is designed to
 2      provide proven service approaches and strategies to help current and former

 3      TANF clients to prepare to enter, succeed, and advance in the workplace. The

 4      expected outcome of this program are improved job placement, improved job

 5      retention, higher employment wages upon entry, and increased wage gains from

 6      job advancement.

 7            338. In Massachusetts, MA-DTA manages aid programs designed to help

 8      low-income individuals and families escape poverty, including the Transitional

 9      Aid to Families with Dependent Children (TAFDC), Massachusetts’s TANF cash

10      assistance program.

11            339. Massachusetts’s TAFDC program provides cash assistance, child

12      care, and transportation support for job assistance to families with children and

13      pregnant women with little or no assets or income, to meet their emergency and

14      transitional needs.

15            340. In state fiscal year 2019, Massachusetts’s TAFDC program spent

16      $841 million, including $382 million in state funds.

17            341. The Plaintiff States administer other programs that, due to the Rule’s

18      ambiguity, may or may not be considered “public benefits” in which an

19      immigrant’s participation would weigh in favor of a public charge determination.

20            342. For example, Washington’s Aged, Blind, or Disabled Cash

21      Assistance Program is a state-funded program that provides financial assistance

22


        COMPLAINT FOR                             133            ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19   PageID.141 Page 141 of 176




 1      to certain eligible, low-income individuals who are age 65 or older, blind, or are
 2      determined likely to meet specific Supplemental Security Income disability

 3      criteria expected to last at least 12 consecutive months. Washington also

 4      administers the state-funded Pregnant Women Assistance Program, which

 5      provides financial assistance to certain pregnant noncitizens ineligible for TANF;

 6      the Consolidated Emergency Assistance Program, which provides emergency

 7      assistance to families and pregnant women; the Diversion Cash Assistance

 8      Program, which provides alternative assistance to TANF for families with

 9      short-term financial needs; the State Supplemental Program, which assists certain

10      individuals while the Social Security Administration determines their eligibility

11      for Supplemental Security Income; and the Additional Requirements for

12      Emergent Needs Program, which assists individuals in keeping housing or

13      utilities.

14             343. In Massachusetts, MA-DTA similarly administers Emergency Aid

15      for Elderly, Disabled, and Children (EAEDC), a wholly state-funded cash

16      assistance program for persons who are age 65 or older, disabled adults,

17      caretakers, and children who are not able to get TAFDC.

18             344. Due to the Rule’s ambiguity, it is uncertain whether the Department

19      would treat an immigrant’s participation in these state-only cash assistance

20      programs as a “heavily weighed negative factor” favoring a public charge

21      determination. Regardless, the chilling effect of such ambiguity will be

22


        COMPLAINT FOR                            134             ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.142 Page 142 of 176




 1      substantial, resulting in many individuals opting not to seek state-funded cash-
 2      assistance benefits for which they may be eligible.

 3                   b.     Irreparable harm to the Plaintiff States’ cash assistance
                            programs
 4
              345. The Rule will cause irreparable harm to the Plaintiff States and their
 5
        cash assistance programs, as eligible individuals and families facing financial
 6
        hardship will elect not to access the program benefits for fear of jeopardizing
 7
        their own or a family member’s immigration status. Due to the Rule’s ambiguity,
 8
        as well as widespread fear and confusion among immigrant communities, those
 9
        chilling effects will reduce enrollment both in cash assistance programs in which
10
        a noncitizen’s participation could trigger a public charge determination and in
11
        programs the Department would not consider a state or local cash benefit program
12
        for income maintenance.
13
              346. The Rule will thus irreparably harm the Plaintiff States by increasing
14
        the number of their residents whose financial hardships lead to loss of medical
15
        coverage or housing.
16
              347. For      example,    Washington’s      DSHS      estimates       that     full
17
        implementation of the Rule will reduce combined food and cash assistance to
18
        Washington families by approximately $23.7 to $55.3 million as eligible
19
        individuals either terminate their benefits or decline to seek assistance.
20
              348. The Rule will irreparably harm the Plaintiff States by deterring
21
        individuals from seeking temporary, hardship-based cash assistance they are
22


        COMPLAINT FOR                             135             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.143 Page 143 of 176




 1      otherwise eligible to receive. Without access to temporary financial assistance,
 2      these individuals and their families are less likely to be able to weather

 3      unexpected financial hardships, increasing the likelihood they will lose valuable

 4      stability in the form of housing, transportation, or medical coverage or care.

 5            349. The resulting economic dislocations will cause significant harm to

 6      the Plaintiff States, which will ultimately bear the greater costs associated with

 7      noncitizens’ or mixed-status families’ loss of financial stability, medical

 8      coverage, or housing.

 9      E.    Other State Benefits Programs

10            350. In addition to irreparably harming the Plaintiff States by

11      undermining the proper functioning and effectiveness of their medical, housing,

12      food, and cash assistance programs, implementation of the Rule will also imperil

13      a host of other critical, state-managed assistance programs.

14            351. These various state-administered programs include but are not

15      limited to long-term care for elderly and disabled residents, job and employment

16      training programs, support and advocacy services for crime victims and energy

17      assistance.

18            352. Although the Rule does not expressly consider participation in these

19      programs as a “public benefit” under the public charge test, the programs will

20      nevertheless be harmed by the chilling effect the Rule has on eligible individuals.

21      As set forth below, implementing the Rule will cause irreparable harm to the

22


        COMPLAINT FOR                             136            ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.144 Page 144 of 176




 1      Plaintiff States and their residents by undermining the functions and effectiveness
 2      of these and similar assistance programs.

 3            1.     Long term services and supports for elderly and disabled
                     residents
 4
              353. The Plaintiff States manage and administer various programs to
 5
        provide care for elderly and disabled residents.
 6
              354. Long Term Services and Supports (LTSS) is a specific category of
 7
        care that includes both paid and unpaid medical and personal care services, which
 8
        may be provided in a person’s home, a community residential setting, or an
 9
        institution such as a nursing home.
10
              355. For example, in Washington, the Aging and Long-Term Support
11
        Administration (ALTSA) is an agency within DSHS that administers LTSS
12
        services to the State’s low-income elderly and disabled individuals.
13
              356. In Virginia, DMAS and the Department of Aging and Rehabilitative
14
        Services (DARS) are agencies with the Secretary of Health and Human
15
        Resources (HSS) that administer long terms services and supports for
16
        low-income elderly people and people with disabilities.
17
              357. There is rapidly growing demand for workers who provide LTSS
18
        (called Direct Care Workers) because of the increasing population of individuals
19
        over the age of 65.
20
              358. According to the U.S. Department of Health and Human Services,
21
        demand for Direct Care Workers nationally will grow from 2.3 million in 2015
22


        COMPLAINT FOR                             137             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.145 Page 145 of 176




 1      to 3.4 million in 2030. Without a ready supply of workers, Plaintiff States’
 2      programs and elderly and disabled residents will struggle to recruit sufficient

 3      staff.

 4               359. According to the U.S. Government Accountability Office,

 5      approximately 23% of Direct Care Workers are immigrants.

 6               360. The average annual earnings for these jobs are at or below the

 7      federal poverty level. Accordingly, many of these workers rely on public

 8      assistance for health care, food, and housing. For example, in Massachusetts over

 9      40 percent of direct care workers depend on Medicaid, SNAP, or other benefits.

10      Under the Rule, however, these workers will be discouraged from seeking such

11      benefits, as doing so might jeopardize their immigration status.

12               361. Other factors for consideration under the Rule, including credit

13      history, education, and language, are all likely to increase the chances many

14      Direct Care Workers will be considered a “public charge.”

15               362. Under the Rule, many immigrants who are currently Direct Care

16      Workers or would become employed in such positions would likely be

17      considered a public charge. A decrease in LTSS labor will increase the risk of

18      injury, institutionalization, and death for the Plaintiff States’ many vulnerable

19      elderly and disabled residents, including citizens and noncitizens.

20
21
22


        COMPLAINT FOR                             138            ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.146 Page 146 of 176




 1            363. This will also increase costs for states like Washington to ensure that
 2      their elderly and disabled residents are properly cared for, including by increasing

 3      costs to Medicaid in the Apple Health program.

 4            364. The resulting labor shortage will also force more citizens into

 5      nursing homes, destroying decades of federal and state efforts to keep aging

 6      individuals in their own homes. The Plaintiff States will therefore suffer a

 7      diminished ability to administer elderly and disabled support services in a manner

 8      approved by the States’ residents, legislatures, and governors.

 9            2.     Job and employment training programs

10            365. The Plaintiff States manage and administer various job and

11      employment training programs. Although these programs are not identified as

12      “public benefits” under the Rule, they are likely to be affected by the chilling

13      effect the rule will have on eligible populations.

14            366. For example, in Washington, DSHS administers employment and

15      training programs designed to provide recipients of cash and food benefits with

16      opportunities to gain skills, secure employment, and escape poverty.

17            367. In combination with other state agencies and community partners,

18      DSHS develops custom plans to support people in building skills through

19      employment and education training. DSHS tailors these programs to serve

20      particular populations, including programs specifically designed to assist

21      noncitizen families.

22


        COMPLAINT FOR                             139             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.147 Page 147 of 176




 1            368. Washington also has a WorkFirst program for families receiving
 2      TANF or SFA benefits. The WorkFirst program provides families with

 3      opportunities to engage in work activities that support financial stability and

 4      resilience, including a Limited English Proficiency Pathway Program offering

 5      employment services, job skills training, and English-as-a-Second-Language

 6      services to nearly 5,000 people every year. DSHS infuses state funding into this

 7      program to serve noncitizens who are ineligible for federally-funded services.

 8            369. Further, the Washington State Basic Food Employment and

 9      Training program (BFET) provides job search training, self-directed job search,

10      educational services, skills training, and other employment opportunities to Basic

11      Food (SNAP) recipients. This is an example of a program that, although not

12      directly identified as a “public benefit” itself under the Rule, is likely to be

13      severely affected because of its close relation to programs that are considered

14      public benefits, such as SNAP.

15            370. BFET is an important part of the State’s comprehensive workforce

16      development system, as the program serves the needs of low-income individuals,

17      displaced workers, and employers by encouraging financial independence from

18      public assistance through skill acquisition, personal responsibility, and gainful

19      employment.

20            371. Washington dedicates state funding to support a BFET program

21      designed specifically to provide culturally and linguistically appropriate services

22


        COMPLAINT FOR                             140            ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.148 Page 148 of 176




 1      to more than 1,000 noncitizens in Washington. This program is available only to
 2      those individuals eligible to receive other federal benefits.

 3            372. In Virginia, the Department of Social Services (DSS) administers

 4      employment and training programs designed to provide recipients of cash and

 5      food benefits with opportunities to gain skills, secure employment, and get out of

 6      poverty. The Department for Aging and Rehabilitative Services provides

 7      employment and vocational rehabilitation services for low-income elderly people

 8      and individuals with disabilities and their families. The Virginia Department for

 9      the Blind and Vision Impaired provides employment services for low-income

10      blind and visually impaired individuals and their families. In combination with

11      other state agencies and community partners, DSS supports people in building

12      skills through employment and education training. DSS has specific programs

13      that service particular populations, including programs specifically designed to

14      assist noncitizen families.

15            373. Virginia provides job skills, work experience, job readiness training,

16      child care assistance, transportation, and other work related expenses to families

17      receiving TANF. Virginia also provides former TANF clients opportunities to

18      prepare to enter, succeed, and advance in the workplace.

19            374. In Massachusetts, the Commonwealth’s Department of Transitional

20      Assistance administers and funds, in cooperation with the federal government, a

21      skills and employment program, Path to Work, for SNAP recipients who need

22


        COMPLAINT FOR                             141             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1     filed 08/14/19   PageID.149 Page 149 of 176




 1      help finding work. The program reflects the agency’s statutory mandate to
 2      connect participating SNAP recipients with “education, employment and training

 3      activities.” Because of the program’s close relationship to SNAP, however, it is

 4      likely to be severely affected by implementation of the Rule. Even though the

 5      program is not itself identified as a “public benefit” under the Rule, SNAP

 6      benefits are considered to be “public benefits” that may result in a public charge

 7      determination. Thus, eligible immigrants are likely to forgo participating in either

 8      program, particularly where participation in one is contingent on participation in

 9      the other.

10             375. Due to the Rule’s ambiguity and because it considers SNAP

11      enrollment in making public charge determinations, eligible immigrants are

12      likely to be uncertain of whether their participation in one of the above

13      employment training programs would be a negative factor weighing in favor of a

14      public charge determination. Immigrants will therefore be strongly discouraged

15      from accessing the above programs, many of which are based on SNAP

16      enrollment. In this way, the Rule affects far more benefits programs than are

17      identified in the text of the rule.

18             376. Reduced participation in the above training programs will

19      negatively impact the Plaintiff States’ residents, employers, economy, and

20      pursuit of their policy priorities.

21
22


        COMPLAINT FOR                               142            ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.150 Page 150 of 176




 1            377. Residents who might otherwise have participated in the programs
 2      will be deprived of the opportunity to develop their skills, increase their earning

 3      potential, and improve their quality of life. Ironically, the change will leave these

 4      residents more vulnerable and more likely, in the long term, to rely on emergency

 5      public assistance. Employers will lose access to a more highly trained pool of

 6      potential employees. The Plaintiff States’ economies will lose the benefits of

 7      would-be participants’ increased productivity. The Plaintiff States will be unable

 8      to achieve their policy goals of providing the greatest possible access to

 9      workforce development in order to maximize the public welfare.

10            378. Lower participation in job and employment training programs will

11      also have the self-defeating result of making fewer people capable of becoming

12      independent from public benefits, directly contradicting the supposed purpose of

13      the Rule.

14            379. In sum, the Rule will harm the Plaintiff States’ sovereign interests

15      in administering comprehensive work training programs critical to their

16      continued economic growth and success.

17            3.     Irreparable harm to the Plaintiff States’ support services for
                     crime victims
18
              380. The Plaintiff States manage and administer various services to
19
        advocate on behalf of and provide support for crime victims. Although these and
20
        similar programs are not considered “public benefits” under the Rule, they are
21
22


        COMPLAINT FOR                              143             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1     filed 08/14/19   PageID.151 Page 151 of 176




 1      nevertheless likely to be negatively affected by the chilling effect the Rule will
 2      have on individuals who are eligible to access these programs.

 3            381. For example, Washington State has established the Office of Crime

 4      Victims Advocacy (OCVA) to serve as an advocate for crime victims in

 5      Washington. OCVA’s mission is to support, heal, and assist crime victims in

 6      reaching their full potential.

 7            382. OCVA supports crime victims in obtaining services and resources,

 8      assists communities with planning and implementing the provision of services to

 9      crime victims, advises local and state government agencies that assist crime

10      victims, and administers grant funds for community programs that support crime

11      victims.

12            383. The Virginia General Assembly promulgated the Virginia Victim

13      and Witness of Crime Act to service crime victims, including providing support

14      related to financial assistance and social services in Virginia. The Virginia

15      Victims Fund (VVF) is a state program created to help victims of violent crimes

16      with out of pocket expenses, including medical bills, prescriptions, funeral

17      expenses, lost wages, temporary housing, counseling services, and many other

18      expenses. The Victims Services Team within the Virginia’s Department of

19      Criminal Justice Services (DCJS) provides grant funding, training, technical

20      assistance, and written resources to programs and individuals serving crime

21      victims. The DCJS and the VVF are the lead coordinating agencies in Virginia

22


        COMPLAINT FOR                               144            ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.152 Page 152 of 176




 1      for crime victims during critical events and emergencies under emergency
 2      management plans.

 3            384. The Rule will deter immigrant crime victims from accessing vital

 4      benefits for themselves or their families, including children and elderly relatives

 5      trying to escape from or address the trauma of domestic violence, sexual assault,

 6      unlawful labor or sex trafficking, and other crimes.

 7            385. The Rule will significantly harm the Plaintiff States’ efforts to assist

 8      crime victims, as many victims and their families will sacrifice basic needs,

 9      safety, and health in the form of food assistance, housing assistance, and medical

10      insurance, all to avoid potentially adverse immigration consequences.

11                   VII. THE RULE’S OTHER ADVERSE IMPACTS

12            386. As set forth in detail above, the Rule’s chilling effects will cause

13      far-reaching harms to the Plaintiff States and their residents due to the loss of

14      public benefits and services to which they are legally entitled. In addition to those

15      harms, the Rule will have a vast array of other adverse impacts, including

16      (1) wrongfully denying marriage-based green cards to half of applicants due to

17      the irrationally high income threshold; (2) destabilizing the Plaintiff States’

18      workforces by erecting arbitrary new barriers to immigration and adjustment or

19      change of status; (3) reducing overall economic output and tax revenues in the

20      Plaintiff States; (4) imposing a disparate burden on communities of color,

21
22


        COMPLAINT FOR                              145             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.153 Page 153 of 176




 1      particularly Latinos; and imposing a disparate burden on individuals with
 2      physical or mental disabilities.

 3      A.    Family Reunification Impacts

 4            387. The INA requires most green card applicants to have a

 5      sponsor—typically a U.S. citizen-spouse or other family member—with a high

 6      enough income to ensure the immigrant would not become a public charge.221 By

 7      statute, the sponsor must “agree[] to provide support to maintain the sponsored
 8      alien at an annual income that is not less than 125 percent of the Federal poverty

 9      [guide]line” (FPG) based on household size.222 When the sponsor is the green

10      card applicant’s spouse, the applicant’s income may be included “to meet the
11      income requirement” of 125%of FPG. 223 The affidavit of support provision thus

12      reflects a Congressional determination that an income of at least 125% of FPG is

13      sufficient to ensure a lawful permanent resident will not become a public charge.

14            388. The Rule eviscerates Congress’s intent in establishing the 125% of

15      FPG threshold for an affidavit of support. It does so by doubling the income

16

17            221
                    8 U.S.C. §§ 1182(a)(4)(C), 1183a.

18            222
                    8 U.S.C. § 1183a(a)(1)(A); see also 8 C.F.R. § 213a.2 (“In order for the

19      intending immigrant to overcome the public charge ground of inadmissibility, the

20      sponsor must demonstrate the means to maintain the intending immigrant at an

21      annual income of at least 125 percent of the Federal poverty line.”).

22            223
                    8 C.F.R. § 213a.2(i)(3).


        COMPLAINT FOR                               146            ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1    filed 08/14/19   PageID.154 Page 154 of 176




 1      threshold to 250% of FPG at which an immigrant’s household income would
 2      constitute a “heavily weighed positive factor” in the public charge test. 224 Even

 3      with a household income exceeding 250% of FPG, the Department would

 4      apparently retain the discretion to deny the sponsored immigrant’s green card

 5      application based on its other public charge factors. 225 The Department provides

 6      no rational reason for disregarding the statutory 125% FPG threshold and

 7      adopting the significantly higher 250% threshold instead. In doing so, the

 8      Department is attempting to rewrite the INA by regulation.

 9            389. The Department’s new 250% FPG threshold would significantly

10      inhibit the goal of family reunification that has long been a cornerstone of U.S.

11      immigration policy. According to the analysis of one public commenter, 54%of

12      the foreign-born spouses who are currently eligible for green cards would become

13      ineligible under the Rule’s higher income threshold.226 The Rule will force

14      200,000 U.S. citizens to choose whether to leave the United States or live apart

15      from their spouse, disrupting family cohesion and stability in the Plaintiff States.

16

17
18
19            224
                    84 Fed. Reg. at 41,504 (to be codified at 8 C.F.R. § 212.22(2)(c)(2)(i)).

20            225
                    See generally, 84 Fed. Reg. at 41,504 (to be codified at 8 C.F.R.

21      § 212.22).

22            226
                    Boundless Cmt. at 48.


        COMPLAINT FOR                               147             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                     Kennewick, WA 99336
                                                                               (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.155 Page 155 of 176




 1      B.    Workforce Impacts
 2            390. Non-cash public assistance benefits are essential for workers to

 3      remain employed, employable, and productive. For example, access to affordable

 4      health insurance helps workers to enter and remain in the workforce.227 Workers

 5      with health insurance miss approximately 75% fewer work days and are more

 6      productive at work than their uninsured peers.228 The Rule will therefore make

 7      the workforces in the Plaintiff States less healthy and less productive, reducing
 8      overall economic output.

 9            391. As explained above, the Rule will significantly reduce the labor

10      supply of direct care workers, who provide LTSS to low-income elderly and

11      disabled individuals. The resulting shortage in the direct care worker labor market

12      will increase costs for Plaintiff States to administer LTSS programs, endangering

13      the safety of their elderly and disabled residents.

14
15
16

17            227
                    Larisa Antonisse and Rachel Garfield, The Relationship Between Work

18      and Health: Findings from a Literature Review, Kaiser Fam. Found.

19      (Aug. 7, 2018), https://tinyurl.com/KKFRelationship-work-health.

20            228
                    Allan Dizioli and Roberto Pinheiro, Health Insurance as a Productive

21      Factor, 40 Labour Econ. 1-24, (June 2016), https://www.sciencedirect.com

22      /science/article/abs/pii/S0927537116300021.


        COMPLAINT FOR                              148            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1   filed 08/14/19   PageID.156 Page 156 of 176




 1      C.    Other Macroeconomic Impacts
 2            392. The mass disenrollment from and forgone participation in public

 3      assistance programs by immigrants and their families will have significant

 4      adverse impacts on the Plaintiff States’ economies. The loss of medical, food,

 5      cash, and other benefits will reduce revenue to numerous health care providers,

 6      grocers, farmers’ markets, and other market participants providing basic goods

 7      and services—constraining overall economic output in the Plaintiff States both

 8      directly and indirectly.

 9            393. For example, Washington State estimates that the Rule will directly

10      reduce total economic output by as much as nearly $100 million. Economists with

11      Washington’s DSHS used an input-output model to calculate indirect economic

12      impacts from multiplier effects flowing from the reduced assistance to eligible

13      families. Under this model, implementation of the Rule will reduce total

14      economic output in Washington from between $41.8 million and $97.5 million.

15      Under Washington’s projections, this will also result in an annual reduction in

16      wages, salaries, and benefits for workers in the amount of $15.7 million to $36.7

17      million, as well as a loss of approximately 334 to 782 Washington jobs.

18            394. State and local governments benefit from the significant tax

19      revenues from immigrant taxpayers. Between 2011 and 2013, tax revenues

20      received from immigrants were $130 billion higher than public money spent on

21
22


        COMPLAINT FOR                             149            ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.157 Page 157 of 176




 1      that same population.229 On average, an immigrant in the United States pays $900
 2      more per individual in tax revenue than she collects in public expenditures.230

 3            395. Those state and local tax revenues are likely to decrease

 4      substantially as a result of the Rule, which will cause eligible immigrants to

 5      disenroll from public benefits programs, limit their participation in the

 6      workforce, and not fully participate in the economy.

 7      D.    Disparate Impacts

 8            396. The effects of the Rule will have a disparate impact on communities

 9      of color, most severely on Latinos. It is well established that income and wealth

10      disparities across racial and ethnic groups are substantial. The Rule, by selecting

11      for wealthy immigrants and punishing the working class—including participation

12      in common social safety net programs—would severely disadvantage non-white

13

14
15
16

17            229
                    Nat’l Academies. Sci., Engineering, Med., The Economic and Fiscal

18      Consequences of Immigration, 522 (2017), https://doi.org/10.17226/23550; Sang

19      V. Nguyen and Alice Zawacki, Health Insurance and Productivity: Evidence

20      from the Manufacturing Sector, Ctr. for Econ. Studies, U.S. Census Bureau,

21      Working Papers (Jan. 2009), https://tinyurl.com/Health-Insur-Productivity.

22            230
                    Id. at 524.


        COMPLAINT FOR                               150            ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.158 Page 158 of 176




 1      immigrants. 231 In other words, the Rule would effectively implement the
 2      President’s policy of preferring white immigrants like those from “Norway.”

 3            397. By one estimate, the chilling effects of the Rule would

 4      disproportionately fall on people of color, prompting as many as 18.3 million

 5      Latino noncitizens or their family members to disenroll or forgo enrollment in

 6      public benefit programs—roughly 70% of the total noncitizen families at risk.232

 7      The Department’s arbitrarily high 250% FPG income threshold would have
 8      disproportionate effects based on national origin and ethnicity, blocking 71% of

 9      applicants from Mexico and Central America, 69% from Africa, and 52% from

10      Asia—compared to only 36% from Europe, Canada, and Oceania. 233

11            398. Other factors in the Public Charge Rule will cause a disparate impact

12      on the basis of race, ethnicity, or national origin. Credit scores are lower among

13      blacks and Hispanics than among non-Hispanic whites and Asians.234

14
15            231
                    That is, the Rule would effectively enact the President’s policy of

16      preferring white immigrants like those from “Norway.” See supra ¶ X.

17            232
                    Boundless Cmt. at 65; Public Charge Proposed Rule: Potentially

18      Chilled Population Data, Manatt, Phelps & Phillips, LLP (Oct. 11, 2018),

19      goo.gl/nWawDr.

20            233
                    Boundless Cmt. at 65–66.

21            234
                    Bd. of Governors of the Fed. Reserve Sys., Report to the Congress on

22      Credit Scoring and Its Effects on the Availability and Affordability of Credit,


        COMPLAINT FOR                              151            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.159 Page 159 of 176




 1            399. The high school degree factor will also have a disparate impact,
 2      since 54% of immigrants from Mexico and 46% of immigrants from Central

 3      America have not obtained a high school degree, while only 10% of immigrants

 4      from Europe or Canada have not obtained one. 235

 5            400. Finally, the English proficiency factor will also exacerbate the

 6      Rule’s disparate impact on the basis of race, ethnicity, and national origin. Of the

 7      seven countries with the highest rates of English proficiency, six are in Europe

 8      and none is in Latin America or Africa. Conversely, none of the 24 countries with

 9      the lowest rates of English proficiency is in Europe, while all but one are in Latin

10      America, Africa, or the Middle East. 236

11            401. The racial and ethnic animus evident in the President’s own

12      statements indicates that the Rule was adopted because of, and not in spite of, its

13      disparate impact.

14
15      at O-25 (Aug. 2007), https://www.federalreserve.gov/boarddocs/rptcongress/

16      creditscore/creditscore.pdf.

17            235
                    Jynnah Radford, Key Findings About U.S. Immigrants, Pew Research

18      Ctr. (June 17, 2019), https://www.pewresearch.org/fact-tank/2019/06/17/key-

19      findings-about-u-s-immigrants/.

20            236
                    Education First, EF English Proficiency Index at 6–7 (2018),

21      https://www.ef.edu/__/~/media/centralefcom/epi/downloads/full-reports/v8/ef-

22      epi-2018-english.pdf.


        COMPLAINT FOR                              152            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.160 Page 160 of 176




 1            402. Through Section 504 of the Rehabilitation Act of 1973, Congress
 2      statutorily barred discrimination based on disability in any program or activity of

 3      any federal executive branch agencies. 237

 4            403. Despite Section 504’s prohibition on disability discrimination, the
 5      Public Charge Rule subjects individuals with disabilities to an increased

 6      likelihood of a public charge determination. It does so by, for example, requiring

 7      immigration officers to consider in the negative any medical condition that may

 8      interfere with self-care or restricts the individual’s ability to attend school or

 9      work, and by targeting non-monetary public benefits, such as Medicaid, which

10      such individuals are likelier to receive to pay for medical costs related to their

11      conditions.

12            404. DHS knowingly maintained these elements in the Rule despite the

13      disproportionate impact it will have on individuals with disabilities.

14                            VIII. CAUSES OF ACTION
                                         Count I:
15      Violation of the Administrative Procedure Act—Action Not in Accordance
                                         with Law
16
              405. All the foregoing allegations are repeated and realleged as though
17
        fully set forth herein.
18
19

20
21
22            237
                    29 U.S.C. § 794.


        COMPLAINT FOR                              153            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19    PageID.161 Page 161 of 176




 1             406. The APA requires a reviewing court to “hold unlawful and set aside
 2      agency action, findings, and conclusions found to be . . . not in accordance with

 3      law.” 238

 4             407. Congress used the term “public charge” in the INA consistent with
 5      its original public meaning which includes determining whether an immigrant is

 6      likely to become “primarily dependent” on the government for subsistence.239 By

 7      redefining “public charge” as “an alien who receives one or more public
 8      benefit[s],” 240 in even modest amounts, the Rule unmoors the term from its

 9      original public meaning and departs from the unambiguously expressed intent of

10      Congress in numerous statutes. The Rule’s redefinition of public charge and new

11      standards governing public charge determinations are not in accordance with the

12      following statutes:

13                      a.    INA Section 212(a)(4); 241

14                      b.    INA Section 202(a)(1); 242

15
16

17             238
                     5 U.S.C. § 706(2)(C).

18             239
                     64 Fed. Reg. at 28,689.

19             240
                     83 Fed. Reg. at 51,157 & 51,289 (to be codified at 8 C.F.R.

20      § 212.21(a)).

21             241
                     8 U.S.C. § 1182(a)(4).

22             242
                     8 U.S.C. § 1152


        COMPLAINT FOR                               154             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                     Kennewick, WA 99336
                                                                               (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1     filed 08/14/19   PageID.162 Page 162 of 176




 1                     c.    Personal      Responsibility      and     Work          Opportunity
 2            Reconciliation Act of 1996 (Welfare Reform Act), 243 including Sections

 3            401–03,244 411–12,245 and 431; 246

 4                     d.    Illegal Immigration Reform and Immigrant Responsibility
 5            Act of 1996 (Immigration Reform Act), 247 including Sections 531248 and

 6            551; 249

 7                     e.    Section 504 of the Rehabilitation Act of 1973, which provides
 8            that “[n]o otherwise qualified individual with a disability in the United

 9            States . . . shall, solely by reason of her or his disability, be excluded from

10            the participation in, be denied the benefits of, or be subjected to

11            discrimination . . . under any program or activity conducted by any

12            Executive agency.” 250

13

14
15            243
                    Pub. L. 104-193, 110 Stat. 2105.

16            244
                    8 U.S.C. §§ 1611–13.

17            245
                    8 U.S.C. §§ 1621–22.

18            246
                    8 U.S.C. § 1641.

19            247
                    Pub. L. 104-208, 110 Stat. 3009.

20            248
                    8 U.S.C. § 1182.

21            249
                    8 U.S.C. § 1183a.

22            250
                    29 U.S.C. § 794(a).


        COMPLAINT FOR                                155             ATTORNEY GENERAL OF WASHINGTON
                                                                         8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                      Kennewick, WA 99336
                                                                                (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1      filed 08/14/19   PageID.163 Page 163 of 176




 1             408. The Final Rule’s inclusion of SNAP as a negatively weighted
 2      consideration for public charge is contrary to federal statutes governing those

 3      programs. Specifically, the Final Rule’s allowance of consideration of a

 4      noncitizen’s receipt of SNAP benefits is contrary to the express statutory

 5      provision prohibiting consideration of those benefits “[as] income or resources

 6      for any purpose under any Federal, State, or local laws.” 7 U.S.C. § 2017(b).

 7                                      Count II:
           Violation of the Administrative Procedure Act—Ultra Vires Conduct
 8
               409. All the foregoing allegations are repeated and realleged as though
 9
        fully set forth herein.
10
               410. The APA requires a reviewing court to “hold unlawful and set aside
11
        agency action, findings, and conclusions found to be . . . in excess of statutory
12
        jurisdiction [or] authority.” 251
13
               411. The Rule expands the public charge exclusion to reach applicants
14
        for extension of stay and change of status. The INA does not permit—either
15
        expressly or impliedly—the Department to expand its authority in this regard. As
16
        the Department itself acknowledges, the public charge exclusion statute “by its
17
        terms only applies to applicants for visas, admission, and adjustment of status,
18
19

20
21
22             251
                     5 U.S.C. § 706(2)(C).


        COMPLAINT FOR                                  156            ATTORNEY GENERAL OF WASHINGTON
                                                                          8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                       Kennewick, WA 99336
                                                                                 (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210     ECF No. 1   filed 08/14/19   PageID.164 Page 164 of 176




 1      and thus does not, by its terms, render aliens who are likely to become a public
 2      charge ineligible for the extension of stay or change of status.”252

 3            412. Congress has specifically confined the categories of immigration

 4      applications to which the “public charge” designation applies. DHS may not

 5      expand those statutory limitations by regulation. Its attempt to do so is ultra vires

 6      and unlawful.253

 7                                       Count III
         Violation of the Administrative Procedure Act—Arbitrary or Capricious
 8                                    Agency Action
 9            413. All the foregoing allegations are repeated and realleged as though
10      fully set forth herein.
11            414. The APA requires a reviewing court to “hold unlawful and set aside

12      agency action, findings, and conclusions found to be . . . arbitrary, capricious,

13      [or] an abuse of discretion.” 254

14            415. In general, a rule is arbitrary and capricious where the agency “relied

15      on factors which Congress has not intended it to consider, entirely failed to

16      consider an important aspect of the problem, offered an explanation for its

17      decision that runs counter to the evidence before the agency, or is so implausible

18
19            252
                    83 Fed. Reg. at 51,135.
              253
20                  MCI Telecommunications Corp. v. American Telephone & Telegraph

21      Co., 512 U.S. 218, 114 S.Ct. 2223, 129 L.Ed.2d 182 (1994).

22            254
                    5 U.S.C. § 706(2)(C).


        COMPLAINT FOR                              157             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210         ECF No. 1   filed 08/14/19   PageID.165 Page 165 of 176




 1      that it could not be ascribed to a difference in view or the product of agency
 2      expertise.”255 The agency must consider “the advantages and the disadvantages”

 3      of the proposal before taking action.256

 4             416. When an agency reverses position, it must “supply a reasoned
 5      analysis for the change,”257 and may not “depart from a prior policy sub silentio

 6      or simply disregard rules that are still on the books.”258 Further, any “serious

 7      reliance interests must be taken into account,” 259 particularly where “decades
 8      of . . . reliance on the Department’s prior policy” demand a fulsome explanation

 9      for the reversal. 260

10             417. Under the standards set forth above, the Rule is arbitrary or
11      capricious in its entirety, including in the following particular respects:

12                         a.    the redefinition of public charge to mean “an alien who

13             receives one or more public benefits”; 261

14
15             255
                     Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co. (State

16      Farm), 463 U.S. 29, 43 (1983) (citation and internal quotation marks omitted).

17             256
                     Michigan v. EPA, 135 S. Ct. 2699, 2707 (2015).

18             257
                     State Farm at 42.

19             258
                     FCC v. Fox TV Stations, Inc., 556 U.S. 502, 515 (2009).
               259
20                   Id.

21             260
                     Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016).

22             261
                     84 Fed. Reg. at 41,501 (to be codified at 8 C.F.R. § 212.21(a)).


        COMPLAINT FOR                                  158            ATTORNEY GENERAL OF WASHINGTON
                                                                          8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                       Kennewick, WA 99336
                                                                                 (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.166 Page 166 of 176




 1                   b.       the inclusion of non-cash public assistance programs in the
 2            definition of “public benefit,” reversing a consistent, decades-old policy;

 3                   c.       the arbitrary selection of 12 months within a 36 month period

 4            as the duration of time at which receipt of public benefits constitutes a

 5            heavily weighted negative in public charge determinations;

 6                   d.       the creation of “heavily weighed negative factors” in public

 7            charge determinations that are not among the enumerated factors Congress

 8            directed the Department to consider;

 9                   e.       the decision to consider whether a noncitizen is more likely

10            than not to become a public charge “at any time in the future”;

11                   f.       the decision to weigh in favor of a public charge

12            determination a noncitizen’s unfavorable credit history or financial

13            liabilities;

14                   g.       the selection of 250% of FPG as the minimum income level

15            disfavoring a public charge determination as a “heavily weighed positive

16            factor”;

17                   h.       the selection of 125% of FPG as the income level below

18            which a noncitizen’s income will weigh in favor of a public charge

19            determination;

20
21
22


        COMPLAINT FOR                               159            ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19   PageID.167 Page 167 of 176




 1                  i.     the decision to weigh in favor of a public charge
 2            determination a noncitizen’s having applied for or received a fee waiver

 3            for an immigration benefit;

 4                  j.     the decision to weigh in favor of a public charge

 5            determination a noncitizen’s lack of private health insurance;

 6                  k.     the decision to weigh in favor of a public charge

 7            determination a noncitizen’s lack of a high school diploma or equivalent;

 8                  l.     the decision to weigh in favor of a public charge

 9            determination a noncitizen’s lack of proficiency in English;

10                  m.     the discriminatory animus on the basis of race, ethnicity, or

11            national origin that was a motivating factor in the Rule’s adoption;

12                  n.     the pretextual nature of the explanations given for the Rule,

13            which do not match the evidence as a whole;

14                  o.     the vague and irrational factor-weighing framework;

15                  p.     the decision to weigh in favor of a public charge

16            determination a noncitizen’s mere application for public benefits;

17                  q.     the failure to consider, account for, or respond to the

18            significant public comments regarding the Rule;

19

20
21
22


        COMPLAINT FOR                            160            ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                 Kennewick, WA 99336
                                                                           (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210      ECF No. 1   filed 08/14/19   PageID.168 Page 168 of 176




 1                      r.    the failure to consider the impact of the new public charge test
 2             on lawful permanent residents returning from a trip abroad of 180 days or

 3             more; 262

 4                      s.    the failure to accurately assess or acknowledging the
 5             substantial costs of the Rule;

 6                      t.    the failure to engage in proper analysis of the Department’s

 7             obligations under Executive Order 13,132 and subsequent failure to

 8             provide meaningful analysis of the federalism impacts as required by

 9             Executive Order 13,132; and

10                      u.    the overestimation of the purported benefits of the Rule.

11                                       Count IV:
             Denial of the Constitutional Right to Equal Protection of the Laws
12
               418. All the foregoing allegations are repeated and realleged as though
13
         fully set forth herein.
14
               419. The Due Process Clause of the Fifth Amendment to the U.S.
15
         Constitution forbids the federal government from denying equal protection of
16
         the laws.263 It is an equal protection violation where a “discriminatory purpose”
17
18
19

20             262
                     84 Fed. Reg. at 41,327.

21             263
                     See, e.g., Davis v. Passman, 442 U.S. 228, 234 (1979); Bolling v.

22      Sharpe, 347 U.S. 497, 500 (1954).


        COMPLAINT FOR                               161             ATTORNEY GENERAL OF WASHINGTON
                                                                        8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                     Kennewick, WA 99336
                                                                               (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210    ECF No. 1    filed 08/14/19   PageID.169 Page 169 of 176




 1       was a “motivating factor” in a government decision.264
 2            420. The Rule was motivated by Administration officials’ intent to

 3       discriminate on the basis of race, ethnicity, or national origin.

 4            421. That       discriminatory   intent    is   evidenced      by    the    Rule’s

 5       disproportionate adverse impacts on communities of color, including affecting

 6       as many as 18.3 million Latinos in the United States.265 While people of color

 7       account for approximately 36% of the total U.S. population, approximately 90%
 8       of those chilled from seeking public services would be people of color (70% of

 9       whom are Latino). In other words, the Rule will cause Latinos and other people

10       of color to be disproportionately excluded from the United States under the

11       INA’s public charge provision.

12            422. In addition to that anticipated disparate racial and ethnic impact,

13       other circumstantial evidence indicates that discrimination against people of

14       color was a motivating factor behind the Rule. That evidence includes the

15       historical background of the Rule, the specific sequence of events leading up to

16       the Rule, departures from normal rulemaking procedures, the rulemaking

17
18            264
                    Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252,

19      265–66 (1977).
              265
20                  See Public Charge Proposed Rule: Potentially Chilled Population

21      Data, Manatt, Phelps & Phillips, LLP (Oct. 11, 2018), https://www.manatt.com

22      /Insights/Articles/2018/Public-Charge-Rule-Potentially-Chilled-Population. Id.


        COMPLAINT FOR                              162             ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.170 Page 170 of 176




 1       history, and remarks by administration officials—including President Trump
 2       and Kenneth Cuccinelli—reflecting animus towards non-European immigrants.

 3            423. Because discrimination on the basis of race, ethnicity, or national

 4       origin is a motivating factor in the Rule’s adoption, it violates the Fifth

 5       Amendment’s equal protection guarantee.

 6                              IX.    PRAYER FOR RELIEF

 7            WHEREFORE, the Plaintiff States request that the Court enter a judgment

 8      against Defendants and award the following relief:

 9                  a.     Declare that the Rule shall be vacated for violation of the

10            APA on any or each of the following grounds:

11                         •       the Rule is contrary to enacted legislation and

12                  Congressional intent;

13                         •       the Rule is arbitrary and capricious, and issued in

14                  excess of the Department’s authority; and

15                         •       the Department failed to undertake legally required

16                  analyses.

17                  b.     Declare the Rule unconstitutional as violative of the Equal

18            Protection Clause;

19                  c.     Preliminarily and permanently enjoin the Rule; and

20                  d.     Award Plaintiff States’ reasonable costs and attorney fees and

21            such additional relief as the interests of justice may require.

22


        COMPLAINT FOR                             163             ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.171 Page 171 of 176




 1            RESPECTFULLY SUBMITTED this 14th day of August, 2019.

 2      ROBERT W. FERGUSON
        Attorney General of Washington
 3

            - ' ;_:_
                   51~ ~    ~
        RENE D. TOMISSER, WSBA #17509
 5      Senior Counsel
        JEFFREY T. SPRUNG, WSBA #23607
 6      ZACHARY P. JONES, WSBA #44557
        JOSHUA WEISSMAN, WSBA #42648
 7      PAUL M. CRISALLI, WSBA #40681
        NATHAN K. BAYS, WSBA #43025
 8      BRYAN M.S. OVENS, WSBA #32901 (admission pending)
        Assistant Attorneys General
 9      8127 W. Klamath Court, Suite A
        Kennewick, WA 99336
10      (509) 734-7285
        Rene.Tomisser @atg.wa.gov
11      Jeff. Sprung@atg.wa.gov
        Zach.Jones@atg.wa.gov
12      Joshua.Weissman@atg.wa.gov
        Paul.Crisalli @atg.wa.gov
13      Nathan.Bays @atg.wa.gov
        Bryan.Ovens@atg.wa.gov
14      Attorneys for Plaintiff State of Washington

15
        To Appear Pro Hac Vice:
16
        MARK R. HERRING
17      Attorney General of Virginia

18      /s/ Michelle S. Kallen
        MICHELLE S. KALLEN (VSB # 93286)
19      Deputy Solicitor General
        Office of the Attorney General
20      202 North Ninth Street
        Richmond, Virginia 23219
21      (804) 786-7240
        SolicitorGeneral @oag.state.va.us
22      Attorneys for Plaintiff Commonwealth of Virginia


        COMPLAINT  FOR                           164            ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                 Kennewick, WA 99336
                                                                           (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19    PageID.172 Page 172 of 176




 1      PHIL WEISER
        Attorney General of Colorado
 2
        /s/ Eric R. Olson
 3      ERIC R. OLSON
        Solicitor General
 4      Office of the Attorney General
        Colorado Department of Law
 5      1300 Broadway, 10th Floor
        Denver, CO 80203
 6      (720) 508 6548
        Eric.Olson@coag.gov
 7      Attorneys for Plaintiff the State of Colorado

 8
        KATHLEEN JENNINGS
 9      Attorney General of Delaware
        AARON R. GOLDSTEIN
10      State Solicitor
        ILONA KIRSHON
11      Deputy State Solicitor

12      /s/ Monica Horton
        MONICA HORTON
13      Deputy Attorney General
        Attorneys for Plaintiff the State of Delaware
14
15      KWAME RAOUL
        Attorney General State of Illinois
16
        /s/ Liza Roberson-Young
17      LIZA ROBERSON-YOUNG
        Public Interest Counsel
18      Office of the Illinois Attorney General
        100 West Randolph Street, 11th Floor
19      Chicago, IL 60601
        (312) 814-5028
20      ERobersonYoung@atg.state.il.us
        Attorney for Plaintiff State of Illinois
21
22


        COMPLAINT FOR                              165            ATTORNEY GENERAL OF WASHINGTON
                                                                      8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                   Kennewick, WA 99336
                                                                             (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19      PageID.173 Page 173 of 176




 1      BRIAN E. FROSH
        Attorney General of Maryland
 2
        /s/ Steven M. Sullivan
 3      STEVEN M. SULLIVAN
        Solicitor General
 4      JEFFREY P. DUNLAP
        Assistant Attorney General
 5      200 St. Paul Place
        Baltimore, MD 21202
 6      T: (410) 576-6325
        F: (410) 576-6955
 7      Attorneys for Plaintiff State of Maryland

 8
        MAURA HEALEY
 9      Attorney General of Commonwealth of Massachusetts

10      /s/ Abigail B. Taylor
        ABIGAIL B. TAYLOR
11      Chief, Civil Rights Division
        DAVID UREÑA
12      Special Assistant Attorney General
        ANGELA BROOKS
13      Assistant Attorney General
        Office of the Massachusetts Attorney General
14      One Ashburton Place
        Boston, MA 02108
15      (617) 963-2232
        abigail.taylor@mass.gov
16      Attorneys for Plaintiff Commonwealth of Massachusetts

17
18
19

20
21
22


        COMPLAINT FOR                               166            ATTORNEY GENERAL OF WASHINGTON
                                                                       8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                    Kennewick, WA 99336
                                                                              (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.174 Page 174 of 176




 1      DANA NESSEL
        Attorney General of Michigan
 2
        /s/Toni L. Harris
 3      FADWA A. HAMMOUD
        Solicitor General
 4      TONI L. HARRIS
        First Assistant Attorney General
 5      Michigan Department of Attorney General
        P.O. Box 30758
 6      Lansing, MI 48909
        (517) 335-7603 (main)
 7      HarrisT19@michigan.gov
        Attorneys for the People of Michigan
 8
 9      KEITH ELLISON
        Attorney General of Minnesota
10
        /s/ R.J. Detrick
11      R.J. DETRICK
        Assistant Attorney General
12      Minnesota Attorney General’s Office
        Bremer Tower, Suite 100
13      445 Minnesota Street
        St. Paul, MN 55101-2128
14      (651) 757-1489
        (651) 297-7206
15      Rj.detrick@ag.state.mn.us
        Attorneys for Plaintiff State of Minnesota
16

17
18
19

20
21
22


        COMPLAINT FOR                             167            ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1   filed 08/14/19   PageID.175 Page 175 of 176




 1      AARON D. FORD
        Attorney General of Nevada
 2
        /s/ Heidi Parry Stern
 3      HEIDI PARRY STERN (Bar. No. 8873)
        Solicitor General
 4      Office of the Nevada Attorney General
        555 E. Washington Ave., Ste. 3900
 5      Las Vegas, NV 89101
        HStern@ag.nv.gov
 6      Attorneys for Plaintiff State of Nevada

 7
        GURBIR SINGH GREWAL
 8      Attorney General of New Jersey

 9      /s/ Glenn J. Moramarco
        GLENN J. MORAMARCO
10      Assistant Attorney General
        Office of the Attorney General
11      Richard J. Hughes Justice Complex
        25 Market Street, 1st Floor, West Wing
12      Trenton, NJ 08625-0080
        (609) 376-3232
13      E-mail: Glenn.Moramarco@law.njoag.gov
        Attorneys for Plaintiff State of New Jersey
14
15      HECTOR BALDERAS
        Attorney General of New Mexico
16
        /s/ Tania Maestas
17      TANIA MAESTAS
        Chief Deputy Attorney General
18      PO Drawer 1508
        Santa Fe, New Mexico 87504-1508
19      E-mail: tmaestas@nmag.gov
        Attorneys for Plaintiff State of New Mexico
20
21
22


        COMPLAINT FOR                            168            ATTORNEY GENERAL OF WASHINGTON
                                                                    8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                 Kennewick, WA 99336
                                                                           (509) 734-7285
        INJUNCTIVE RELIEF
     Case 4:19-cv-05210   ECF No. 1    filed 08/14/19   PageID.176 Page 176 of 176




 1      PETER F. NERONHA
        Attorney General of Rhode Island
 2
        /s/ Lauren Hill
 3      LAUREN HILL
        Special Assistant Attorney General
 4      Office of the Attorney General
        150 South Main Street
 5      Providence, Rhode Island 02903
        (401) 274-4400 x 2038
 6      E-mail: lhill@riag.ri.gov
        Attorneys for Plaintiff State of Rhode Island
 7
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22


        COMPLAINT FOR                             169            ATTORNEY GENERAL OF WASHINGTON
                                                                     8127 W. Klamath Court, Suite A
        DECLARATORY AND                                                  Kennewick, WA 99336
                                                                            (509) 734-7285
        INJUNCTIVE RELIEF
